


Exhibit 10.43

 

EXECUTION VERSION

 

 

[g30592km01i001.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

dated as of March 30, 2012

 

among

 

TITAN MACHINERY INC.
a Delaware corporation,

as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,

as Subsidiary Guarantors,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

BANK OF AMERICA, N.A.

as Syndication Agent,

 

COBANK,  ACB

as Documentation Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and L/C Issuer

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Book Runner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

1

 

 

 

SECTION 1.01

CERTAIN DEFINED TERMS

1

SECTION 1.02

CERTAIN RULES OF CONSTRUCTION

38

 

 

 

ARTICLE II

CREDIT EXTENSIONS

41

 

 

 

SECTION 2.01

WORKING CAPITAL LOANS; FLOORPLAN LOANS

41

SECTION 2.02

PROCEDURES FOR BORROWING

41

SECTION 2.03

LETTERS OF CREDIT

43

SECTION 2.04

SWING LINE LOANS

54

SECTION 2.05

PAYMENTS AND PREPAYMENTS

57

SECTION 2.06

TERMINATION OR REDUCTION OF AGGREGATE COMMITMENTS

60

SECTION 2.07

FINAL REPAYMENT OF LOANS

61

SECTION 2.08

INTEREST; APPLICABLE RATES

61

SECTION 2.09

FEES

62

SECTION 2.10

COMPUTATIONS OF INTEREST AND FEES

63

SECTION 2.11

EVIDENCE OF DEBT

63

SECTION 2.12

PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY

64

SECTION 2.13

SHARING OF PAYMENTS

66

SECTION 2.14

INCREASE IN AGGREGATE COMMITMENTS

66

SECTION 2.15

SECURITY FOR THE OBLIGATIONS

69

SECTION 2.16

EXTENSION OF MATURITY DATE

69

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

70

 

 

 

SECTION 3.01

TAXES

70

SECTION 3.02

ILLEGALITY

73

SECTION 3.03

INABILITY TO DETERMINE RATES

73

SECTION 3.04

INCREASED COSTS

74

SECTION 3.05

COMPENSATION FOR LOSSES

75

SECTION 3.06

MITIGATION OBLIGATIONS; ADDITIONAL L/C ISSUER

76

SECTION 3.07

REMOVAL OR REPLACEMENT OF LENDERS

77

SECTION 3.08

DEFAULTING LENDERS

78

SECTION 3.09

SURVIVAL

80

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

80

 

 

 

SECTION 4.01

CONDITIONS TO EFFECTIVENESS AND INITIAL CREDIT EXTENSION

80

SECTION 4.02

CONDITIONS TO ALL CREDIT EXTENSIONS

83

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

84

 

 

 

SECTION 5.01

CORPORATE EXISTENCE AND POWER

84

SECTION 5.02

CORPORATE AUTHORIZATION; NO CONTRAVENTION

85

SECTION 5.03

GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS

85

 

i

--------------------------------------------------------------------------------


 

SECTION 5.04

BINDING EFFECT

85

SECTION 5.05

LITIGATION

86

SECTION 5.06

NO DEFAULTS

86

SECTION 5.07

EMPLOYEE BENEFIT PLANS

86

SECTION 5.08

USE OF PROCEEDS

87

SECTION 5.09

TITLE TO PROPERTIES

87

SECTION 5.10

TAXES

87

SECTION 5.11

FINANCIAL CONDITION

87

SECTION 5.12

ENVIRONMENTAL MATTERS

88

SECTION 5.13

MARGIN REGULATIONS; REGULATED ENTITIES

88

SECTION 5.14

SWAP OBLIGATIONS

88

SECTION 5.15

INTELLECTUAL PROPERTY

88

SECTION 5.16

EQUITY INTERESTS HELD BY BORROWER; EQUITY INTERESTS IN BORROWER

89

SECTION 5.17

INSURANCE

89

SECTION 5.18

COLLATERAL AND COLLATERAL DOCUMENTS

89

SECTION 5.19

LABOR RELATIONS

90

SECTION 5.20

SOLVENCY

90

SECTION 5.21

FULL DISCLOSURE

90

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

90

 

 

 

SECTION 6.01

FINANCIAL STATEMENTS

90

SECTION 6.02

CERTIFICATES; OTHER INFORMATION

91

SECTION 6.03

NOTICES

93

SECTION 6.04

PAYMENT OF CERTAIN OBLIGATIONS

94

SECTION 6.05

PRESERVATION OF EXISTENCE, ETC.

94

SECTION 6.06

MAINTENANCE OF PROPERTIES

94

SECTION 6.07

MAINTENANCE OF INSURANCE

94

SECTION 6.08

COMPLIANCE WITH LAWS

95

SECTION 6.09

BOOKS AND RECORDS

95

SECTION 6.10

INSPECTION RIGHTS

95

SECTION 6.11

USE OF PROCEEDS

95

SECTION 6.12

FINANCIAL COVENANTS

96

SECTION 6.13

COLLATERAL VALUATIONS; COLLATERAL AUDITS

96

SECTION 6.14

FURTHER ASSURANCES

96

SECTION 6.15

LANDLORDS’ AGREEMENTS, MORTGAGEE AGREEMENTS, BAILEE LETTERS

97

SECTION 6.16

CONTROL AGREEMENTS

97

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

98

 

 

 

SECTION 7.01

LIENS

98

SECTION 7.02

INVESTMENTS

100

SECTION 7.03

DEBT

101

SECTION 7.04

FUNDAMENTAL CHANGES

103

SECTION 7.05

DISPOSITIONS

104

SECTION 7.06

RESTRICTED PAYMENTS

105

SECTION 7.07

INTENTIONALLY OMITTED

105

SECTION 7.08

TRANSACTIONS WITH AFFILIATES

105

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.09

BURDENSOME AGREEMENTS

105

SECTION 7.10

USE OF PROCEEDS

105

SECTION 7.11

CERTAIN GOVERNMENTAL REGULATIONS

106

SECTION 7.12

AMENDMENT OF MATERIAL DOCUMENTS

106

SECTION 7.13

DISQUALIFIED EQUITY INTERESTS

106

SECTION 7.14

TRANSPORTATION SOLUTIONS

106

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

106

 

 

 

SECTION 8.01

EVENTS OF DEFAULT

106

SECTION 8.02

REMEDIES UPON EVENT OF DEFAULT

109

SECTION 8.03

APPLICATION OF FUNDS

109

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

110

 

 

 

SECTION 9.01

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

110

SECTION 9.02

RIGHTS AS A LENDER

110

SECTION 9.03

EXCULPATORY PROVISIONS

110

SECTION 9.04

RELIANCE BY ADMINISTRATIVE AGENT

111

SECTION 9.05

DELEGATION OF DUTIES

112

SECTION 9.06

RESIGNATION OF ADMINISTRATIVE AGENT

112

SECTION 9.07

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

113

SECTION 9.08

NO OTHER DUTIES, ETC.

113

SECTION 9.09

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

114

SECTION 9.10

GUARANTY MATTERS

114

SECTION 9.11

COLLATERAL MATTERS

114

 

 

 

ARTICLE X

GENERAL PROVISIONS

116

 

 

 

SECTION 10.01

AMENDMENTS, ETC.

116

SECTION 10.02

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

119

SECTION 10.03

NO WAIVER; CUMULATIVE REMEDIES

121

SECTION 10.04

EXPENSES; INDEMNITY; DAMAGE WAIVER

121

SECTION 10.05

PAYMENTS SET ASIDE

123

SECTION 10.06

SUCCESSORS AND ASSIGNS

123

SECTION 10.07

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

126

SECTION 10.08

RIGHT OF SETOFF

127

SECTION 10.09

INTEREST RATE LIMITATION

127

SECTION 10.10

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

127

SECTION 10.11

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

128

SECTION 10.12

SEVERABILITY

128

SECTION 10.13

USA PATRIOT ACT NOTICE

128

SECTION 10.14

GUARANTY BY SUBSIDIARIES

129

SECTION 10.15

TIME OF THE ESSENCE

135

SECTION 10.16

PRIOR AGREEMENT

135

SECTION 10.17

GOVERNING LAW; JURISDICTION; ETC.

135

SECTION 10.17

WAIVER OF RIGHT TO JURY TRIAL

136

SECTION 10.18

JUDGMENT CURRENCY

136

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01-A

 

Applicable Rates

1.01-B

 

Existing Letters of Credit

2.01

 

Lenders; Commitments; Percentage Shares

5.05

 

Litigation

5.12

 

Environmental Matters

5.16

 

Equity Interests Held by Borrower; Equity Interests in Borrower

5.17

 

Insurance

5.18

 

Applicable Filing Offices

5.19

 

Labor Issues

7.01

 

Existing Liens

7.03

 

Existing Debt

7.13

 

Assets of Transportation Solutions

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

A

 

Form of Assignment and Assumption

B

 

Form of Compliance Certificate

C

 

Form of Joinder Agreement

D

 

Form of Loan Notice

E

 

Form of Notes

F

 

Form of Swing Line Notice

G

 

Form of Security Agreement

H

 

Borrowing Base Certificate

I-1 – I-4

 

Forms of Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 30, 2012, is among
TITAN MACHINERY INC., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors party hereto, the several financial institutions party to this
Agreement as Lenders, BANK OF AMERICA, N.A. as Syndication Agent, COBANK,  ACB,
as Documentation Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent, Swing Line Lender and L/C Issuer.

 

RECITALS

 

WHEREAS Borrower, Wells Fargo and certain other banks previously entered into
that certain Credit Agreement dated October 31, 2010 (as amended from time to
time, the “Prior Credit Agreement”); and

 

WHEREAS the parties hereto now desire to amend and restate the Prior Credit
Agreement by entering into this Agreement; and

 

WHEREAS Borrower and Guarantors have requested that Lenders, Swing Line Lender
and L/C Issuer make available to Borrower the extensions of credit referenced
herein on the terms and conditions contained herein; and

 

WHEREAS Lenders, Swing Line Lender and L/C Issuer have agreed severally to make
available to Borrower the extensions of credit referenced herein on the terms
and conditions contained herein; and

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I
CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

SECTION 1.01                            CERTAIN DEFINED TERMS.

 

As used herein:

 

“Acquiree” has the meaning ascribed thereto in the definition of “Permitted
Acquisition” contained herein.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in:  (a) the acquisition by any Person of:  (i) all or
substantially all of the assets of another Person; or (ii) any business unit or
division of another Person; (b) the acquisition by any Person of in

 

1

--------------------------------------------------------------------------------


 

excess of 50.00% of the Equity Interests of any other Person, or otherwise
causing any other Person to become a Subsidiary of such Person; or (c) a merger
or consolidation, or any other combination, of any Person with another Person
(other than a Person that is a wholly-owned Subsidiary) in which Borrower or a
Subsidiary of Borrower is the surviving Person.

 

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“Additional Commitment Documentation” has the meaning ascribed thereto in
Section 2.14(c).

 

“Additional Commitments Effective Date” has the meaning ascribed thereto in
Section 2.14(b).

 

“Additional Floorplan Commitment” means the commitment of an Additional
Floorplan Lender to make Additional Floorplan Loans pursuant to Section 2.14.

 

“Additional Floorplan Lender” means, at any time, any lender providing an
Additional Floorplan Commitment.

 

“Additional Floorplan Loans” means any loans made in respect of Additional
Floorplan Commitments.

 

“Additional Working Capital Commitment” means the commitment of an Additional
Working Capital Lender to make Additional Working Capital Loans pursuant to
Section 2.14.

 

“Additional Working Capital Lender” means, at any time, any lender providing an
Additional Working Capital Commitment.

 

“Additional Working Capital Loans” means any loans made in respect of Additional
Working Capital Commitments.

 

“Administrative Agent” means, at any time, the administrative agent for the
Lending Parties under each of the Loan Documents (which, initially, shall be
Wells Fargo).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify Borrower,
Guarantors and each Lending Party.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means, at any time, the sum of: (a) the Aggregate
Working Capital Commitments; plus (b) the Aggregate Floorplan Commitments.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Floorplan Commitments” means, at any time, the combined Floorplan
Commitments of all Floorplan Lenders.

 

“Aggregate Working Capital Commitments” means, at any time, the combined Working
Capital Commitments of all Working Capital Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Base Rate Margin” means, at any time, the applicable percentage per
annum (expressed in basis points) set forth on Schedule 1.01-A for Base Rate
Loans.

 

“Applicable LIBOR Margin” means, at any time, the applicable percentage per
annum (expressed in basis points) set forth on Schedule 1.01-A for Eurodollar
Rate Loans.

 

“Applicable Fee” means, as of any date of determination, (a) 0.40% per annum if
during the immediately preceding Fiscal Period, average Total Outstandings
divided by average Aggregate Commitments is less than or equal to 33.3%, and (b)
0.30% per annum if during the immediately preceding Fiscal Period, average Total
Outstandings divided by average Aggregate Commitments is greater than 33.3%.

 

“Applicable Rate” means, at any time, the applicable percentage per annum
(expressed in basis points) set forth on Schedule 1.01-A, each such percentage
being based, subject to Section 2.08(d), upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by Administrative
Agent pursuant to Section 4.01(a)(xii) or Section 6.02(b), as applicable.  If
the Borrower fails to provide the Compliance Certificate as required by Section
6.02(b), the Consolidated Leverage Ratio shall be deemed to be 2.50:1.00 from
the date on which such Compliance Certificate was due, as applicable, until such
time as such Compliance Certificate is delivered to the Administrative Agent, as
applicable.  Notwithstanding the foregoing, in the event that a Compliance
Certificate delivered pursuant to Section 6.02(b) is inaccurate (regardless of
whether (i) this Agreement is in effect, or (ii) the Working Capital Commitments
are in effect, (iii) the Floorplan Commitments are in effect or (iv) any Credit
Extension is outstanding when such inaccuracy is discovered or such Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (x)
the Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (y) the Applicable Rate for
such Applicable Period shall be determined as if the Consolidated Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (z) the Borrower shall immediately pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.12.  Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Section 2.08(b) and Section 8.01, provided that payment of any
amounts due under the previous sentence shall cure any Default and Event of
Default resulting from any such inaccurate Compliance Certificate (but not any
underlying financial covenant or other default).

 

“Arranger” means Wells Fargo Securities, LLC as sole lead arranger and sole book
runner for the transactions contemplated by the Loan Documents.

 

3

--------------------------------------------------------------------------------


 

“Asset Sale” means any direct or indirect Disposition (whether in one
transaction or a series of related transactions) by Borrower or any Subsidiary
thereof to any Person other than Borrower or any wholly-owned Subsidiary thereof
of:  (a) any Equity Interests of any Subsidiary of Borrower; or (b) any other
property of Borrower or any Subsidiary thereof; provided that “Asset Sale” shall
not include:  (i) any Disposition by Borrower or any Subsidiary thereof of
Investments of the type described in Section 7.02 other than Section 7.02(h);
(ii) any Disposition that is governed by and complies with Section 7.05 other
than Section 7.05(e); or (iii) any issuance by Borrower of perpetual common
Equity Interests.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

“Attributable Debt” means, on any date of determination:  (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet for
Borrower for the fiscal year ended January 31, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Borrower, including the notes thereto, together
with the opinion issued thereon by the independent accountants that audited such
financial statements.

 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of:  (a) the Federal Funds Rate plus 100.00 basis points per annum; (b) the
Daily LIBOR Rate; or (c) the per annum rate of interest in effect for such day
as publicly announced from time to time by Wells Fargo as its “Prime Rate,” such
rate being the rate of interest most recently announced within Wells Fargo at
its principal office as its “Prime Rate,” with the understanding that Wells
Fargo’s “Prime Rate” is one of Wells Fargo’s base rates and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate.  Any change in Wells Fargo’s “Prime Rate” as announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.  The Prime Rate is not intended to be lowest rate
of interest charged by Wells Fargo in connection with extensions of credit to
borrowers.

 

“Base Rate Loan” means a Loan that bears interest as set forth in Section
2.08(a)(ii).

 

“Borrower Extension Notice” has the meaning ascribed thereto in Section 2.16.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means a Working Capital Borrowing, a Floorplan Borrowing or a Swing
Line Borrowing, as the context may require.

 

“Borrowing Base Certificate” shall mean a certificate, in substantially the form
of Exhibit H attached hereto and made a part hereof, setting forth the Working
Capital Borrowing Base and the Floorplan Borrowing Base and the component
calculations thereof.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the city and state where Administrative Agent’s
Office is located; provided, however, that (a) when used in connection with a
rate determination, borrowing or payment in respect of a Eurodollar Rate Loan,
the term “Business Day” shall also exclude any day on which banks in London,
England are not open for dealings in deposits of Dollars or Foreign Currencies,
as applicable, in the London interbank market, and (b) with respect to any
Letter of Credit or other obligation under the Loan Documents denominated in
Euros, the term “Business Day” shall exclude any day that is not a Target
Settlement Day.

 

“Capital Expenditures” means all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of capital
leases that is capitalized on the balance sheet of such Person including in
connection with a sale-leaseback transaction) by such Person for the acquisition
or leasing of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that are
required to be capitalized under GAAP on a balance sheet of such Person, but
specifically excluding any Equipment purchased by a Loan Party for lease or
rental to others.  For purposes of this definition:  (a) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment owned by such Person thereof or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price minus the credit granted by the seller of such equipment for such
equipment being traded in at such time, or the amount of such proceeds, as the
case may be; and (b) neither an acquisition to the extent made with the proceeds
of a Disposition in accordance with Section 2.05(c)(i) nor an Acquisition
complying with Section 7.02(e) shall constitute a “Capital Expenditure.”

 

“Cash Collateral” means all Collateral that has, in accordance with the
provisions hereof, been pledged to Cash Collateralize:  (a) L/C Obligations; (b)
at Borrower’s option in accordance with Section 2.05(c)(vi), Working Capital
Loans that are Eurodollar Rate Loans; or (c) at Borrower’s option in accordance
with Section 2.05(c)(vii), Floorplan Loans that are Eurodollar Rate Loans.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of (a) L/C Issuer and Working Capital
Lenders, as collateral for the Working Capital L/C Obligations, (b) L/C Issuer
and Floorplan Lenders, as collateral for the Floorplan L/C Obligations, (c) at
Borrower’s option in accordance with Section 2.05(c)(vi), Working Capital
Lenders, as collateral for Working Capital Loans that are Eurodollar Rate Loans,
cash or deposit account balances pursuant to documents in form and substance
satisfactory to Administrative Agent and L/C Issuer (which documents are hereby
consented to by L/C Issuer and Working Capital Lenders) or (d) at Borrower’s
option in accordance with Section 2.05(c)(vii), Floorplan Lenders, as collateral
for Floorplan Loans that are Eurodollar Rate Loans, cash or deposit account
balances pursuant to documents in form and substance satisfactory to
Administrative Agent (which documents are hereby consented to by Floorplan
Lenders).

 

5

--------------------------------------------------------------------------------

 

“Cash Equivalents” means, as to any Person:  (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (but only so long as the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition; (b) securities issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than ninety days
from the date of acquisition and having one of the two highest ratings from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.; (c)
domestic and Eurodollar certificates of deposit, time or demand deposits or
bankers’ acceptances maturing within six months after the date of acquisition
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by:  (i) any Lender; and (ii) any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia
having combined capital and surplus of not less than $250,000,000; (d)
repurchase obligations with a term of not more than thirty days for underlying
securities of the types described in clause (a) and (b) of this definition
entered into with any bank meeting the qualifications specified in clause (c) of
this definition; (e) commercial paper issued by the parent corporation of any
Lender or any commercial bank (provided that the parent corporation and the bank
are both incorporated in the United States) having capital and surplus in excess
of $250,000,000 and commercial paper issued by any Person incorporated in the
United States, which commercial paper is rated at least A-1 or the equivalent
thereof by Standard & Poor’s Corporation or at least P-1 or the equivalent
thereof by Moody’s Investors Service, Inc., and in each case maturing not more
than ninety days after the date of acquisition by such Person; and (f)
investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) of
this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (a) an event or series of events by which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35.00% or more of the Equity Interests of Borrower
entitled to vote for members of the board of directors or equivalent governing
body of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right), (b) the failure of a majority of the seats (other than vacant
seats) on the board of directors of Borrower to

 

6

--------------------------------------------------------------------------------


 

be occupied by persons who were nominated by the board of directors of Borrower
or appointed by directors so nominated, (c) after taking any to account any
modification or waiver thereunder, the occurrence of any change in control (or
similar event, however denominated) with respect to Borrower or any of its
Subsidiaries shall occur under and as defined in any indenture or agreement to
which Borrower or any of its Subsidiaries is a party, or (d) the failure of
Borrower to own directly or indirectly, beneficially and of record, 100% of the
aggregate ordinary voting power and economic interests represented by the issued
and outstanding Equity Interests of each Subsidiary (or such lesser percentage
as may be owned, directly or indirectly, as of the Closing Date or the later
acquisition thereof) except where such failure is as a result of a transaction
permitted by the Loan Documents.

 

“Closing Date” means the first date on which all of the conditions precedent in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

 

“CNH Intercreditor Agreement” means an Intercreditor Agreement among CNH America
LLC, CNH Capital America LLC, and Wells Fargo Bank, National Association.

 

“CNH Parts Reserve” means an amount established by the Administrative Agent to
reflect the amount of proceeds of Case New Holland parts which, in accordance
with the terms of the CNH Intercreditor Agreement, CNH Capital America LLC is
entitled to receive.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by Borrower or any Subsidiary thereof in or upon
which a Lien now or hereafter exists in favor of Administrative Agent, for the
benefit of itself and each Lending Party (or any of the foregoing), whether
under this Agreement or under any other Loan Document.

 

“Collateral Documents” means, collectively, the Guaranties, the Security
Documents and all other security agreements, mortgages, deeds of trust, patent,
trademark and copyright assignments, lease assignments and other similar
documents between Borrower or any Subsidiary thereof and Administrative Agent,
for the benefit of itself and each Lending Party (or any of the foregoing), now
or hereafter delivered to Administrative Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the Uniform
Commercial Code or other comparable Law) against Borrower or any Subsidiary
thereof as debtor in favor of Administrative Agent, for the benefit of itself
and each Lending Party (or any of the foregoing), as secured party.

 

“Commitment” means, as to any Lender, such Lender’s Working Capital Commitment,
Floorplan Commitment or Swing Line Commitment, as applicable.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7

--------------------------------------------------------------------------------


 

“Consolidated EBITDAR” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (without duplication):  (a) Consolidated Net
Income for such period; plus (b) Consolidated Interest Expense (net of interest
income) for such period to the extent included in the determination of such
Consolidated Net Income; plus (c) and all amounts treated as expenses for such
period for depreciation and amortization, but in each case only to the extent
included in the determination of such Consolidated Net Income; plus (d)
Consolidated Rent Expense plus (e) income tax expense related to income made by
the Borrower and its Subsidiaries; provided that Consolidated Net Income shall
be computed for all of the foregoing purposes without giving effect to
extraordinary gains or extraordinary losses.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of a fiscal
quarter, for the period consisting of the four consecutive Fiscal Periods ending
on such date, subject to Section 1.02(h), the ratio of:  (a) the sum for such
period of (without duplication):  (i) Consolidated EBITDAR; minus (ii) all
payments in cash for taxes related to income made by Borrower and its
Subsidiaries; minus (iii) Capital Expenditures actually made in cash by Borrower
and its Subsidiaries (net of any insurance proceeds, condemnation awards or
proceeds relating to any financing with respect to such expenditures); minus
(iv) Restricted Payments paid in cash by Borrower; to (b) of:  (i) Consolidated
Interest Expense; plus (ii) Consolidated Rent Expense; plus (iii) without
duplication, all current maturities of long-term Debt (including with respect to
Debt that is a capital lease).

 

“Consolidated Interest Expense” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (without duplication):  (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets during such period; plus (b) all
payments made under interest rate Swap Contracts during such period to the
extent not included in clause (a) of this definition; minus (c) all payments
received under interest rate Swap Contracts during such period; plus (d) the
portion of rent expense with respect to such period under capital leases that is
treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of:  (a)  Consolidated Total Liabilities; to (b) Consolidated Tangible Net
Worth.

 

“Consolidated Net Income” means for any period, the sum of net income (or loss)
for such period of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding any income of any Person if
such Person is not a Subsidiary, except that the Borrower’s direct or indirect
equity in the net income of any such person for such period shall be included in
such Consolidated Net Income in accordance with GAAP.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of:  (a) the sum of (i) Consolidated Total Liabilities, minus (ii) the
amount by which Cash Equivalents held by Borrower and its Subsidiaries as of
such date of determination exceed $30,000,000; to (b) Consolidated Tangible Net
Worth.

 

“Consolidated Rent Expense” means for such period, total rental expenses
attributable to operating leases of the Borrower and its Subsidiaries for real
property on a consolidated basis.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (without
duplication):  (a) stockholders’ equity; minus (b) treasury stock; minus (c) all
intangible assets, including goodwill, patents, trademarks, trade names,
organization expense, unamortized debt discount and expense, capitalized or
deferred research and development costs, deferred marketing expenses, and other
like intangibles.

 

“Consolidated Total Assets” means as of any date, the value of the assets
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP.

 

“Consolidated Total Liabilities” means as of any date, total liabilities
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 12.50% or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.  It is agreed that Dealer Sites, LLC shall not be deemed to be under
common control with Borrower or other Loan Parties.

 

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

 

“Daily LIBOR” means, for any day, the rate of interest equal to LIBOR then in
effect for delivery for a one (1) month period.  When interest is determined in
relation to Daily LIBOR, each change in the interest rate shall become effective
each Business Day that Administrative Agent determines that Daily LIBOR has
changed.

 

“Daily LIBOR Rate” means, for any day, a fluctuating rate per annum equal to
Daily LIBOR for such day (determined on a daily basis) plus 100.00 basis points
per annum, provided if for any reason Daily LIBOR is unavailable and/or the
Administrative Agent is unable to determine Daily LIBOR for any period, the
Administrative Agent may, at its discretion, either: (a) select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits with
comparable maturities or (b) accrue interest at a rate per annum equal to Wells
Fargo’s “Prime Rate” during any period which Daily LIBOR is unavailable or
cannot be determined, such “Prime Rate,” being the rate of interest most
recently announced within Wells Fargo at its principal office as its “Prime
Rate,” with the understanding that Wells Fargo’s “Prime Rate” is one of Wells
Fargo’s base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.  Any change in Wells
Fargo’s

 

9

--------------------------------------------------------------------------------


 

“Prime Rate” as announced by Wells Fargo shall take effect at the opening of
business on the day specified in the public announcement of such change.  The
Prime Rate is not intended to be lowest rate of interest charged by Wells Fargo
in connection with extensions of credit to borrowers.

 

“Debt” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the Swap Termination Value
under all Swap Contracts to which such Person is a party; (d) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business not past due for
more than sixty days); (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) the amount of Attributable Debt in respect
of all capital lease obligations and Synthetic Lease Obligations of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make a payment in respect of Disqualified Equity Interests valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guarantees of such Person in respect of any of the foregoing.  For all
purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event or condition that, with the
giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means:  (a) when used with respect to Obligations other than L/C
Fees, a per annum interest rate equal to the sum of:  (i) the Base Rate; plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans; plus (iii)
200.00 basis points per annum; provided that, with respect to a Eurodollar Rate
Loan, the Default Rate shall be a per annum interest rate equal to the sum of: 
(A) the interest rate (including any Applicable Rate) otherwise applicable to
such Loan; plus (B) 200.00 basis points per annum; and (b) when used with
respect to L/C Fees, a per annum interest rate equal to the sum of (i) the
Applicable Rate plus (ii) 200.00 basis points per annum.

 

“Defaulting Lender” means, subject to Section 3.08(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified

 

10

--------------------------------------------------------------------------------


 

in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, L/C Issuer, Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or L/C Issuer
or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.08(b)) upon delivery of written
notice of such determination to the Borrower, L/C Issuer, Swingline Lender and
each Lender.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires or mandates payments or
distributions in cash, on or prior to the date that is one year after the last
to occur of the Working Capital Maturity Date and Floorplan Maturity Date.  The
term “Disqualified Equity Interest” shall also include any options, warrants or
other rights that are convertible into Disqualified Equity Interest or that are
redeemable at the option of the holder, or required to be redeemed, prior to the
date that is one year after the last to occur of the Working Capital Maturity
Date and Floorplan Maturity Date.

 

“Disposition” means the sale, assignment transfer, conveyance, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer, conveyance or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  The term “Dispose” has a meaning
correlative thereto.

 

11

--------------------------------------------------------------------------------


 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (as determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as SyndTrak Online, that may or may not be provided
or administered by Administrative Agent or an Affiliate thereof.

 

“Eligible Accounts” means all unpaid Accounts of the Loan Parties, net of any
credits, but excluding any such Accounts having any of the following
characteristics:

 

(a)           That portion of Accounts unpaid 90 days or more after the invoice
date;

 

(b)           That portion of Accounts related to goods or services with respect
to which a Loan Party has received written notice of a claim or dispute, which
are subject to a claim of offset or a contra account, or which reflect a
reasonable reserve for warranty claims or returns;

 

(c)           That portion of Accounts not yet earned by the final delivery of
goods or that portion of Accounts not yet earned by the final rendition of
services by a Loan Party to the account debtor, including with respect to both
goods and services, progress billings, and that portion of Accounts for which an
invoice has not been sent to the applicable account debtor;

 

(d)           Accounts constituting (i) proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 

(e)           Accounts owed by any unit of the United States federal government
or any foreign government;

 

(f)            Accounts denominated in any currency other than United States
dollars;

 

(g)           Accounts owed by an account debtor located outside the United
States or Canada (excluding the provinces of Newfoundland and Quebec, the
Northwest Territories and the Territory of Nunavut) which are not (i) backed by
a bank letter of credit naming the Administrative Agent as beneficiary or
assigned to the Administrative Agent, in the Administrative Agent’s possession
or control, and with respect to which a control agreement concerning the
letter-of-credit rights is in effect, and acceptable to the Administrative Agent
in all

 

12

--------------------------------------------------------------------------------


 

respects, in its sole discretion, or (ii) covered by a foreign receivables
insurance policy acceptable to the Administrative Agent in its sole discretion;

 

(h)           Accounts owed by an account debtor for which a Loan Party has
received notice that such account debtor is insolvent, the subject of bankruptcy
proceedings or has gone out of business;

 

(i)            Accounts owed by a Subsidiary, Affiliate, officer or employee of
the Borrower or any Subsidiary of Borrower;

 

(j)            Accounts not subject to a duly perfected security interest in the
Administrative Agent’s favor;

 

(k)           Accounts which are subject to any Lien in favor of any Person
other than the Administrative Agent, unless such Account is subject to a duly
perfected first priority security interest in the Administrative Agent’s favor
pursuant to an intercreditor agreement acceptable to Administrative Agent with
each other Person holding a Lien in such Account;

 

(l)            That portion of Accounts that has been restructured, extended,
amended or modified, other than Accounts extended as a result of marketing
campaigns entered into in the ordinary course of business;

 

(m)          Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds
twenty percent (20%) of the aggregate amount of all Eligible Accounts; and

 

(n)           Accounts owed by an account debtor, regardless of whether
otherwise eligible, if twenty percent (20%) or more of the total amount of
Accounts due from such debtor is ineligible hereunder.

 

“Eligible Assignee” means any of the following:  (a) a Lender; (b) an Affiliate
of a Lender; (c) any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business to the
extent such Person is administered or managed by:  (i) a Lender; (ii) an
Affiliate of a Lender; or (iii) a Person or an Affiliate of a Person that
administers or manages a Lender; and (d) any other Person (other than a natural
person) approved by Administrative Agent, Swing Line Lender and L/C Issuer and
Borrower as provided in this Agreement; provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include any Affiliates of Borrower or
any competitor of Borrower or any of its Subsidiaries or any of such Person’s
Affiliates.

 

“Eligible Inventory” means Inventory owned by any Loan Party; but excluding any
Inventory having any of the following characteristics:

 

(a)           Inventory that is: not subject to a duly perfected first priority
security interest in the Administrative Agent’s favor; covered by any negotiable
or non-negotiable warehouse receipt, bill of lading or other document of title;
on consignment from any Person; on

 

13

--------------------------------------------------------------------------------


 

consignment to any Person or subject to any bailment unless such consignee or
bailee has executed an agreement with the Administrative Agent;

 

(b)           Packaging, raw materials, parts, sample Inventory, or customer
supplied parts or Inventory and other items not held for sale;

 

(c)           Work-in-process Inventory;

 

(d)           Inventory that is materially damaged, defective, obsolete, slow
moving or not currently saleable in the normal course of the Loan Parties’
operations, or the amount of such Inventory that has been reduced by shrinkage;

 

(e)           Inventory that a Loan Party has returned;

 

(f)            Inventory manufactured by a Loan Party pursuant to a license
unless the applicable licensor has agreed in writing to permit the
Administrative Agent to exercise its rights and remedies against such Inventory;

 

(g)           Inventory that is not covered by casualty insurance reasonably
acceptable to Administrative Agent;

 

(h)           Inventory that is subject to a Lien in favor of any Person other
than the Administrative Agent unless such Inventory is subject to a duly
perfected first priority security interest in the Administrative Agent’s favor
pursuant to an intercreditor agreement acceptable to Administrative Agent with
each other Person holding a Lien in such Inventory;

 

(i)            Inventory that is in-transit, unless the in-transit Inventory is
Eligible Rental Equipment or other Inventory in-transit between the Loan Party’s
locations; and

 

(j)            Inventory that is located outside the U.S.

 

“Eligible New Equipment Inventory” means all Inventory owned by a Loan Party
which is (a) Eligible Inventory in all respects and (b) Inventory which consists
of new Equipment held by a Loan Party for sale to others.

 

“Eligible Parts and Attachments Inventory” means Inventory owned by a Loan Party
which is parts held by a Loan Party for sale to others, valued at the lower of
cost or market in accordance with GAAP; but excluding any Inventory which is
parts having any of the following characteristics:

 

(a)           Inventory that is: not subject to a duly perfected first priority
security interest in the Administrative Agent’s favor, except for Case New
Holland parts if Administrative Agent’s security interest is adequately
addressed in a CNH Intercreditor Agreement acceptable to Administrative Agent;

 

(b)           Inventory that is: covered by any negotiable or non-negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from any Person; on consignment to any

 

14

--------------------------------------------------------------------------------


 

Person or subject to any bailment unless such consignee or bailee has executed
an agreement with the Administrative Agent;

 

(c)           Packaging, raw materials, sample Inventory, or customer supplied
parts or Inventory and other items not held for sale;

 

(d)           Work-in-process Inventory;

 

(e)           Inventory that is materially damaged, defective, obsolete or not
currently saleable in the normal course of the Loan Parties’ operations, or the
amount of such Inventory that has been reduced by shrinkage;

 

(f)            Inventory that a Loan Party has returned;

 

(g)           Inventory manufactured by a Loan Party pursuant to a license
unless the applicable licensor has agreed in writing to permit the
Administrative Agent to exercise its rights and remedies against such Inventory;

 

(h)           Inventory that is not covered by casualty insurance reasonably
acceptable to Administrative Agent;

 

(i)            Inventory that is subject to a Lien in favor of any Person other
than the Administrative Agent unless such Inventory is subject to a duly
perfected first priority security interest in the Administrative Agent’s favor
pursuant to an intercreditor agreement acceptable to Administrative Agent with
each other Person holding a Lien in such Inventory;

 

(j)            Inventory that is in-transit, unless the in-transit Inventory is
in-transit between the Loan Party’s locations;

 

(k)           Inventory not subject to a buy-back and held by Borrower for more
than three (3) years which exceeds an aggregate value of $1,000,000; and

 

(l)            Inventory that is located outside the U.S.

 

“Eligible Rental Equipment” means all Equipment owned by a Loan Party which is
(a) Eligible Inventory in all respects and (b) consists of Equipment held by a
Loan Party for lease or rental to others.

 

“Eligible Used Equipment Inventory” means all Inventory owned by a Loan Party
which is (a) Eligible Inventory in all respects, (b) Inventory which consists of
used Equipment held by a Loan Party for sale to others and (c) not held by
Borrower for more than three (3) years.

 

“Eligible Work In Process Inventory” means all Inventory owned by a Loan Party
which is Eligible Inventory or Eligible Parts and Attachments Inventory in all
respects except for the fact that such Inventory is work in process inventory
(for clarity, Eligible Work in Process Inventory includes, without limitation,
parts and services).

 

15

--------------------------------------------------------------------------------

 

“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon:
 (a) violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the release or threatened release
of any Hazardous Materials into the environment; or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“Equipment” means whole goods (and not attachments) held for resale, lease or
rental.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Permitted Convertible Debt and Permitted Warrants shall not
constitute Equity Interests of Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means any of the following:  (a) a Reportable Event with respect
to a Pension Plan; (b) the incurrence by Borrower or an ERISA Affiliate of any
liability with respect to a withdrawal by Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of

 

16

--------------------------------------------------------------------------------


 

operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) the incurrence by Borrower or any ERISA Affiliate of any liability with
respect to a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or the receipt by Borrower or an ERISA Affiliate of
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Euro” means the official currency of the euro area.

 

“Euro Unit” means the currency unit of the Euro.

 

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded upwards, as necessary, to the nearest one
one-hundredth of 1.00%) obtained by dividing:  (a) the rate per annum determined
by Administrative Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the beginning of such Interest Period by
reference to the British Bankers’ Association “Interest Settlement Rates” for
deposits in Dollars (as set forth by any service (including Bloomberg, Reuters
and Thomson Financial) selected by Administrative Agent that has been nominated
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates) in an amount approximately equal to the
principal amount to which such Interest Period applies (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, if an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, then “Eurodollar Rate” shall be the
interest rate per annum determined by Administrative Agent to be the average of
the rates per annum at which deposits in Dollars in an amount approximately
equal to the principal amount to which such Interest Period applies (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period are offered for such Interest Period by Wells Fargo to
major banks in the London interbank offered market in London, England at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period; by (b) the sum of: (i) one;
minus (ii) the stated maximum rate (rounded upwards, as necessary, to the
nearest one one-hundredth of 1.00%), as in effect on the date of the
determination of any “Eurodollar Rate” in accordance with clause (a) of this
definition, of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D) of the FRB as in effect on such day, whether or not applicable to
any Lending Party.  Each determination by Administrative Agent pursuant to this
definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurodollar Rate.

 

“Event of Default” has the meaning ascribed thereto in Section 8.01.

 

“Event of Loss” means, with respect to any property, any of the following: 
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of

 

17

--------------------------------------------------------------------------------


 

the power of eminent domain or otherwise, of such property, or confiscation of
such property or the requisition of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Guaranteed Obligations” has the meaning ascribed thereto in
Section 10.14(j).

 

“Existing Letters of Credit” means the letters of credit identified on
Schedule 1.01-B.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:  (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day; and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of one one-hundredth of
1.00%) charged to Wells Fargo on such day on such transactions as determined by
Administrative Agent.

 

“Fee Letter” means the letter agreement, dated February 17, 2012, among
Borrower, the Arranger and the Administrative Agent regarding certain fees to be
paid by the Borrower to the Arranger, Administrative Agent and L/C Issuer.

 

“Fiscal Period” means, as of any date of determination with respect to Borrower
or any Subsidiary thereof, each fiscal quarter occurring during each of
Borrower’s fiscal years.

 

18

--------------------------------------------------------------------------------


 

“Floorplan Availability” means, at any time, the lesser of (a) the Aggregate
Floorplan Commitments at such time or (b) the Floorplan Borrowing Base at such
time.

 

“Floorplan Availability Period” means the period from the Closing Date to the
Floorplan Maturity Date.

 

“Floorplan Borrowing” means a borrowing consisting of simultaneous Floorplan
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each Floorplan Lender pursuant to Section 2.01(b).

 

“Floorplan Borrowing Base” means as of any date of calculation, an amount, as
set forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent, equal to the sum of:

 

(a)                                 90% of the net book value of Eligible New
Equipment Inventory; plus

 

(b)                                 85% of the net book value of Eligible Used
Equipment Inventory; minus

 

(c)                                  the Floorplan Borrowing Base Reserve.

 

The Borrower, Administrative Agent and the Lenders acknowledge and agree that
(i) the advance rates set forth in this definition are solely to establish the
parameters for Availability, and (ii) this definition does not constitute nor
shall it be deemed to constitute an express or implied representation or
determination by Lenders that the recovery in a forced liquidation scenario
would be equal to the advance rates established herein.

 

“Floorplan Borrowing Base Reserve” means, as of any date of determination, such
amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as the Administrative Agent may from time to time
establish and adjust in reducing Floorplan Availability acting in its Permitted
Discretion (a) to the extent to reasonably reflect events, conditions,
contingencies or risks that materially adversely affect (i) the value of the
Collateral consisting of that which is taken into account in determining the
Floorplan Borrowing Base, or (ii) the security interests and other rights of the
Administrative Agent or Lenders in such Collateral (including the
enforceability, perfection and priority thereof), or (b) to the extent to
reasonably reflect any collateral report or financial information furnished by
or on behalf of the Borrower to the Lenders that is or was incomplete,
inaccurate or misleading in any material respect that affects such Collateral’s
value that has not been cured after 10 days prior written notice thereof to the
Borrower, or (c) in respect of any Default or an Event of Default during the
continuation thereof; provided that (x) any such required reserves shall
continue only for so long as the events, conditions, contingencies or risks
giving rise thereto continue, (y) the Administrative Agent shall give Borrower
the lesser of 45 days notice (or if 45 days notice would cause such reserve not
to be reflected on the second Borrowing Base Certificate required to be
delivered after the date thereof, the number of days which would cause such
reserve to be so reflected) of any increase in any such reserves under clause
(a)(i), and (z) in the case of reserves required under clause (a)(i), upon
delivery of notice to Borrower, as provided above, the Administrative Agent
shall be available to discuss the proposed reserve, and Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such reserve no longer exists in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.

 

19

--------------------------------------------------------------------------------


 

“Floorplan Commitment” means, as to each Floorplan Lender at any time any
determination thereof is to be made, its obligation to do the following pursuant
to the terms hereof (a) make Floorplan Loans to Borrower; and (b) purchase
participations in Swing Line Loans and Floorplan L/C Obligations; all in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Floorplan Exposure” means, as to any Floorplan Lender at any time, the
aggregate principal amount at such time of its outstanding Floorplan Loans and
such Floorplan Lender’s participation in Floorplan L/C Obligations and Swingline
Loans at such time.

 

“Floorplan L/C Obligations” means, at any time, an amount equal to the Dollar
Equivalent of the sum of:  (a) the aggregate amount available to be drawn under
all outstanding Floorplan Letters of Credit; plus (b) the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings, with respect to Floorplan
Letters of Credit.  For purposes of computing the amount available to be drawn
under any Floorplan Letter of Credit, the amount of such Floorplan Letter of
Credit shall be determined in accordance with Section 1.02(i).  For all purposes
of this Agreement, if at any time of determination a Floorplan Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Floorplan Letter of Credit shall
be deemed to be “outstanding” in an amount equal to the amount remaining
available to be drawn.

 

“Floorplan L/C Sublimit” means an amount equal to $20,000,000.  The Floorplan
L/C Sublimit is part of, and not in addition to, the Aggregate Floorplan
Commitments.

 

“Floorplan Lender” means, collectively, (a) initially, each Lender designated on
Schedule 2.01 as a “Floorplan Lender” and (b) each Lender that assumes a
Floorplan Commitment pursuant to an Assignment and Assumption or pursuant to the
applicable Additional Commitment Documentation or which otherwise holds a
Floorplan Commitment, a Floorplan Loan or a risk participation in a Swing Line
Loan, a Floorplan Letter of Credit or an L/C Borrowing in respect of a Floorplan
Letter of Credit.

 

“Floorplan Letter of Credit” means a Letter of Credit issued under
Section 2.03(a)(iv).

 

“Floorplan Loan” has the meaning ascribed thereto in Section  2.01(b).

 

“Floorplan Maturity Date” means the earliest of:  (a) March 30, 2016, or if
applicable, any extension thereof pursuant to Section 2.16; (b) the date of the
termination of the Aggregate Floorplan Commitments pursuant to Section 2.06; and
(c) the date of the termination of the Aggregate Floorplan Commitments.

 

“Floorplan Percentage Share” means as to any Floorplan Lender at any time, the
percentage (expressed as a decimal carried out to the ninth decimal place) of
the Aggregate Floorplan Commitments represented by such Lender’s Floorplan
Commitment at such time; provided that, if the commitment of each Floorplan
Lender to make Floorplan Loans and the obligation of L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Floorplan Commitments have expired, then the Floorplan Percentage
Share of each Floorplan Lender shall be determined based

 

20

--------------------------------------------------------------------------------


 

upon such Lender’s Floorplan Percentage Share most recently in effect, giving
effect to any subsequent assignments.  The initial Floorplan Percentage Share of
each Floorplan Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or the Additional Commitment
Documentation pursuant to which such Lender became a party hereto, as
applicable.

 

“Foreign Currency” means Euros.

 

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Foreign Currency
with Dollars.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
 For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Pledge Agreement” means, a pledge agreement, in form and substance
satisfactory to the Administrative Agent, pursuant to which a Loan Party grants
a security interest to the Administrative Agent, for the ratable benefit of the
Secured Parties, in 100% of the non-voting and 65% of the voting Equity
Interests in a first tier Foreign Subsidiary, which pledge agreement is governed
by the laws of the jurisdiction of organization of such Material First Tier
Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Percentage Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
Swingline Lender, such Defaulting Lender’s Floorplan Percentage Share of
outstanding Swingline Loans made by Swingline Lender other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

 

21

--------------------------------------------------------------------------------


 

regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect:  (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation; (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation; or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part).  The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning ascribed thereto in Section 10.14(a).

 

“Guarantors” means, collectively:  (a) each Subsidiary Guarantor (including each
Subsidiary of Borrower who executes a Joinder Agreement following the date
hereof); and (b) each other Person who, following the date hereof, is required
pursuant to the terms hereof to be a guarantor of the Obligations; provided,
however, that no Foreign Subsidiary shall be required to be a guarantor of the
Obligations.

 

“Guaranty” means any guaranty, in form and substance acceptable to
Administrative Agent, made by a Guarantor for the benefit of Administrative
Agent and Lending Parties and includes the guaranty set forth in Section 10.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” means, with respect to Borrower, all liabilities of
Borrower under Swap Contracts entered into with any Lender or an Affiliate of
any Lender which are permitted under Section 7.03(d); provided that such
liabilities under any Swap Contract with an Affiliate of a Lender shall not
constitute “Hedging Obligations” hereunder unless and until such liabilities are
certified as such in writing to Administrative Agent by Borrower and such
Affiliate of a Lender.

 

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by L/C Issuer thereunder.

 

22

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), each Lending Party and each Related Party of any of the foregoing
Persons.

 

“Intercreditor Agreement” means an intercreditor agreement executed by a
creditor in favor of and acceptable to the Administrative Agent and Lenders and
acknowledged by the Borrower.

 

“Interest Payment Date” means:  (a) with respect to:  (i) a Eurodollar Rate
Loan, the last day of each Interest Period applicable thereto and, in the case
of a Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar month; and (iii) a Swing Line Loan, the last Business Day of each
calendar month; and (b) (i) in the case of Working Capital Loans, the Working
Capital Maturity Date and (ii) in the case of Floorplan Loans and Swing Line
Loans, the Floorplan Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its related Loan Notice; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; (c) no Interest Period for:  (i) any Working Capital Loan
shall extend beyond the Working Capital Maturity Date; and (ii) any Floorplan
Loan shall extend beyond the Floorplan Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of:  (a) the
purchase or other acquisition of Equity Interests or other securities of another
Person; (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or
limited liability company interest in such other Person and any arrangement
pursuant to which the investor Guarantees Debt of such other Person; or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

23

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or, if the L/C Issuer shall agree at the time of issuance, such later
version thereof as may be in effect at the time of issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the
L/C Application relating thereto and any other document entered into by
L/C Issuer and Borrower or in favor of L/C Issuer and relating to any such
Letter of Credit.

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of Borrower
following the date hereof to join in the Guaranty set forth in Section 10.14, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means (a) with respect to Floorplan Letters of Credit, a Floorplan
Lender’s funding of its participation in an L/C Borrowing in accordance with its
Floorplan Percentage Share, and (b) with respect to Working Capital Letters of
Credit, a Working Capital Lender’s funding of its participation in an
L/C Borrowing in accordance with its Working Capital Percentage Share (in each
case, subject to adjustment pursuant to Section 3.08(a)).

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by
L/C Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Floorplan Borrowing or Working Capital Borrowing, as applicable.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is ten days prior to the earlier of the
Floorplan Maturity Date or Working Capital Maturity Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day).

 

“L/C Fee” has the meaning ascribed thereto in Section 2.03(i).

 

“L/C Issuer” means, at any time, the issuer of Letters of Credit hereunder
(which, initially, shall be Wells Fargo).

 

“L/C Obligations” means Floorplan L/C Obligations and Working Capital L/C
Obligations.

 

24

--------------------------------------------------------------------------------


 

“L/C Sublimit” means, as applicable, the Floorplan L/C Sublimit or the Working
Capital L/C Sublimit.

 

“Lender” means, as applicable, a Working Capital Lender or a Floorplan Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Detail Form, or such other
office or offices as a Lender may from time to time notify Borrower,
Administrative Agent and Lending Parties.

 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and
L/C Issuer.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Loan” means any Working Capital Loan, Floorplan Loan or Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each Collateral Document, the Treasury Management Service Documents
and the Fee Letter.

 

“Loan Notice” means a notice, pursuant to Section 2.02(a), of:  (a) a borrowing
of Loans; (b) a conversion of Loans from one Type to the other; or (c) a
continuation of Eurodollar Rate Loans; which, if in writing, shall be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, Borrower and all Guarantors.

 

“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, properties or prospects of either: 
(i) Borrower; or (ii) the Loan Parties taken as a whole; (b) a material
impairment of the ability of either Borrower or the Loan Parties, taken as a
whole, to perform their respective obligations under the Loan Documents; or
(c) a material adverse effect upon:  (i) the legality, validity, binding effect
or enforceability of any Loan Document to which any Loan Party is a party
against either:  (A) Borrower; or (B) the Loan Parties taken as a whole; or
(ii) the rights and remedies of Administrative Agent or any Lending Party under
or in respect of any Loan Document.

 

“Maximum Rate” means, at any time, the maximum rate of non-usurious interest
permitted by applicable Law.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of L/C Issuer

 

25

--------------------------------------------------------------------------------

 

with respect to Letters of Credit issued and outstanding at such time and
(b) otherwise, an amount determined by the Administrative Agent and L/C Issuer
in their sole discretion.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Proceeds” means, in respect of any Disposition or Event of Loss, the
proceeds in cash or Cash Equivalents received by Borrower or any Subsidiary
thereof with respect to or on account of such Disposition or Event of Loss, net
of:  (a) in the case of a Disposition, the direct costs of such Disposition then
payable by the recipient of such proceeds, or, in the case of an Event of Loss,
the direct costs of collecting insurance or other proceeds, in each case
excluding amounts payable to Borrower or any Affiliate of Borrower; (b) sales,
use and other taxes paid or payable by such recipient as a result thereof; and
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Debt secured by a Permitted Lien on the properties
subject to such Disposition.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means any promissory note executed by Borrower in favor of a Lender
pursuant to Section 2.11 in substantially the form of Exhibit E.

 

“Obligations” means (a) all advances, debts, liabilities, obligations, covenants
and duties, including treasury management obligations, of any Loan Party to
Administrative Agent or any Lending Party under or in respect of any Loan
Document or otherwise, whether with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and (b) all
Hedging Obligations.

 

“Organizational Documents” means:  (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) of
such Person; (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement of such Person;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization of such Person and any agreement, instrument, filing
or notice with respect thereto filed in connection with such Person’s formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such Person.

 

26

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means:  (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts.

 

“Participant” means any Person other than (i) a natural person, (ii) Borrower or
any of Borrower’s Affiliates or (iii) any competitor of Borrower or any of its
Subsidiaries or any of such Person’s Affiliates.

 

“Participation Interest” means a Credit Extension by way a purchase of a
participation interest in Letters of Credit or L/C Obligations as provided in
Section 2.03.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as that term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Percentage Share” means, as to any Lender, its Working Capital Percentage Share
or Floorplan Percentage Share, as applicable.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit A to the Security Agreement.

 

“Permitted Acquisition” means any Acquisition so long as:  (a) such Acquisition
is undertaken in accordance with all applicable Laws; (b) no Default exists
immediately prior to, or would exist immediately after, giving effect to such
Acquisition; (c) in connection with such Acquisition, Borrower

 

27

--------------------------------------------------------------------------------


 

has obtained, effective written consent of the board of directors or equivalent
governing body of the Person or business so acquired (the “Acquiree”) if
required under applicable corporate/company law or the Borrower’s Organizational
Documents; (d) the Acquiree (or the business unit or division of the Acquiree to
be acquired) shall be engaged principally in the same business as Borrower or
the Subsidiary of Borrower proposing to effect such Acquisition or a Related
Business; (e) the aggregate cash and non-cash consideration to be paid by
Borrower and any Subsidiary thereof (whether in one or a series of transactions)
for such Acquisition does not exceed (i) 10% of Consolidated Total Assets for
any one Acquisition if such Acquisition is of a Domestic Subsidiary or assets
located within the U.S., (ii) 5% of Consolidated Total Assets for any one
Acquisition if such Acquisition is of a Foreign Subsidiary or assets located
outside the U.S., (iii) 10% of Consolidated Total Assets for all Acquisitions of
Foreign Subsidiaries or assets located outside the U.S. in each fiscal year, or
(iv) 20% of Consolidated Total Assets for all Acquisitions in each fiscal year;
(f) upon the closing of such Acquisition in the case of a Permitted Material
Acquisition, a Responsible Officer of Borrower delivers to Administrative Agent
and Lenders:  (i) a certificate to the effect that each of clauses (a) through
(e), inclusive, of this definition has been satisfied; (ii) a copy of the
resolutions or consent required to be obtained by (c); (iii) a certificate
detailing pro forma compliance with all financial covenants set forth in
Section 6.12 for each of the Fiscal Periods which remain in such fiscal year
following the consummation of such Acquisition; (iv) the consolidated earnings
before interest, taxes, depreciation and amortization of the Loan Parties,
including the Acquiree (or the business unit or division of the Acquiree to be
acquired), must be positive on a pro forma basis for each of the Fiscal Periods
which remain in such fiscal year following the consummation of such Acquisition;
and (v) a three year financial forecast for the Acquiree; and (g) within 30 days
after the closing of such Acquisition in the case of any other Acquisition that
is not a Permitted Material Acquisition, a Responsible Officer of Borrower
delivers to Administrative Agent and Lenders: (i) a certificate to the effect
that each of clauses (a) through (e), inclusive, of this definition has been
satisfied; and (ii) a copy of the resolutions or consent required to be obtained
by (c).  For purposes this definition, any purchases of minority Equity
Interests of a Subsidiary following the initial Acquisition of such Subsidiary
will be deemed to be a series of transactions constituting a single Acquisition.

 

“Permitted Call Options” means any convertible bond hedge transactions, call
options or capped call options relating to Borrower’s Equity Interests
(regardless of whether settled in cash or in Equity Interests) that are
purchased by Borrower substantially contemporaneously with the issuance of any
Permitted Convertible Debt.

 

“Permitted Convertible Debt” means any Debt permitted by Section 7.03 that is
convertible into Equity Interests of Borrower and/or cash in lieu thereof.

 

“Permitted Debt” mean any Debt permitted by Section 7.03.

 

“Permitted Discretion” shall mean the Administrative Agent’s commercially
reasonable judgment, exercised in good faith in accordance with customary
business practices for asset-based lending transactions; provided that any
standard of eligibility or reserve established or modified by the Administrative
Agent shall have a reasonable relationship to circumstances, conditions, events
or contingencies which are the basis for such standard of eligibility or
reserve, as reasonably determined, without duplication and for so long as they
continue, by the Administrative Agent in good faith.

 

“Permitted Floorplan Debt” means the floorplan Debt permitted pursuant to
Section 7.03(i).

 

28

--------------------------------------------------------------------------------


 

“Permitted Liens” has the meaning ascribed thereto in Section 7.01.

 

“Permitted Material Acquisition” means an Acquisition that is otherwise a
Permitted Acquisition under clauses (a) through (f) of the definition thereof
and which the aggregate cash and non-cash consideration to be paid by Borrower
and any Subsidiary thereof (whether in one or a series of transactions) for such
Acquisition exceeds 5% of the Borrower’s Consolidated Total Assets.

 

“Permitted Shortline Debt” means floorplan facilities with short line
manufacturers, or facilities arranged by short line manufacturers for their
products and services with third party financing sources,  in the ordinary
course of business.

 

“Permitted Subordinated Debt” means any Debt that has been subordinated to the
Obligations on terms and conditions, and pursuant to documents, satisfactory to
Administrative Agent and Required Lenders.

 

“Permitted Warrants” means any call options relating to Borrower’s Equity
Interests (regardless of whether settled in cash or in Equity Interests) that
are sold by Borrower substantially contemporaneously with the issuance of any
Permitted Convertible Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) L/C
Issuer, as applicable.

 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

“Related Business” shall mean any business that is the same, similar or
otherwise reasonably related, ancillary or complementary to the businesses of
the Borrower and its Subsidiaries on the Closing Date.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of Wells Fargo, Wells Fargo in its capacity as Administrative Agent,
Arranger, Swing Line Lender and L/C Issuer.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

29

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means:  (a) with respect to a Borrowing,
conversion or continuation of Working Capital Loans or Floorplan Loans, a Loan
Notice; (b) with respect to an L/C Credit Extension, an L/C Application; and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Floorplan Lenders” means, at any time:  (a) three or more Floorplan
Lenders holding in excess of 50.00% of the then Total Floorplan Outstandings; or
(b) if there are no Total Floorplan Outstandings, three or more Floorplan
Lenders holding in excess of 50.00% of the Aggregate Floorplan Commitments;
provided that the Floorplan Commitment of, and the portion of the Total
Floorplan Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Floorplan Lenders.
provided further, at any time there is only one Floorplan Lender, “Required
Floorplan Lenders” shall mean the sole Floorplan Lender.

 

“Required Lenders” means:  (a) at any time that Loans are outstanding and the
Aggregate Working Capital Commitments and Aggregate Floorplan Commitments are in
effect, three or more Lenders holding in excess of 50.00% of the sum of: 
(i) the Aggregate Working Capital Commitments; plus (ii) the Aggregate Floorplan
Commitments; (b) at any time that Loans are outstanding but the Aggregate
Working Capital Commitments have been terminated, three or more Lenders holding
in excess of 50.00% of the aggregate Outstanding Amount of the Loans; (c) at any
time that Loans are outstanding but the Aggregate Floorplan Commitments have
been terminated, three or more Lenders holding in excess of 50.00% of the
aggregate Outstanding Amount of the Loans; (d) at any time on or prior to the
Closing Date that no Loans are outstanding, three or more Lenders holding in
excess of 50.00% of the Aggregate Commitments; and (e) at any time following the
Closing Date that no Loans are outstanding, three or more Lenders holding in
excess of 50.00% of the Aggregate Commitments; provided that the Working Capital
Commitment and/or Floorplan Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Working Capital Lenders” means, at any time:  (a) three or more
Working Capital Lenders holding in excess of 50.00% of the then Total Working
Capital Outstandings; or (b) if there are no Total Working Capital Outstandings,
three or more Working Capital Lenders holding in excess of 50.00% of the
Aggregate Working Capital Commitments; provided that the Working Capital
Commitment of, and the portion of the Total Working Capital Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Working Capital Lenders.

 

“Responsible Officer” means:  (a) with respect to the Borrower in connection
with any Request for Credit Extension, any Compliance Certificate or any other
certificate or notice pertaining to any financial information required to be
delivery by Borrower hereunder, the chief financial officer, treasurer or
controller of Borrower; and (b) otherwise, with respect to Borrower or any other
Loan Party, the chief executive officer, president, chief financial officer,
vice president of finance, treasurer or controller of such Person.

 

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar

 

30

--------------------------------------------------------------------------------


 

deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, (c) any payment of
principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Debt of such Person, which is subordinated to the
payment of the Obligation pursuant to a Subordination Agreement acceptable to
the Administrative Agent, in violation of any subordination provisions
applicable thereto (it being acknowledged that payments that are not restricted
by the subordination provisions applicable thereto are not Restricted Payments),
(d) the acquisition for value by such Person of any Equity Interests issued by
such Person or any other Person that Controls such Person and (e) with respect
to clauses (a) through (d), any transaction that has a substantially similar
effect; provided that payments in respect of the purchase of Permitted Call
Options shall not constitute Restricted Payments.

 

“Revaluation Date” means each of the following:  (a) each date a Loan is made;
(b) each date a Eurodollar Rate Loan is continued, or a Base Rate Loan is
converted to a Eurodollar Rate Loan, pursuant to Section 2.02; (c) each date a
Floorplan Loan is made to reimburse drawing under a Letter of Credit or a
Participation Interest is required to be purchased in outstanding L/C
Obligations pursuant to the terms of Section 2.03; (d) the last Business Day of
each calendar month; and (e) such additional dates as the Administrative Agent
or the Required Lenders shall specify.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, same day funds, and (b) with respect to disbursements and payments in a
Foreign Currency, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Foreign Currency.

 

“Secured Parties” shall have the meaning assigned to such term in any applicable
Collateral Document.

 

“Security Documents” means, collectively:  (a) the Security Agreement, dated as
of the Closing Date, executed by Borrower and Guarantors in favor of
Administrative Agent, substantially in the form of Exhibit G; (b) each deposit
account control agreement or securities account control agreement, each in form
and substance satisfactory to the Administrative Agent; (c) with respect to each
Foreign Subsidiary of a Loan Party, a Foreign Pledge Agreement, (d) each
intellectual property assignment or security agreement, each in form and
substance satisfactory to the Administrative Agent; and (e) any similar document
executed thereafter pursuant to the terms hereof or otherwise in connection
herewith after the Closing Date.

 

“Solvent” means, as to any Person at any time, that:  (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to Borrower or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature;

 

31

--------------------------------------------------------------------------------


 

and (e) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute unreasonably small capital.

 

“Specified Lender” means, at any time, any Lender:  (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom Borrower must pay an additional
amount (or on whose behalf Borrower must pay an additional amount to a
Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is a
Lender that may, but does not, provide its consent to any matter as to which
Required Lenders, Required Working Capital Lenders or Required Floorplan
Lenders, as applicable, may give and have given their consent pursuant to
Section 10.01; or (f) that is the sole Lender that may but does not provide its
consent to any matter as to which all other Lenders may give and have given
their consent pursuant to Section 10.01.

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of Borrower or any Subsidiary thereof, as well as documents and
other written materials relating to Borrower, the Loan Parties or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

 

“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in a Foreign Currency.

 

“Subordinated Creditor” means each Person now or in the future who agrees to
subordinate indebtedness of the Borrower held by that Person to the payment of
the Obligations.

 

“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of and acceptable to the Administrative Agent and
Lenders and acknowledged by the Borrower.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, provided that Subsidiaries of Borrower shall be limited to such
entities whose financial statements are consolidated with the Borrower’s
financial statements in accordance with GAAP or with respect to which more than
50.00% of the Equity Interests therein are

 

32

--------------------------------------------------------------------------------


 

owned directly or indirectly by Borrower.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

 

“Subsidiary Guarantor” has the meaning ascribed thereto in Section 10.14(a).

 

“Subsidiary Guarantor Subordinated Debt” has the meaning ascribed thereto in
Section 10.14(i).

 

“Subsidiary Guarantor Subordinated Debt Payments” has the meaning ascribed
thereto in Section 10.14(i).

 

“Supermajority Floorplan Lenders” means, at any time:  (a) three or more
Floorplan Lenders holding in excess of 66.67% of the then Total Floorplan
Outstandings; or (b) if there are no Total Floorplan Outstandings, three or more
Floorplan Lenders holding in excess of 66.67% of the Aggregate Floorplan
Commitments; provided that the Floorplan Commitment of, and the portion of the
Total Floorplan Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Floorplan
Lenders. provided further, at any time there is only one Floorplan Lender,
“Required Floorplan Lenders” shall mean the sole Floorplan Lender.

 

“Supermajority Working Capital Lenders” means, at any time:  (a) three or more
Working Capital Lenders holding in excess of 66.67% of the then Total Working
Capital Outstandings; or (b) if there are no Total Working Capital Outstandings,
three or more Working Capital Lenders holding in excess of 66.67% of the
Aggregate Working Capital Commitments; provided that the Working Capital
Commitment of, and the portion of the Total Working Capital Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Working Capital Lenders.

 

“Swap Contract” means:  (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 

“Swap Obligations” means all liabilities and obligations of any Loan Party to
Administrative Agent or any Lending Party under a swap contract applicable to
Borrowings advanced under the Credit Agreement.

 

33

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts:  (a) for any date on or after the
date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s); and
(b) for any date prior to the date referenced in clause (a) of this definition,
the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, shall be Wells Fargo).

 

“Swing Line Loan” has the meaning ascribed thereto in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F.

 

“Swing Line Sublimit” means an amount equal to the lesser of:  (a) $15,000,000;
and (b) the Aggregate Floorplan Commitments.  The Swing Line Sublimit is a part
of, but is not in addition to, the Aggregate Floorplan Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
either:  (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $10,000,000.00.

 

“Total Floorplan Outstandings” means, at any time, the sum of:  (a) Outstanding
Amount of all Floorplan Loans; plus (b) the Outstanding Amount of all Swing Line
Loans; plus (c) the Outstanding Amount of all Floorplan L/C Obligations.

 

34

--------------------------------------------------------------------------------


 

“Total Outstandings” means, at any time, the sum of:  (a) Total Working Capital
Outstandings; plus (b) the Total Floorplan Outstandings.

 

“Total Working Capital Outstandings” means, at any time, the sum of:  (a) the
aggregate Outstanding Amount of all Working Capital Loans; plus (b) the
Outstanding Amount of all Working Capital L/C Obligations.

 

“Transactions” means on the Closing Date (i) the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party,
(ii) the borrowing of the Loans and the issuance of the Letters of Credit, and
(iii) the use of the proceeds of the Loans and the Letters of Credit.

 

“Transportation Solutions” means Transportation Solutions LLC, a North Dakota
limited liability company.

 

“Treasury Management Service Documents” means, at any time, the Master Agreement
for Treasury Management Services between Borrower and Wells Fargo, the related
Acceptance of Services, Service Descriptions, and any other documents or
agreements now in effect or hereafter entered into with respect to treasury
management services provided to Borrower by Wells Fargo.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 3.01.

 

“Unreimbursed Amount” means, with respect to any Letter of Credit, any amount
drawn thereunder that Borrower has failed to reimburse to L/C Issuer by
11:00 a.m. on the related Honor Date.

 

“Wells Fargo” means WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

35

--------------------------------------------------------------------------------

 

“Working Capital Availability” means, at any time, the lesser of (a) the
Aggregate Working Capital Commitments at such time or (b) the Working Capital
Borrowing Base at such time.

 

“Working Capital Availability Period” means the period from the Closing Date to
the Working Capital Maturity Date.

 

“Working Capital Borrowing” means a borrowing consisting of simultaneous Working
Capital Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each Working Capital Lender pursuant to
Section 2.01(a).

 

“Working Capital Borrowing Base” means as of any date of calculation, an amount,
as set forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent, equal to the sum of:

 

(a)                                  80% of Eligible Accounts; plus

 

(b)                                 85% of the net book value of Eligible Rental
Equipment; plus

 

(c)                                  75% of (i) Eligible Parts and Attachments
Inventory minus (ii) the CNH Parts Reserve; plus

 

(d)                                 50% of Eligible Work in Process Inventory;
minus

 

(e)                                  the Working Capital Borrowing Base Reserve.

 

The Borrower, Administrative Agent and the Lenders acknowledge and agree that
(i) the advance rates set forth in this definition are solely to establish the
parameters for Availability, and (ii) this definition does not constitute nor
shall it be deemed to constitute an express or implied representation or
determination by Lenders that the recovery in a forced liquidation scenario
would be equal to the advance rates established herein.

 

“Working Capital Borrowing Base Reserve” means, as of any date of determination,
such amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as the Administrative Agent may from time to time
establish and adjust in reducing Working Capital Availability acting in its
Permitted Discretion (a) to the extent to reasonably reflect events, conditions,
contingencies or risks that materially adversely affect (i) the value of the
Collateral consisting of that which is taken into account in determining the
Working Capital Borrowing Base, or (ii) the security interests and other rights
of the Administrative Agent or Lenders in such Collateral (including the
enforceability, perfection and priority thereof), or (b) to the extent to
reasonably reflect any collateral report or financial information furnished by
or on behalf of the Borrower to the Lenders that is or was incomplete,
inaccurate or misleading in any material respect that affects such Collateral’s
value that has not been cured after 10 days prior written notice thereof to the
Borrower, or (c) in respect of any Default or an Event of Default during the
continuation thereof; provided that (x) any such required reserves shall
continue only for so long as the events, conditions, contingencies or risks
giving rise thereto continue, (y) the Administrative Agent shall give Borrower
the lesser of 45 days notice (or if 45 days notice would cause such reserve not
to be reflected on the second Borrowing Base Certificate required to be
delivered

 

36

--------------------------------------------------------------------------------


 

after the date thereof, the number of days which would cause such reserve to be
so reflected) of any increase in any such reserves under clause (a)(i), and
(z) in the case of reserves required under clause (a)(i), upon delivery of
notice to Borrower, as provided above, the Administrative Agent shall be
available to discuss the proposed reserve, and Borrower may take such action as
may be required so that the event, condition or matter that is the basis for
such reserve no longer exists in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.

 

“Working Capital Commitment” means, as to each Working Capital Lender at any
time any determination thereof is to be made, its obligation to do the following
pursuant to the terms hereof:  (a) make Working Capital Loans to Borrower; and
(b) purchase participations in Working Capital L/C Obligations; all in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto or pursuant to
the applicable Additional Commitment Documentation, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Working Capital Exposure” means, as to any Working Capital Lender at any time,
the aggregate principal amount at such time of its outstanding Working Capital
Loans and such Working Capital Lender’s participation in Working Capital L/C
Obligations at such time.

 

“Working Capital L/C Obligations” means, at any time, the sum of:  (a) the
aggregate amount available to be drawn under all outstanding Working Capital
Letters of Credit; plus (b) the aggregate of all Unreimbursed Amounts, including
all L/C Borrowings, with respect to Working Capital Letters of Credit.  For
purposes of computing the amount available to be drawn under any Working Capital
Letter of Credit, the amount of such Working Capital Letter of Credit shall be
determined in accordance with Section 1.02(i).  For all purposes of this
Agreement, if at any time of determination a Working Capital Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Working Capital Letter of Credit
shall be deemed to be “outstanding” in an amount equal to the amount remaining
available to be drawn.

 

“Working Capital L/C Sublimit” means an amount equal to $5,000,000.  The Working
Capital L/C Sublimit is part of, and not in addition to, the Aggregate Working
Capital Commitments.

 

“Working Capital Lender” means, collectively, (a) initially, each Lender
designated on Schedule 2.01 as a “Working Capital Lender” and (b) each Lender
that assumes a Working Capital Commitment pursuant to an Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation or
which otherwise holds a Working Capital Commitment, a Working Capital Loan or a
participation in a Working Capital Letter of Credit or an L/C Borrowing in
respect of a Working Capital Letter of Credit.

 

“Working Capital Letter of Credit” means a Letter of Credit issued under
Section 2.03(a)(i).

 

“Working Capital Loan” has the meaning ascribed thereto in Section  2.01(a).

 

“Working Capital Maturity Date” means the earliest of:  (a) March 30, 2016 or if
applicable, any extension thereof pursuant to Section 2.16; (b) the date of the
termination of the Aggregate Working

 

37

--------------------------------------------------------------------------------


 

Capital Commitments pursuant to Section 2.06; and (c) the date of the
termination of the Aggregate Working Capital Commitments and of the obligation
of L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Working Capital Percentage Share” means as to any Working Capital Lender at any
time, the percentage (expressed as a decimal carried out to the ninth decimal
place) of the Aggregate Working Capital Commitments represented by such Lender’s
Working Capital Commitment at such time; provided that, if the commitment of
each Working Capital Lender to make Working Capital Loans and the obligation of
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Working Capital Commitments have expired, then
the Working Capital Percentage Share of each Working Capital Lender shall be
determined based upon such Lender’s Working Capital Percentage Share most
recently in effect, giving effect to any subsequent assignments.  The initial
Working Capital Percentage Share of each Working Capital Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or the Additional Commitment Documentation pursuant to which such
Lender became a party hereto, as applicable.

 

When used in this Agreement, each of the following terms shall have the
respective meaning ascribed thereto by the Uniform Commercial Code:  “Account”,
“Account Debtor”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort
Claim”, “Deposit Account”, “Document”, “Equipment”, “General Intangibles”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter of Credit
Right”, “Proceeds”, “Record”, “Secured Party”, “Security”, “Security
Certificate”, and “Supporting Obligation”.

 

SECTION 1.02                               CERTAIN RULES OF CONSTRUCTION.

 

(a)                                  General Rules.

 

(i)                                     Unless the context otherwise clearly
requires, the meaning of a defined term is applicable equally to the singular
and plural forms thereof.

 

(ii)                                  The words “hereof,” “herein,” “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

(iii)                               The word “documents” includes instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

 

(iv)                              The words “include” and “including” are not
limiting and the word “or” is not exclusive.

 

(v)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(vi)                              Unless the context otherwise clearly requires,
the words “property,” “properties,” “asset” and “assets” refer to both personal
property (whether tangible or intangible) and real property.

 

38

--------------------------------------------------------------------------------


 

(vii)                           Unless the context otherwise clearly requires: 
(A) Article, Section, subsection, clause, Schedule and Exhibit references are to
this Agreement; (B) references to documents (including this Agreement) shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (C) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation; and (D) references to any Person shall be deemed to include such
Person’s successors and assigns.

 

(b)                                  Time and Fiscal Year References.  Unless
the context otherwise clearly requires:  (i) all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable);
and (ii) all references herein to “fiscal year” refer to the fiscal year of
Borrower.

 

(c)                                  Captions.  The captions and headings of
this Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

(d)                                  Cumulative Nature of Certain Provisions. 
This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall be performed
in accordance with their respective terms.

 

(e)                                  No Construction Against Any Party.  This
Agreement and the other Loan Documents are the result of negotiations among, and
have been reviewed by counsel to, the Loan Parties, Administrative Agent and
Lending Parties and are the products of all parties.  Accordingly, they shall
not be construed against Administrative Agent or any Lending Party merely
because of the involvement of any or all of the preceding Persons in their
preparation.

 

(f)                                    GAAP.  Unless the context otherwise
clearly requires, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, Lending Parties and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended:  (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein; and
(ii) Borrower shall provide to Administrative Agent and Lending Parties
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(g)                                 Rounding.  Any financial ratios required to
be maintained by the Loan Parties or any of them pursuant to the Loan Documents
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number using the common — or symmetric arithmetic — method of rounding
(in other words, rounding-up if there is no nearest number).

 

39

--------------------------------------------------------------------------------


 

(h)                                 Computations of Certain Financial
Covenants.  For purposes of computing the Consolidated Fixed Charge Coverage
Ratio as of any date, following an Acquisition, Borrower shall compute
components of such ratios, financial results (without duplication of amounts)
attributable to any business or assets the subject of any such Acquisition by
Borrower or any Subsidiary thereof effected during such period in the same
manner that Borrower accounts for such Acquisition for purposes of complying
with applicable securities laws and regulations (including, if applicable,
pursuant to SX Rule 3-05).

 

(i)                                    Calculations with Respect to Letters of
Credit.  Unless otherwise specified herein the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided that, with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(j)                                    Documents Executed by Responsible
Officers.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate or other organizational action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

SECTION 1.03              EXCHANGE RATES; CURRENCY EQUIVALENTS.

 

(a)                                  The Administrative Agent shall determine
the Spot Rates as of each Revaluation Date to be used for calculating the Dollar
Equivalents of Credit Extensions and amounts outstanding hereunder denominated
in Foreign Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
shall be such Dollar Equivalent as so determined by the Administrative Agent.

 

(b)                                 Wherever in this Agreement, in connection
with any Credit Extension, any conversion, continuation or prepayment of a Loan
or any renewal of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Credit Extension or Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency), as determined by the Administrative Agent.

 

(c)                                  Wherever in this Agreement an amount, such
as a minimum or maximum limitation on Debt permitted to be incurred or
Investments permitted to be made hereunder, is expressed in Dollars, it shall be
deemed to refer to the Dollar Equivalent thereof.

 

(d)                                 Determinations by the Administrative Agent
pursuant to this Section shall be conclusive absent manifest error.

 

40

--------------------------------------------------------------------------------


 

ARTICLE II
CREDIT EXTENSIONS

 

SECTION 2.01                               WORKING CAPITAL LOANS; FLOORPLAN
LOANS.

 

Subject to the terms and conditions set forth herein:

 

(a)                                  Working Capital Loans.  Each Working
Capital Lender severally agrees to make loans (each such loan, a “Working
Capital Loan”) to Borrower, from time to time on any Business Day during the
Working Capital Availability Period, in an aggregate outstanding amount not to
exceed at any time such Lender’s Working Capital Commitment, provided that,
after giving effect to any Working Capital Borrowing:  (i) the Total Working
Capital Outstandings shall not exceed Working Capital Availability; and (ii) the
sum of (x) aggregate Outstanding Amount of the Working Capital Loans of any
Working Capital Lender, plus (y) such Lender’s Working Capital Percentage Share,
multiplied by the Outstanding Amount of all Working Capital L/C Obligations
shall not exceed such Lender’s Working Capital Commitment.  Within the limits of
each Working Capital Lender’s Working Capital Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01.  Working
Capital Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

(b)                                  Floorplan Loans.  Each Floorplan Lender
severally agrees to make loans (each such loan, a “Floorplan Loan”) to Borrower,
from time to time on any Business Day during the Floorplan Availability Period,
in an aggregate outstanding amount not to exceed at any time such Lender’s
Floorplan Commitment, provided that, after giving effect to any Floorplan
Borrowing:  (i) the Total Floorplan Outstandings shall not exceed Floorplan
Availability; and (ii) the sum of (x) aggregate Outstanding Amount of the
Floorplan Loans of any Floorplan Lender plus (y) such Lender’s Floorplan
Percentage Share, multiplied by the Outstanding Amount of all Swing Line Loans
and Floorplan L/C Obligations shall not exceed such Lender’s Floorplan
Commitment.  Within the limits of each Floorplan Lender’s Floorplan Commitment,
and subject to the other terms and conditions hereof, Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Floorplan Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

 

(c)                                  Loans Generally.  Each Loan shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Working Capital Commitments or Floorplan
Commitments, provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).

 

SECTION 2.02                               PROCEDURES FOR BORROWING.

 

(a)                                  Notices of Borrowing, Conversion and
Continuation.  Each Borrowing (other than a Swing Line Borrowing), each
conversion of Loans from one Type to the other and each continuation of
Eurodollar Rate Loans shall be made upon Borrower’s irrevocable notice to
Administrative Agent, which may, subject to the provisions of
Section 10.02(b) and Section 10.02(d), be given by telephone or by approved
electronic communication.  Each such notice must be received by Administrative
Agent not

 

41

--------------------------------------------------------------------------------


 

later than 11:00 a.m.:  (i) three Business Days prior to the requested date of
any Borrowing (other than a Swing Line Borrowing) of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans; and (ii) one Business Day prior to the requested date
of any Borrowing (other than a Swing Line Borrowing) of Base Rate Loans. 
Notwithstanding anything to the contrary contained herein, but subject to the
provisions of Section 10.02(b) and Section 10.02(d), any telephonic notice or
other electronic communication by Borrower pursuant to this Section 2.02(a) may
be given by an individual who has been authorized in writing to do so by an
appropriate Responsible Officer of Borrower.  Each such telephonic notice or
other electronic communication must be confirmed promptly by delivery to
Administrative Agent of a written Loan Notice, appropriately completed and
signed by an appropriate Responsible Officer of Borrower.

 

(b)                                  Amount of Borrowing, Conversion or
Continuation.  Each Borrowing (other than a Swing Line Borrowing) of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000.00 or a whole multiple of $500,000.00 in excess thereof.  Except as
provided in Sections 2.03(c) and Section 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000.00 or a
whole multiple of $100,000.00 in excess thereof.

 

(c)                                  Loan Notices Generally.  Each Loan Notice
(whether telephonic or written) shall specify:  (i) whether Borrower is
requesting:  (A) a Working Capital Borrowing or a Floorplan Borrowing; (B) a
conversion of outstanding Loans from one Type to the other; or (C) a
continuation of Eurodollar Rate Loans; (ii) the requested date (which shall be a
Business Day) of such Borrowing, conversion or continuation, as the case may be;
(iii) the principal amount of the Loans to be borrowed, converted or continued;
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted; and (v) if applicable, the duration of the Interest Period with
respect thereto.  If Borrower fails to specify a Type of Loan in a Loan Notice
or if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loan(s) shall be made as, or converted to,
Base Rate Loans using the Daily LIBOR Rate.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(d)                                  Procedures Concerning the Making of Loans. 
Following receipt of a Loan Notice, Administrative Agent shall promptly notify
each applicable Lender of the amount of its Applicable Percentage Share of the
requested Borrowings.  If Borrower does not timely provide notice of a
conversion or continuation, then Administrative Agent shall notify each
applicable Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  Each Lender shall make the amount of its
applicable Loan available to Administrative Agent in immediately available funds
at Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), Administrative Agent shall make all funds so
received available to Borrower in like funds as received by Administrative Agent
either by:  (i) crediting the account of Borrower on the books of Wells Fargo
with the amount of such funds; or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided that, if, on the date the Loan Notice
with respect to such Borrowing is given by Borrower, there are L/C Borrowings
outstanding, then the proceeds

 

42

--------------------------------------------------------------------------------


 

of such Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings and, second, to Borrower as provided in this subsection.

 

(e)                                  Special Provisions Applicable to
Continuation or Conversions of Eurodollar Rate Loans.  Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.  During the
existence of an Event of Default:  (i) no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of Required
Lenders; and (ii) Required Working Capital Lenders may demand that any or all of
the then outstanding Working Capital Loans that are Eurodollar Rate Loans be
converted immediately to Base Rate Loans, whereupon Borrower shall pay any
amounts due under Section 3.05 in accordance with the terms thereof due to any
such conversion.

 

(f)                                    Notification of Interest Rate. 
Administrative Agent shall promptly notify Borrower and the applicable Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

 

(g)                                 Limitation on Interest Periods.  After
giving effect to all Borrowings, all conversions of Loans from one Type to the
other, and all continuations of Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect with respect to Working Capital Loans
and Floorplan Loans.

 

SECTION 2.03                               LETTERS OF CREDIT.

 

(a)                                  Letter of Credit Subfacilities.  Subject to
the terms and conditions set forth herein:

 

(i)                                     L/C Issuer agrees, in reliance upon the
agreements of the Working Capital Lenders set forth in this Section 2.03: 
(A) from time to time on any Business Day during the period from the Closing
Date until the L/C Expiration Date, to issue Working Capital Letters of Credit
for the account of Borrower, and to amend or extend Working Capital Letters of
Credit previously issued by it, in accordance with subsection (b) of this
Section 2.03; and (B) to honor drawings under the Working Capital Letters of
Credit.

 

(ii)                                  Each Working Capital Lender severally
agrees to participate in Working Capital Letters of Credit issued by L/C Issuer
and any drawings thereunder; provided that, after giving effect to any
L/C Credit Extension with respect to any Working Capital Letter of Credit: 
(A) the Total Working Capital Outstandings shall not exceed Working Capital
Availability; (B) the sum of (x) aggregate Outstanding Amount of the Working
Capital Loans of any Working Capital Lender, plus (y) an amount equal to such
Lender’s Working Capital Percentage Share, multiplied by the Outstanding Amount
of all Working Capital L/C Obligations shall not exceed such Lender’s Working
Capital Commitment; or (C) the Outstanding Amount of the Working Capital
L/C Obligations shall not exceed the Working Capital L/C Sublimit.  Each request
by Borrower for the issuance or amendment of a Working Capital Letter of Credit
shall be deemed to be a representation by Borrower that the requested L/C Credit
Extension complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Working Capital Letters of Credit shall be
fully revolving, and, accordingly, Borrower may, during the foregoing period,
obtain Working

 

43

--------------------------------------------------------------------------------


 

Capital Letters of Credit to replace Working Capital Letters of Credit that have
expired or that have been drawn upon and reimbursed.

 

(iii)                               Subject to Section 2.03(b)(iv), L/C Issuer
shall not issue any Working Capital Letter of Credit, if:  (A) the expiry date
of such requested Working Capital Letter of Credit would occur more than twelve
months after the date of issuance or last extension, unless Required Working
Capital Lenders shall have approved such expiry date; or (B) the expiry date of
such requested Working Capital Letter of Credit would occur after the
L/C Expiration Date, unless all Working Capital Lenders shall have approved such
expiry date.

 

(iv)                            L/C Issuer agrees, in reliance upon the
agreements of the Floorplan Lenders set forth in this Section 2.03:  (A) from
time to time on any Business Day during the period from the Closing Date until
the L/C Expiration Date, to issue Floorplan Letters of Credit for the account of
Borrower, and to amend or extend Floorplan Letters of Credit previously issued
by it, in accordance with subsection (b) of this Section 2.03; and (B) to honor
drawings under the Floorplan Letters of Credit.  All Existing Letters of Credit
shall be deemed to have been issued pursuant to this Section 2.03(a)(iv) and,
from and after the Closing Date, shall be subject to and governed by the terms
and conditions hereof.

 

(v)                                 Each Floorplan Lender severally agrees to
participate in Floorplan Letters of Credit issued by L/C Issuer and any drawings
thereunder; provided that, after giving effect to any L/C Credit Extension with
respect to any Floorplan Letter of Credit:  (A) the Total Floorplan Outstandings
shall not exceed Floorplan Availability; (B) the sum of (x) aggregate
Outstanding Amount of the Floorplan Loans of any Floorplan Lender, plus (y) an
amount equal to such Lender’s Floorplan Percentage Share, multiplied by the
Outstanding Amount of all Floorplan L/C Obligations shall not exceed such
Lender’s Floorplan Commitment; or (C) the Outstanding Amount of the Floorplan
L/C Obligations shall not exceed the Floorplan L/C Sublimit.  Each request by
Borrower for the issuance or amendment of a Floorplan Letter of Credit shall be
deemed to be a representation by Borrower that the requested L/C Credit
Extension complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Floorplan Letters of Credit shall be fully
revolving, and, accordingly, Borrower may, during the foregoing period, obtain
Floorplan Letters of Credit to replace Floorplan Letters of Credit that have
expired or that have been drawn upon and reimbursed.

 

(vi)                              Subject to Section 2.03(b)(iv), L/C Issuer
shall not issue any Floorplan Letter of Credit, if:  (A) the expiry date of such
requested Floorplan Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless Required Floorplan Lenders shall
have approved such expiry date; or (B) the expiry date of such requested
Floorplan Letter of Credit would occur after the L/C Expiration Date, unless all
Floorplan Lenders shall have approved such expiry date.

 

(vii)                           L/C Issuer shall not have any obligation to
issue a Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain L/C Issuer from issuing such

 

44

--------------------------------------------------------------------------------


 

Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that
L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
that was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of L/C Issuer;

 

(C)                                such Letter of Credit:  (1) if a Floorplan
Letter of Credit, is to be denominated in a currency other than Dollars or
Euros; (2) if a Working Capital Letter of Credit, is to be denominated in a
currency other than Dollars; or (3) is a commercial letter of credit;

 

(D)                               with respect to Working Capital Letters of
Credit, any Working Capital Lender is in default of its obligation to fund under
Section 2.03(d) or any Working Capital Lender is at such time a Defaulting
Lender hereunder, unless the Fronting Exposure with respect to such Defaulting
Lender has been reallocated pursuant to Section 3.08(a) or L/C Issuer has
entered into satisfactory arrangements with Borrower or such Working Capital
Lender to eliminate L/C Issuer’s risk with respect to such Lender;

 

(E)                                 with respect to Floorplan Letters of Credit,
any Floorplan Lender is in default of its obligation to fund under
Section 2.03(c) or any Floorplan Lender is at such time a Defaulting Lender
hereunder, unless the Fronting Exposure with respect to such Defaulting Lender
has been reallocated pursuant to Section 3.08(a) or L/C Issuer has entered into
satisfactory arrangements with Borrower or such Floorplan Lender to eliminate
L/C Issuer’s risk with respect to such Lender; or

 

(F)                                 unless specifically provided for in this
Agreement, such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(v)                                 L/C Issuer shall not amend any Letter of
Credit if L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(vi)                              L/C Issuer shall not have any obligation to
amend any Letter of Credit if:   (A) L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof;
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

45

--------------------------------------------------------------------------------

 

(vii)                           L/C Issuer shall act on behalf of all Working
Capital Lenders with respect to any Working Capital Letter of Credit issued by
it and the documents associated therewith, all Floorplan Lenders with respect to
any Floorplan Letters of Credit issued by it and the documents associated
therewith, and L/C Issuer shall have all of the benefits and immunities: 
(A) provided to Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included L/C Issuer with respect to such acts or omissions; and
(B) as additionally provided herein with respect to L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Automatic Extensions of Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of Borrower delivered to
L/C Issuer (with a copy to Administrative Agent) in the form of an
L/C Application, appropriately completed and signed by a Responsible Officer of
Borrower.  Such L/C Application must be received by L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as may be agreed to by each of Administrative Agent and
L/C Issuer, each in its sole discretion) prior to the proposed issuance date or
date of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such Letter of Credit is to be a Working Capital Letter of Credit or a Floorplan
Letter of Credit; and (H) such other matters as L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
L/C Application shall specify in form and detail satisfactory to L/C Issuer: 
(1) the Letter of Credit to be amended; (2) the proposed date of the amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as L/C Issuer may require.  Additionally,
Borrower shall furnish to L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as L/C Issuer or Administrative
Agent may require.

 

(ii)                                  Promptly after receipt of any
L/C Application at the address provided for pursuant to Section 10.02 for
receiving L/C Applications and related correspondence, L/C Issuer will confirm
with Administrative Agent (by telephone or in writing) that Administrative Agent
has received a copy of such L/C Application from Borrower and, if not,
L/C Issuer will provide Administrative Agent with a copy thereof.  Unless
L/C Issuer has received written notice from any Floorplan Lender or Working
Capital Lender, as applicable, Administrative Agent or any Loan Party at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit that one or more applicable conditions in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
L/C Issuer shall, on the requested date, issue the Letter of Credit requested by
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with L/C Issuer’s usual and customary business

 

46

--------------------------------------------------------------------------------


 

practices.  Immediately upon the issuance of each Floorplan Letter of Credit,
each Floorplan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from L/C Issuer a risk participation in such
Floorplan Letter of Credit equal to such Lender’s Floorplan Percentage Share
multiplied by the face amount of such Floorplan Letter of Credit.  Immediately
upon the issuance of each Working Capital Letter of Credit, each Working Capital
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from L/C Issuer a risk participation in such Working Capital Letter of
Credit equal to such Lender’s Working Capital Percentage Share multiplied by the
face amount of such Working Capital Letter of Credit.

 

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, L/C Issuer will also deliver to Borrower
and Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iv)                              If Borrower specifically requests in any
applicable L/C Application, L/C Issuer may issue an Automatic Extension Letter
of Credit.  Unless otherwise directed by L/C Issuer, Borrower shall not be
required to make a specific request to L/C Issuer for any such extension.  Once
an Automatic Extension Letter of Credit has been issued, Floorplan Lenders or
Working Capital Lenders, as applicable, shall be deemed to have authorized (but
may not require) L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the L/C Expiration Date; provided that
L/C Issuer shall not permit any such extension if:  (A) L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.03(a) or otherwise); or
(B) L/C Issuer has received notice (which may be by telephone or in writing) on
or before the day that is thirty days before any date provided for in such
Automatic Extension Letter of Credit as the last day by which notice of the
non-extension thereof must be given: (1) from Administrative Agent that Required
Floorplan Lenders or Required Working Capital Lenders, as applicable, have
elected not to permit such extension; or (2) from Administrative Agent, any
Floorplan Lender or Working Capital Lender, as applicable, or Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing L/C Issuer not to permit such
extension.

 

(v)                                 Within fifteen (15) Business Days after the
end of each calendar quarter, the L/C Issuer (or the Administrative Agent if the
Administrative Agent agrees to undertake such action) shall report to each
Lender all Letters of Credit issued by it during the previous calendar quarter
and the average daily undrawn and unexpired amounts for all Letters of Credit
for each day in such calendar quarter.  The L/C Issuer (or the Administrative
Agent if the Administrative Agent agrees to undertake such action) shall
calculate the Dollar Equivalent of each outstanding Floorplan Letter of Credit
denominated in any Foreign Currency as of each Revaluation Date and shall notify
the Administrative Agent and the Borrower of such calculation, and such
calculation shall be the basis of any determination of the amount of outstanding
Floorplan L/C Obligations for purposes hereof until the next such calculation.

 

47

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations — Floorplan Letters of Credit.

 

(i)                                     Upon receipt from the beneficiary of any
Floorplan Letter of Credit of any drawing under such Floorplan Letter of Credit
(or any notice thereof), L/C Issuer shall notify Borrower and Administrative
Agent of the date and, if applicable, the Dollar Equivalent of the amount
thereof.  If L/C Issuer shall make any payment in respect of a Floorplan Letter
of Credit, Borrower shall reimburse L/C Issuer the amount of such payment not
later than 1:00 p.m. on the related Honor Date if Borrower shall have received
notice of such payment prior to 11:00 a.m. on the Honor Date, or, if such notice
has not been received by Borrower prior to such time on such Honor Date, then
not later than 10:00 a.m. on the Business Day immediately following the day that
Borrower receives such notice.  Each such payment shall be made to the L/C
Issuer at its address for notices specified herein in the currency in which such
Floorplan Letter of Credit is denominated (except that, in the case of any
Floorplan Letter of Credit denominated in any Foreign Currency, in the event
that such payment is not made to the L/C Issuer on the date of receipt by the
Borrower of such notice, such payment shall be made in Dollars, in an amount
equal to the Dollar Equivalent of the amount of such payment) and in Same Day
Funds.  If Borrower fails to so reimburse L/C Issuer, then Administrative Agent
shall promptly notify each Floorplan Lender of the related Honor Date, the
Unreimbursed Amount and the amount of such Lender’s Floorplan Percentage Share
of such Unreimbursed Amount.  In such event, Borrower shall be deemed to have
requested a Floorplan Borrowing consisting of Base Rate Loans to be disbursed on
such Honor Date in an amount equal to the Dollar Equivalent of such Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Floorplan Commitments (after giving effect
to the reduction or termination of the related Letter of Credit).  Any notice
given by L/C Issuer or Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.  Any conversion by
the L/C Issuer of any payment to be made by the Borrower in respect of any
Floorplan Letter of Credit denominated in any Foreign Currency into Dollars in
accordance with this Section (using the conversion mechanism set forth in the
definition of Dollar Equivalent) shall be conclusive and binding upon the
Borrower and the Lenders in the absence of manifest error; provided that upon
the request of any Lender, the L/C Issuer shall provide to such Lender a
certificate including reasonably detailed information as to the calculation of
such conversion.

 

(ii)                                  Each Floorplan Lender shall, upon any
notice pursuant to Section 2.03(c)(i), make funds available to Administrative
Agent for the account of L/C Issuer at the Administrative Agent’s Office in an
amount equal to such Lender’s Floorplan Percentage Share multiplied by the
Dollar Equivalent of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Floorplan Lender that so
makes funds available shall be deemed to have made a Floorplan Loan that is a
Base Rate Loan to Borrower in such amount on the Honor Date.  Administrative
Agent shall remit the funds so received to L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Floorplan Borrowing consisting of Base Rate Loans
because of the existence of an Event of Default under Section 8.01(f), Borrower
shall be deemed to have incurred from L/C Issuer an L/C Borrowing on the Honor
Date in the amount of the Dollar Equivalent of the Unreimbursed

 

48

--------------------------------------------------------------------------------


 

Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate. 
In such event, each Floorplan Lender’s payment to Administrative Agent for the
account of L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

(iv)                              Until each Floorplan Lender funds its
Floorplan Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of the amount of such Lender’s Floorplan Percentage Share of such amount shall
be solely for the account of L/C Issuer.

 

(v)                                 Each Floorplan Lender’s obligation to make
Floorplan Loans or L/C Advances to reimburse L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including: 
(A) any setoff, counterclaim, recoupment, defense or other right that such
Lender may have against L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse L/C Issuer for the amount of any payment
made by L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)                              If any Floorplan Lender fails to make
available to Administrative Agent for the account of L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), L/C Issuer shall
be entitled to recover from such Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by L/C Issuer in connection with the foregoing.  A
certificate of L/C Issuer submitted to any Floorplan Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Drawings and Reimbursements; Funding of
Participations — Working Capital Letters of Credit.

 

(i)                                     Upon receipt from the beneficiary of any
Working Capital Letter of Credit of any drawing under such Working Capital
Letter of Credit (or any notice thereof), L/C Issuer shall notify Borrower and
Administrative Agent thereof.  If L/C Issuer shall make any payment in respect
of a Working Capital Letter of Credit, Borrower shall reimburse L/C Issuer the
amount of such payment not later than 1:00 p.m. on the related Honor Date if
Borrower shall have received notice of such payment prior to 11:00 a.m. on the
Honor Date, or, if such notice has not been received by Borrower prior to such
time on such Honor Date, then not later than 10:00 a.m. on the Business Day
immediately following the day that Borrower receives such notice.  If Borrower

 

49

--------------------------------------------------------------------------------


 

fails to so reimburse L/C Issuer, then Administrative Agent shall promptly
notify each Working Capital Lender of the related Honor Date, the Unreimbursed
Amount and the amount of such Lender’s Working Capital Percentage Share of such
Unreimbursed Amount.  In such event, Borrower shall be deemed to have requested
a Working Capital Borrowing consisting of Base Rate Loans to be disbursed on
such Honor Date in an amount equal to such Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Working Capital Commitments (after giving effect to the reduction or
termination of the related Letter of Credit).  Any notice given by L/C Issuer or
Administrative Agent pursuant to this Section 2.03(d)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Working Capital Lender shall, upon
any notice pursuant to Section 2.03(d)(i), make funds available to
Administrative Agent for the account of L/C Issuer at the Administrative Agent’s
Office in an amount equal to such Lender’s Working Capital Percentage Share
multiplied by the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.03(d)(iii), each Working Capital Lender that so makes
funds available shall be deemed to have made a Working Capital Loan that is a
Base Rate Loan to Borrower in such amount on the Honor Date.  Administrative
Agent shall remit the funds so received to L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Working Capital Borrowing consisting of Base Rate
Loans because of the existence of an Event of Default under Section 8.01(f),
Borrower shall be deemed to have incurred from L/C Issuer an L/C Borrowing on
the Honor Date in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Working Capital Lender’s payment to Administrative Agent for the account of
L/C Issuer pursuant to Section 2.03(d)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Working Capital Lender funds its
Working Capital Loan or L/C Advance pursuant to this Section 2.03(d) to
reimburse L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of the amount of such Lender’s Working Capital Percentage Share of
such amount shall be solely for the account of L/C Issuer.

 

(v)                                 Each Working Capital Lender’s obligation to
make Working Capital Loans or L/C Advances to reimburse L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(d), shall be
absolute and unconditional and shall not be affected by any circumstance,
including:  (A) any setoff, counterclaim, recoupment, defense or other right
that such Lender may have against L/C Issuer, Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing.  No such making of an

 

50

--------------------------------------------------------------------------------


 

L/C Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse L/C Issuer for the amount of any payment made by L/C Issuer under any
Working Capital Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Working Capital Lender fails to make
available to Administrative Agent for the account of L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(d) by the time specified in Section 2.03(d)(ii), L/C Issuer shall
be entitled to recover from such Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by L/C Issuer in connection with the foregoing.  A
certificate of L/C Issuer submitted to any Working Capital Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(e)                                  Repayment of Participations.

 

(i)                                     If, at any time after L/C Issuer has
made a payment under any Letter of Credit and has received from any Floorplan
Lender or Working Capital Lender, as applicable, such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c) or Section 2.03(d),
Administrative Agent receives for the account of L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender an amount that equals its Floorplan Percentage Share or Working Capital
Percentage Share, as applicable, thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by
Administrative Agent.

 

(ii)                                  If any payment received by Administrative
Agent for the account of L/C Issuer pursuant to Section 2.03(c)(i) or
Section 2.03(d)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
L/C Issuer in its discretion), each Floorplan Lender or Working Capital Lender,
as applicable, shall pay to Administrative Agent for the account of L/C Issuer
an amount equal to its Floorplan Percentage Share or Working Capital Percentage
Share, as applicable, thereof on the demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of Floorplan Lenders and Working
Capital Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(f)                                   Obligations Absolute.  The obligation of
Borrower to reimburse L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing are absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

51

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any other Loan Party may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any other Loan Party.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer in writing.  Borrower shall be conclusively deemed
to have waived any such claim against L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(g)                                 Role of L/C Issuer.  Each Floorplan Lender,
Working Capital Lender, and Borrower agree that, in paying any drawing under a
Letter of Credit, L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of L/C Issuer, Administrative Agent, any of
their respective Related Parties and any correspondent, participant or assignee
of L/C Issuer shall be liable to any Lender for:  (i) any action taken or not
taken, at the request or with the approval of Lenders or Required Lenders, as
applicable, in connection with a Letter of Credit or any Issuer Document;
(ii) in the absence of gross negligence or willful misconduct, any action taken
or not taken in connection with a Letter of Credit or any Issuer Document; or
(iii) the due execution, effectiveness, validity or enforceability of any
document related to any Letter of Credit or Issuer Document.  As between
Borrower and L/C Issuer, Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude Borrower from pursuing such rights and remedies as it may have

 

52

--------------------------------------------------------------------------------


 

against the beneficiary or transferee at law or under any other agreement.  None
of L/C Issuer, Administrative Agent, any of their respective Related Parties and
any correspondent, participant or assignee of L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(f); provided that, notwithstanding anything to the contrary
contained in such clauses, Borrower may have a claim against L/C Issuer, and
L/C Issuer may be liable to Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower that Borrower proves were caused by L/C Issuer’s willful misconduct or
gross negligence or L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any document transferring or assigning or purporting
to transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason.

 

(h)                                 Cash Collateral.  Upon the request of
Administrative Agent, if L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that remains outstanding after payment thereof is due from
Borrower, or if, on or after the L/C Expiration Date, any L/C Obligation remains
outstanding for any reason without the consent of all Lenders, then Borrower
shall, in each such case, immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations with an amount equal to 102.00% of such
Outstanding Amount.  Section 2.05 and Section 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  Borrower hereby
grants to Administrative Agent, for the benefit of L/C Issuer, Floorplan
Lenders, and Working Capital Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.

 

(i)                                    Applicability of ISP.  Unless otherwise
expressly agreed by L/C Issuer and Borrower when a standby Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to such Letter of Credit.

 

(j)                                    L/C Fees.  Borrower shall pay to
Administrative Agent (i) for the account of each Floorplan Lender in accordance
with its Floorplan Percentage Share a fee equal to the Applicable Rate
multiplied by the actual daily amount available to be drawn under all Floorplan
Letters of Credit and (ii) for the account of each Working Capital Lender in
accordance with its Working Capital Percentage Share a fee equal to the
Applicable Rate multiplied by the actual daily amount available to be drawn
under all Working Capital Letters of Credit (collectively, the “L/C Fee”).  For
purposes of computing the actual daily amount available to be drawn under all
Letters of Credit, the amount of each Letter of Credit shall be determined in
accordance with Section 1.02(i).  L/C Fees shall be:  (A) computed on a
quarterly basis in arrears and (B) due and payable on the last Business Day of
each March, June, September and December (in each case for the calendar quarter
then ending), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, then the actual
daily amount available to be drawn under all Letters of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, upon written
notice to Borrower from

 

53

--------------------------------------------------------------------------------


 

Required Floorplan Lenders or Required Working Capital Lenders, as applicable,
all L/C Fees shall accrue at the Default Rate.

 

(k)                                 Fees of L/C Issuer.  Borrower shall pay
directly to L/C Issuer for its own account such fees with respect to each Letter
of Credit as are set forth in the Fee Letter and any other customary fees.

 

(l)                                    Conflict with Issuer Documents.  If a
conflict exists between the terms hereof and the terms of any Issuer Document,
the terms hereof shall control.

 

SECTION 2.04                            SWING LINE LOANS.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, Swing Line Lender agrees, in reliance upon the
agreements of the Floorplan Lenders set forth in this Section 2.04, to make
loans (each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day from the Closing Date through the tenth (10th) Business Day
immediately preceding the last day of the Floorplan Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Floorplan Percentage Share of the Outstanding Amount of
Floorplan Loans acting as Swing Line Lender, may exceed the amount of such
Lender’s Floorplan Commitment; provided that, after giving effect to any Swing
Line Loan:  (i) the Total Floorplan Outstandings shall not exceed Floorplan
Availability; and (ii) the aggregate Outstanding Amount of the Floorplan Loans
of any Floorplan Lender (other than the Swing Line Lender in such capacity),
plus such other Lender’s Floorplan Percentage Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Floorplan Commitment.  Each
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Floorplan Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the such
Lender’s Floorplan Percentage Share multiplied by the amount of such Swing Line
Loan.  Notwithstanding the foregoing, (i) the Swing Line Lender shall not be
obligated to make a Swing Line Loan to refinance an outstanding Swing Line Loan,
and (ii) the Swing Line Lender shall not be required to make a Swing Line Loan
if (A) prior thereto or simultaneously therewith the Borrower shall not have
borrowed Floorplan Loans or (B) any Floorplan Lender shall be a Defaulting
Lender and the Fronting Exposure with respect to such Defaulting Lender cannot
be fully reallocated pursuant to Section 3.08(a).

 

(b)                                 Swing Line Borrowing Procedures.  Unless the
Swing Line has been terminated or suspended by Swing Line Lender as provided in
subsection (a) of this Section 2.04, each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to Swing Line Lender and Administrative
Agent, which may be given by telephone.  Each such notice must be received by
Swing Line Lender and Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and must specify:  (i) the amount to be borrowed,
which shall be a minimum of $100,000.00 or a whole multiple of $50,000.00 in
excess thereof; (ii) the requested borrowing date, which must be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to
Swing Line Lender and Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower. 
Promptly after receipt by Swing Line Lender of any telephonic Swing Line Loan
Notice, Swing Line Lender will confirm with Administrative Agent (by telephone
or in writing) that Administrative Agent has also received such Swing Line Loan
Notice and, if not, Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless (A) the Swing

 

54

--------------------------------------------------------------------------------


 

Line has been terminated or suspended by Swing Line Lender, or (B) Swing Line
Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Floorplan Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (1) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (2) that at least one of
the applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in the related Swing Line Loan
Notice, make the amount of its Swing Line Loan available to Borrower at its
office by crediting the account of Borrower on the books of Swing Line Lender in
immediately available funds.  Floorplan Lenders agree that Swing Line Lender may
agree to modify the borrowing procedures used in connection with the Swing Line
in its discretion and without affecting any of the obligations of Floorplan
Lenders hereunder other than notifying Administrative Agent of a Swing Line Loan
Notice.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Swing Line Lender at any time in its
sole and absolute discretion may request, on the 15th day of each month (or, if
such day is not a Business Day, the immediately preceding Business Day) and on
the last Business Day of each month during the term hereof shall request, on
behalf of Borrower (which hereby irrevocably authorizes Swing Line Lender to so
request on its behalf), that each Floorplan Lender make a Floorplan Loan that is
a Base Rate Loan in an amount equal to such Lender’s Floorplan Percentage Share
multiplied by the aggregate Outstanding Amount of Swing Line Loans as of the
close of business on the immediately preceding Friday (or, if such day is not a
Business Day, the immediately preceding Business Day).  Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Floorplan Commitments (after giving effect to the termination of such
Swing Line Loan).  Swing Line Lender shall furnish Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to Administrative
Agent.  Each Floorplan Lender shall make an amount equal to its Floorplan
Percentage Share multiplied by the aggregate amount of the requested Floorplan
Loans specified in such Loan Notice available to Administrative Agent in
immediately available funds for the account of Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Floorplan
Lender that so makes funds available shall be deemed to have made a Floorplan
Loan that is a Base Rate Loan to Borrower in such amount.  Administrative Agent
shall promptly remit the funds so received to Swing Line Lender.

 

(ii)                                  If for any reason the outstanding amount
of all Swing Line Loans cannot be refinanced by such a Floorplan Borrowing
because of the existence of an Event of Default under Section 8.01(f), then the
request for Floorplan Loans that are Base Rate Loans submitted by Swing Line
Lender as set forth herein shall be deemed to be a request by Swing Line Lender
that each Floorplan Lender fund its risk participation in the relevant Swing
Line Loan and each Floorplan Lender’s payment to Administrative Agent for the
account of Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

55

--------------------------------------------------------------------------------

 

(iii)                               If any Floorplan Lender fails to make
available to Administrative Agent for the account of Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), Swing Line
Lender shall be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing.  A certificate of Swing Line Lender
submitted to any Floorplan Lender (through Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)                              Each Floorplan Lender’s obligation to make
Floorplan Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including:  (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against Swing Line
Lender, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Floorplan Lender’s obligation to make Floorplan Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of
Borrower to repay Swing Line Loans together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     If, at any time after any Floorplan
Lender has purchased and funded a risk participation in a Swing Line Loan, Swing
Line Lender receives any payment on account of such Swing Line Loan, then Swing
Line Lender will distribute to such Lender an amount equal to its Floorplan
Percentage Share multiplied by such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by Swing Line
Lender.

 

(ii)                                  If any payment received by Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by Swing Line
Lender in its discretion), each Floorplan Lender shall pay to Swing Line Lender
an amount equal to its Floorplan Percentage Share multiplied by the amount to be
returned on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  Administrative Agent will make such demand upon the
request of Swing Line Lender.  The obligations of Floorplan Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
Swing Line Lender shall be responsible for invoicing Borrower for interest on
Swing Line Loans.  Until each Floorplan Lender funds its

 

56

--------------------------------------------------------------------------------


 

Floorplan Loan that is a Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Floorplan Percentage Share of any Swing
Line Loan, interest in respect of such proportionate share shall be solely for
the account of Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
Borrower shall make all payments of principal and interest in respect of Swing
Line Loans directly to Swing Line Lender.

 

(g)                                 Treasury Management Borrowings and
Payments.  Unless the Swing Line has been terminated or suspended by Swing Line
Lender as provided in subsection (a) of this Section 2.04 and so long as the
Treasury Management Service Documents are effective between Swing Line Lender
and Borrower, Swing Line Borrowings may be made and repaid by Borrower pursuant
to the Treasury Management Service Documents.  Swing Line Lender shall have no
obligation to make a Swing Line Loan pursuant to the Treasury Management Service
Documents if (A) the Swing Line has been terminated or suspended by Swing Line
Lender as provided in this Agreement, or (B) Swing Line Loans are not available
(1) as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (2) because at least one of the applicable
conditions specified in Article IV is not then satisfied.  Floorplan Lenders
agree that Swing Line Lender may agree to modify the Treasury Management Service
Documents and the borrowing procedures set forth therein used in connection with
the Swing Line in its discretion and without affecting any of the obligations of
Floorplan Lenders hereunder.

 

SECTION 2.05                            PAYMENTS AND PREPAYMENTS.

 

(a)                                 Swing Line Repayments.  The Borrower shall
repay each Swing Line Loan on the earlier to occur of (i) the date five (5)
Business Days after such Swing Line Loan is made or (ii) the Floorplan Maturity
Date.

 

(b)                                 Voluntary Prepayments.

 

(i)                                     Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay
Working Capital Loans in whole or in part without premium or penalty; provided
that:  (A) such notice must be received by Administrative Agent not later than
11:00 a.m.:  (1) three Business Days prior to any date of prepayment of Working
Capital Loans that are Eurodollar Rate Loans; and (2) one Business Day prior to
the date of prepayment of Working Capital Loans that are Base Rate Loans; and
(B) any prepayment of any Working Capital Loans of a given Type shall be in a
principal amount of $1,000,000.00 or a whole multiple of $500,000.00 in excess
thereof for Eurodollar Rate Loans and $500,000.00 or a whole multiple of
$100,000.00 in excess thereof for Base Rate Loans, or, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Working Capital Loans to
be prepaid.  Administrative Agent will promptly notify each Working Capital
Lender of its receipt of each such notice and of the amount of such Lender’s
Working Capital Percentage Share thereof.  If Borrower gives such notice, then
Borrower’s prepayment obligation shall be irrevocable, and Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Working Capital Loan
that is a Eurodollar Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional

 

57

--------------------------------------------------------------------------------


 

amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Working Capital Loans of the Working Capital Lenders in
accordance with their respective Working Capital Percentage Shares.

 

(ii)                                  Borrower may, upon notice to Swing Line
Lender (with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that:  (A) such notice must be received by Swing Line Lender
and Administrative Agent not later than 1:00 p.m. on the date of the prepayment;
and (B) any such prepayment shall be in a minimum principal amount of
$100,000.00 or a whole multiple of $50,000.00 in excess thereof or, if the
aggregate Outstanding Amount of Swing Line Loans is less, the entire Outstanding
Amount thereof.  Each such notice shall specify the date and amount of such
prepayment.  If Borrower gives such a notice, then Borrower’s prepayment
obligation shall be irrevocable, and Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(iii)                               Borrower may, upon notice to Administrative
Agent, at any time or from time to time voluntarily prepay Floorplan Loans in
whole or in part without premium or penalty; provided that:  (A) such notice
must be received by Administrative Agent not later than 11:00 a.m. one Business
Day prior to the date of prepayment of Floorplan Loans; and (B) any prepayment
of any Floorplan Loans shall be in a principal amount of $500,000.00 or a whole
multiple of $100,000.00 in excess thereof, or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  Administrative Agent will promptly notify each
Floorplan Lender of its receipt of each such notice and of the amount of such
Lender’s Floorplan Percentage Share thereof.  If Borrower gives such notice,
then Borrower’s prepayment obligation shall be irrevocable, and Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Each such prepayment shall be
applied to the Floorplan Loans of the Floorplan Lenders in accordance with their
respective Floorplan Percentage Shares.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Upon any (A) Event of Loss, or (B)
Disposition or series of Dispositions by Borrower or any Subsidiary thereof
undertaken within any fiscal year other than Dispositions permitted under
Section 7.05, Borrower shall prepay the Loans in an amount equal to 100.00% of
the Net Proceeds of each such Event of Loss or each such Disposition; in each
case, to the extent that the Net Proceeds generated by such Event of Loss or
Disposition(s) exceed $10,000,000 in the aggregate for all such Events of Loss
or Dispositions, as the case may be, in any fiscal year; provided that no such
prepayment shall be required if the Administrative Agent provides written
consent for the Borrower or any Subsidiary thereof to purchase replacement
property or restore the property affected by such Event of Loss.

 

(ii)                                  Upon receipt by Borrower or any Subsidiary
thereof, Borrower shall prepay the Loans in an amount equal to 100.00% of the
proceeds (net of underwriting discounts and commissions or placement fees,
investment banking fees, legal fees, accounting fees, and other customary fees,
commissions, expenses and costs associated therewith) of any incurrence of Debt,
other than Permitted Debt by Borrower or any Subsidiary thereof.  Any prepayment

 

58

--------------------------------------------------------------------------------


 

pursuant to this Section 2.05(c)(ii) shall not be subject to the minimum amount
provisions of Section 2.05(b).

 

(iii)                               Intentionally Omitted.

 

(iv)                              If, on any date and for any reason, (A) the
Outstanding Amount of Floorplan L/C Obligations exceeds the Floorplan L/C
Sublimit, then Borrower shall Cash Collateralize on such date Floorplan L/C
Obligations in an amount equal to such excess, or (B) the Outstanding Amount of
Working Capital L/C Obligations exceeds the Working Capital L/C Sublimit, then
Borrower shall Cash Collateralize on such date Working Capital L/C Obligations
in an amount equal to such excess.

 

(v)                                 Intentionally Omitted.

 

(vi)                              Subject to Article IV, if on any date the
Total Working Capital Outstandings minus the amount of any L/C Obligations Cash
Collateralized on such date pursuant to the preceding clause (iv), exceeds
Working Capital Availability, then Borrower shall immediately, and without
notice or demand, prepay the outstanding principal amount of the Working Capital
Loans, Swing Line Loans and L/C Borrowings by an amount equal to the applicable
excess.  Any such prepayment shall be applied, first, to any L/C Borrowings
and/or Cash Collateralize Working Capital L/C Obligations, second, to any
Working Capital Loans constituting Base Rate Loans or matured Eurodollar Rate
Loans, as selected by Borrower, and, third, at Borrower’s option, to Cash
Collateralize Eurodollar Rate Loans (which Cash Collateral shall be applied on
the maturity date of their respective Interest Periods in the order of the
maturities of their respective Interest Periods) or to prepay Eurodollar Rate
Loans (in the order of the maturity of their respective Interest Periods).

 

(vii)                           Subject to Article IV, if on any date the Total
Floorplan Outstandings exceeds Floorplan Availability, then Borrower shall
immediately, and without notice or demand, prepay the outstanding principal
amount of the Floorplan Loans and Swing Line Loans by an amount equal to the
applicable excess.  Any such prepayment shall be applied, first, to any L/C
Borrowings and/or Cash Collateralize Floorplan L/C Obligations, second, to
prepay Swing Line Loans, third, to any Floorplan Loans constituting Base Rate
Loans or matured Eurodollar Rate Loans, as selected by Borrower, and, fourth, at
Borrower’s option, to Cash Collateralize Eurodollar Rate Loans (which Cash
Collateral shall be applied on the maturity date of their respective Interest
Periods in the order of the maturities of their respective Interest Periods) or
to prepay Eurodollar Rate Loans (in the order of the maturity of their
respective Interest Periods).

 

(viii)                        If, following any reduction of the Aggregate
Commitments pursuant to Section 2.06, the aggregate Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit (including as reduced by such
reduction), Borrower shall prepay on the reduction date the Outstanding Amount
of Swing Line Loans by an amount equal to the amount by which such Outstanding
Amount exceeds the Swing Line Sublimit.

 

(ix)                              If, following any reduction of the Aggregate
Commitments pursuant to Section 2.06, the Floorplan L/C Obligations would exceed
the Floorplan L/C Sublimit (including

 

59

--------------------------------------------------------------------------------


 

as reduced by such reduction) or the Working Capital L/C Obligations would
exceed the Working Capital L/C Sublimit (including as reduced by such
reduction), Borrower shall Cash Collateralize such L/C Obligations.

 

(d)                                 Intentionally Omitted.

 

SECTION 2.06                            TERMINATION OR REDUCTION OF AGGREGATE
COMMITMENTS.

 

(a)                                 Voluntary Reductions; Termination.

 

(i)                                         Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Working Capital Commitments, or
from time to time permanently reduce the Aggregate Working Capital Commitments;
provided that:  (A) any such notice shall be irrevocable and received by
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction; (B) any such partial reduction shall be in an
aggregate amount of $1,000,000.00 or any whole multiple of $1,000,000.00 in
excess thereof; (C) Borrower shall not terminate or reduce the Aggregate Working
Capital Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Working Capital Outstandings would exceed the
Aggregate Working Capital Commitments; and (D) if, after giving effect to any
reduction of the Aggregate Working Capital Commitments, the sum of the Working
Capital L/C Sublimit exceeds the amount of the Aggregate Working Capital
Commitments, such sublimit(s) shall be automatically reduced by the amount of
such excess.  Administrative Agent will promptly notify Lenders of any such
notice of termination or reduction of the Aggregate Working Capital
Commitments.  Any reduction of the Aggregate Working Capital Commitments shall
be applied to the commitment of each Working Capital Lender according to its
Working Capital Percentage Share thereof.  All fees payable under Sections
2.03(i) and (j) and 2.09 accrued until the effective date of any termination of
the Aggregate Working Capital Commitments shall be paid on the effective date of
such termination.

 

(ii)                                      Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Floorplan Commitments, or from
time to time permanently reduce the Aggregate Floorplan Commitments; provided
that:  (A) any such notice shall be irrevocable and received by Administrative
Agent not later than 11:00 a.m. three Business Days prior to the date of
termination or reduction; (B) any such partial reduction shall be in an
aggregate amount of $1,000,000.00 or any whole multiple of $1,000,000.00 in
excess thereof; and (C) Borrower shall not terminate or reduce the Aggregate
Floorplan Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Floorplan Outstandings would exceed the
Aggregate Floorplan Commitments; and (D) if, after giving effect to any
reduction of the Aggregate Floorplan Commitments, the sum of the Swing Line
Sublimit and the Floorplan L/C Sublimit exceeds the amount of the Aggregate
Floorplan Commitments, such sublimit(s) shall be automatically reduced by the
amount of such excess.  Administrative Agent will promptly notify Lenders of any
such notice of termination or reduction of the Aggregate Floorplan Commitments. 
Any reduction of the Aggregate Floorplan Commitments shall be applied to the
commitment of each Floorplan Lender according to its Floorplan Percentage Share
thereof.  All fees payable under Sections 2.03(i) and (j) and 2.09 accrued until
the effective date of any termination of the Aggregate Floorplan Commitments
shall be paid on the effective date of such termination.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Reserved.

 

SECTION 2.07                            FINAL REPAYMENT OF LOANS.

 

(a)                                 Payments Due on Working Capital Maturity
Date.  On the Working Capital Maturity Date, Borrower shall repay to Working
Capital Lenders in full the aggregate Outstanding Amount of all Working Capital
Loans.

 

(b)                                 Payments Due on Floorplan Maturity Date.  On
the Floorplan Maturity Date, Borrower shall repay:  (i) to Floorplan Lenders in
full the aggregate Outstanding Amount of all Floorplan Loans; and (ii) to Swing
Line Lender in full the aggregate Outstanding Amount of all Swing Line Loans.

 

(c)                                  Intentionally Omitted.

 

(d)                                 Intentionally Omitted.

 

SECTION 2.08                            INTEREST; APPLICABLE RATES.

 

(a)                                 Interest Generally.  Subject to the
provisions of subsection Section 2.08(b):  (i) each Eurodollar Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Rate; and (ii) each Base Rate Loan (including a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to (A) the Base Rate or the
Daily LIBOR Rate, as designated by Borrower plus (B) the Applicable Rate for
Base Rate Loans.

 

(b)                                 Default Rate.

 

(i)                                     If an Event of Default occurs because
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest while such Event of
Default exists at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If an Event of Default occurs because any
amount (other than principal of any Loan) payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then upon written
notice to Borrower from Required Lenders, such amount shall thereafter bear
interest until the related Event of Default no longer exists at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)                               If any Event of Default exists pursuant to
Section 8.01(f) or 8.01(g) or, except as set forth in clauses (i) and (ii)
above, upon written notice to Borrower from Required Lenders, while any Event of
Default exists, Borrower shall pay interest on the principal amount of all

 

61

--------------------------------------------------------------------------------


 

outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws until such Event of Default no longer exists.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Payment Dates; Accrual of Interest. 
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof both before and after judgment, and both before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 Increases and Decreases of Applicable
Rates.  Any increase or decrease in any Applicable Rate resulting from a change
in the Consolidated Leverage Ratio shall become effective as of the date that is
the earlier of:  (i) the last date by which Borrower is otherwise required to
deliver a Compliance Certificate in accordance with Section 6.02(b) with
reference to Section 6.01 for a given period (each such date, a “calculation
date”); and (ii) the date that is two Business Days after the date on which
Borrower actually delivers a Compliance Certificate in accordance with Section
6.02(b) with reference to Section 6.01 for such period; provided that the
Applicable Rates in effect from the Closing Date to the date that is two
Business Days following receipt by Administrative Agent of a timely delivered
Compliance Certificate with respect to the Fiscal Period ended April 30, 2012
shall be set at Tier III (as indicated on Schedule 1.01-A); provided further
that, if any Compliance Certificate required to be delivered in accordance with
Section 6.02(b) with reference to Section 6.01 for any given period is not
delivered to Administrative Agent on or before the related calculation date,
then Tier 1 (as indicated on Schedule 1.01-A) shall apply, effective on the
related calculation date until two Business Days after such Compliance
Certificate is actually received by Administrative Agent.

 

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio is higher than that
reported in the related Compliance Certificate delivered for such period, then
Borrower shall immediately, without the requirement of notice or demand from any
Person, pay to Lending Parties an amount equal to the excess of:  (A) the amount
of interest or fees that would have accrued had the Applicable Rates for such
period been based upon the actual Consolidated Leverage Ratio for such period
rather than the Consolidated Leverage Ratio reported in the Compliance
Certificate delivered for such period; over (B) the amount of interest or fees
that was actually paid by Borrower based upon the Consolidated Leverage Ratio
reported in the Compliance Certificate delivered for such period.

 

SECTION 2.09                            FEES.

 

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 

(a)                                 Working Capital Commitment Fee.  Borrower
shall pay to Administrative Agent for the account of each Working Capital Lender
in accordance with its Working Capital Percentage Share, a commitment fee (the
“Working Capital Commitment Fee”) equal to the Applicable Fee multiplied by the
actual daily amount by which the Aggregate Working Capital Commitments exceed
the sum of the Total

 

62

--------------------------------------------------------------------------------


 

Working Capital Outstandings.  The Working Capital Commitment Fee shall accrue
at all times during the Working Capital Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
January, April, July, and October, commencing with the first such date to occur
after the Closing Date, and on the Working Capital Maturity Date.  The Working
Capital Commitment Fee shall be calculated quarterly in arrears together with
the determination of changes to the Applicable Rate pursuant to Section 2.08(d).

 

(b)                                 Administrative Agent’s Fees.  Borrower shall
pay to Administrative Agent for Administrative Agent’s own account, such fees as
are specified as owing to such Person in the Fee Letter.

 

(c)                                  Floorplan Commitment Fee.  Borrower shall
pay to Administrative Agent for the account of each Floorplan Lender in
accordance with its Floorplan Percentage Share, a commitment fee (the “Floorplan
Commitment Fee”) equal to the Applicable Fee multiplied by the actual daily
amount by which the Aggregate Floorplan Commitments exceed the sum of the Total
Floorplan Outstandings (less the Outstanding Amount of Swing Line Loans).  The
Floorplan Commitment Fee shall accrue at all times during the Floorplan
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each January, April, July, and October,
commencing with the first such date to occur after the Closing Date, and on the
Floorplan Maturity Date.  The Floorplan Commitment Fee shall be calculated
quarterly in arrears together with the determination of changes to the
Applicable Rate pursuant to Section 2.08(d).

 

(d)                                 Collateral Exam Fees.  The Borrower shall
pay the Administrative Agent fees in connection with any collateral exams,
audits or inspections conducted by or on behalf of the Administrative Agent of
any Collateral or of the Borrower’s operations or business at the rates
established from time to time by the Administrative Agent, together with any
related out-of-pocket costs and expenses incurred by the Administrative Agent.

 

SECTION 2.10                            COMPUTATIONS OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 360 days and actual days elapsed.  All other computations of interest
and fees hereunder shall be made on the basis of a year of 360 days and actual
days elapsed.  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

SECTION 2.11                            EVIDENCE OF DEBT.

 

(a)                                 Evidence of Payments.  The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by Administrative Agent in the ordinary course of
business.  The accounts or records maintained by Administrative Agent and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by Lenders to Borrower and the interest and payments thereon. 
Any failure to so record or any error in doing so shall

 

63

--------------------------------------------------------------------------------


 

not, however, limit or otherwise affect the obligation of Borrower hereunder to
pay any amount owing with respect to the Obligations.  If any conflict exists
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error. 
Upon the request of any Lender made through Administrative Agent, Borrower shall
execute and deliver to such Lender (through Administrative Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)                                 Evidence of Certain Participations.  In
addition to the accounts and records referred to in Section 2.11(a), each Lender
and Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  If any conflict
exists between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.

 

SECTION 2.12                            PAYMENTS GENERALLY; RIGHT OF
ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS AUTOMATICALLY.

 

(a)                                 Payments Generally.

 

(i)                                     All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein.  Administrative Agent will
promptly distribute to each Lender its applicable Percentage Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(ii)                                  Borrower hereby authorizes Administrative
Agent:  (A) to deduct automatically all principal, interest or fees when due
hereunder or under any Note from any account of Borrower maintained with
Administrative Agent; and (B) if and to the extent any payment of principal,
interest or fees under this Agreement or any Note is not made when due to deduct
any such amount from any or all of the accounts of Borrower maintained at
Administrative Agent.  Administrative Agent agrees to provide written notice to
Borrower of any automatic deduction made pursuant to this Section 2.12(a)(ii)
showing in reasonable detail the amounts of such deduction.  Each Lender agrees
to reimburse Borrower based on its applicable Percentage Share for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

 

64

--------------------------------------------------------------------------------


 

(b)                                 Fundings by Lenders, Payments by Borrower
and Presumptions by Administrative Agent.

 

(i)                                     Unless Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to Administrative Agent such Lender’s share
of such Borrowing, Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender, on the one hand, and Borrower, on the other hand, each severally agrees
to pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from the date
such amount is made available to Borrower to the date of payment to
Administrative Agent, at:  (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing; and (B) in the
case of a payment to be made by Borrower, the interest rate applicable to
Working Capital Loans that are Base Rate Loans.  If Borrower and such Lender
shall pay such interest to Administrative Agent for the same or an overlapping
period, Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

(ii)                                  Unless Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due
hereunder to Administrative Agent for the account of Lenders or L/C Issuer that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to Lenders or L/C Issuer, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then Lenders and L/C Issuer, as the case may be, each severally agrees
to repay to Administrative Agent forthwith on demand the amount so distributed
to such Lenders or L/C Issuer, as the case may be, in immediately available
funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.  A notice of
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to Borrower by Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or

 

65

--------------------------------------------------------------------------------

 

waived in accordance with the terms hereof, Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments under Section
10.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make its payment under Section 10.04(c).

 

(e)                                  Funding Sources.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

SECTION 2.13                            SHARING OF PAYMENTS.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Percentage Share (or other applicable share as provided
herein) thereof as provided herein, then the Lender receiving such greater
proportion shall:  (a) notify Administrative Agent of such fact; and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:  (i) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section 2.13 shall not be
construed to apply to:  (A) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement; or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

SECTION 2.14                            INCREASE IN AGGREGATE COMMITMENTS.

 

(a)                                 Increase in Aggregate Commitments
Generally.  So long as no Default has occurred and is continuing or would result
therefrom and the Aggregate Commitments have not been voluntarily reduced, upon
notice to Administrative Agent, at any time after the Closing Date but prior to
the Working

 

66

--------------------------------------------------------------------------------


 

Capital Maturity Date, Borrower may request one or more Additional Working
Capital Commitments or one or more Additional Floorplan Commitments; provided
that:  (i) after giving effect to any such addition, the maximum aggregate
amount of Additional Working Capital Commitments and Additional Floorplan
Commitments that have been added pursuant to this Section 2.14 shall not exceed
$75,000,000; (ii) any such addition shall be in an aggregate amount of
$15,000,000.00 or any whole multiple of $1,000,000.00 in excess thereof
(provided that such amount may be less than $15,000,000.00 if such amount
represents all remaining availability under the aggregate limit in respect of
Additional Working Capital Commitments and Additional Floorplan Commitments set
forth in clause (i) of this proviso); (iii) Borrower may request a maximum total
of three (3) increases under this section and (iv) no Lender shall be required
to participate in the Additional Working Capital Commitments or Additional
Floorplan Commitments.

 

(b)                                 Certain Provisions Regarding Increase of
Aggregate Commitments.  If any Additional Working Capital Commitments or
Additional Floorplan Commitments are added in accordance with this Section 2.14,
Administrative Agent and Borrower shall determine the effective date (the
“Additional Commitments Effective Date”) of such addition and the amount of, and
the Persons who will provide, such Additional Working Capital Commitments or
Additional Floorplan Commitments, as applicable; provided that no existing
Lender shall have any obligation to provide all or any portion of such
Additional Working Capital Commitments or Additional Floorplan Commitments. 
Administrative Agent shall promptly notify Borrower and Lending Parties (which
may, in the case of Additional Working Capital Commitments, include Persons
reasonably acceptable to Administrative Agent and Borrower that were not Lenders
prior to the Additional Commitments Effective Date) of the final amount of such
addition and the Additional Commitments Effective Date, as well as in the case
of each notice to any Working Capital Lender, the respective interests in such
Working Capital Lender’s Working Capital Loans, in each case subject to the
assignments contemplated by this Section 2.14.  As conditions precedent to such
addition:  (i) the representations and warranties contained in Article V and the
other Loan Documents (including all documents required pursuant to Section
2.14(c)) shall be true and correct on and as of the Additional Commitments
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct as of such earlier date, and except that, for purposes of this
Section 2.14(b), the representations and warranties contained in Section 5.11(a)
and Section 5.11(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b),
respectively; (ii) no Default shall exist immediately before or immediately
after giving effect to such addition; without limiting the generality of the
foregoing, Borrower shall be in compliance with the financial covenants set
forth in Section 6.12 after giving pro forma effect to the making of Additional
Working Capital Loans or Additional Floorplan Loans, as applicable, in
connection with such addition; (iii) Borrower, Administrative Agent and Lending
Parties (including any new Lending Parties being added in connection with such
addition) shall have entered into all documents required pursuant to Section
2.14(c), and Borrower shall have complied with all of the conditions precedent
to the effectiveness of such addition as provided in such documents (including
any requirement to pay fees and expenses to any or all of Administrative Agent,
Arranger and Lending Parties, including any new Lending Parties); and (iv)
Borrower shall have delivered to Administrative Agent a certificate dated as of
the Additional Commitments Effective Date signed by a Responsible Officer of
Borrower, certifying as to the truth, accuracy and correctness of the matters
set forth in the immediately preceding clauses (i) and (ii).  On each Additional
Commitments Effective Date, each applicable Lender, Eligible Assignee or other
Person who is providing an Additional Working Capital Commitment or an
Additional Floorplan Commitment:

 

67

--------------------------------------------------------------------------------


 

(A) in the case of any Additional Working Capital Commitment, shall become a
“Working Capital Lender” for all purposes of this Agreement and the other Loan
Documents; and (B) in the case of any Additional Floorplan Commitment, shall
become a “Floorplan Lender” for all purposes of this Agreement and the other
Loan Documents.  Any Additional Working Capital Loan shall be a “Working Capital
Loan” and the other Loan Documents and any Additional Floorplan Loan shall be a
“Floorplan Loan” for all purposes of this Agreement and the other Loan
Documents.  In furtherance of the foregoing, on any Additional Commitments
Effective Date on which Additional Working Capital Commitments are made, subject
to the satisfaction of the other terms and conditions contained in this Section
2.14:  (1) each of the existing Working Capital Lenders shall assign to each
Person providing an Additional Working Capital Commitment, and each such Person
shall purchase from each of the existing Working Capital Lenders, in an amount
equal to the Outstanding Amount thereof (together with accrued but unpaid
interest thereon), such interests in the Working Capital Loans outstanding on
such date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Working Capital Loans will be held by existing
Working Capital Lenders and the Person making the Additional Working Capital
Commitments ratably in accordance with their Working Capital Percentage Shares
after giving effect to the addition of such Additional Working Capital
Commitments to the existing Working Capital Commitments; and (2) each Person
making an Additional Working Capital Commitment shall be deemed for all purposes
to have a Working Capital Commitment and each Additional Working Capital Loan
shall be deemed, for all purposes, a Working Capital Loan.  In furtherance of
the foregoing, on any Additional Commitments Effective Date on which Additional
Floorplan Commitments are made, subject to the satisfaction of the other terms
and conditions contained in this Section 2.14:  (1) each of the existing
Floorplan Lenders shall assign to each Person providing an Additional Floorplan
Commitment, and each such Person shall purchase from each of the existing
Floorplan Lenders, in an amount equal to the Outstanding Amount thereof
(together with accrued but unpaid interest thereon), such interests in the
Floorplan Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Floorplan Loans
will be held by existing Floorplan Lenders and the Person making the Additional
Floorplan Commitments ratably in accordance with their Floorplan Percentage
Shares after giving effect to the addition of such Additional Floorplan
Commitments to the existing Floorplan Commitments; and (2) each Person making an
Additional Floorplan Commitment shall be deemed for all purposes to have a
Floorplan Commitment and each Additional Floorplan Loan shall be deemed, for all
purposes, a Floorplan Loan.

 

(c)                                  Terms and Documentation.  Any other terms
of and documentation entered into in respect of any Additional Working Capital
Commitments made or any Additional Floorplan Commitments provided in each case
pursuant to this Section 2.14 (collectively, the “Additional Commitment
Documentation”) shall be consistent with the Working Capital Commitments and
Floorplan Commitments (including with respect to voluntary and mandatory
prepayments).  Any Additional Working Capital Commitments or Additional
Floorplan Loans, as applicable, made or provided pursuant to this Section 2.14
shall be evidenced by one or more entries in the Register maintained by
Administrative Agent in accordance with the provisions set forth in Section
10.06(c).

 

(d)                                 Conflicts with Other Provisions.  This
Section 2.14 shall supersede any provisions in Section 10.01 to the contrary. 
Notwithstanding any other provision of any Loan Document, the Loan Documents may
be amended by Administrative Agent and the Loan Parties, if necessary, to
provide for terms applicable to each Additional Working Capital Commitment or
Additional Floorplan Commitments, as the case may be.

 

68

--------------------------------------------------------------------------------


 

SECTION 2.15                            SECURITY FOR THE OBLIGATIONS.

 

Except as otherwise specifically provided in any Loan Document, all Obligations
shall be secured pursuant to the terms of the Collateral Documents.  All Cash
Collateral required to secure the Obligations (or any portion thereof) shall be
maintained in blocked, interest bearing deposit accounts at Wells Fargo or
invested in such other Cash Equivalents as directed by Borrower and for which
Borrower shall have provided evidence reasonably satisfactory to Administrative
Agent that Administrative Agent possesses a perfected, first priority security
interest in such Cash Collateral.

 

SECTION 2.16                            EXTENSION OF MATURITY DATE .

 

(a)                                 The Borrower may request that the Floorplan
Maturity Date and the Working Capital Maturity Date be extended for additional
terms of twelve (12) months each.  Each of the following conditions must be
satisfied in a manner acceptable to Administrative Agent as a condition
precedent to extension of the Floorplan Maturity Date and the Working Capital
Maturity Date, as applicable:

 

(i)                                      the Borrower delivers written notice to
Administrative Agent not less than ninety (90) days prior to the Floorplan
Maturity Date and the Working Capital Maturity Date, advising that the Borrower
requests the extension (the “Borrower Extension Notice”);

 

(ii) the Administrative Agent and each Lender has consented in writing to such
extension, which consent may be granted or withheld in the Administrative
Agent’s and/or each Lender’s sole and absolute discretion; and

 

(iii)                                the Borrower, Administrative Agent and each
Lenders shall have entered into an amendment to this Agreement which amendment
shall confirm the extension of the Floorplan Maturity Date and the Working
Capital Maturity Date and otherwise be in a form reasonably acceptable to
Borrower and Lender;

 

(iv)                               no Default or Event of Default exists (i) as
of the date of the Borrower Extension Notice and (ii) if such extension is
approved by Administrative Agent and each Lender commencement date as of the
effective date of such extension term; and

 

(v)                                  the Borrower has reimbursed the
Administrative Agent for all costs reasonably incurred by the Administrative
Agent in processing the extension request, including, without limitation,
reasonable legal fees and expenses.

 

(b)                                 Within 30 days of a Borrower Extension
Notice being posted to the Electronic Platform, the Administrative Agent and
each Lender by its signature hereto, agrees to respond to Borrower in writing
stating its consent and approval or its rejection of the then proposed extension
of the Floorplan Maturity Date and the Working Capital Maturity Date (“Lender
Party Response”).  As to any such extension to which a Lender consents and
approves in a Lender Party Response, such Lender agrees to execute any amendment
to this Agreement evidencing such extension promptly upon the request of
Borrower and Administrative Agent.

 

69

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01                            TAXES.

 

(a)                                 L/C Issuer.  For purposes of this Section
3.01, the term “Lender” includes any L/C Issuer.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by Borrower.  The Borrower
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise

 

70

--------------------------------------------------------------------------------


 

payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 3.01, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

71

--------------------------------------------------------------------------------


 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity

 

72

--------------------------------------------------------------------------------


 

payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 3.02                            ILLEGALITY.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank offered market, then, on notice thereof by such Lender to Borrower
through Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Loans that are Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.

 

SECTION 3.03                            INABILITY TO DETERMINE RATES.

 

If (a) Administrative Agent determines in connection with any request for a
Borrowing or continuation of, or a conversion to, Eurodollar Rate Loan that (i)
Dollar deposits are not being offered to banks in the London interbank offered
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or (b) Required Lenders determine in connection
with any request for a Borrowing or continuation of, or a

 

73

--------------------------------------------------------------------------------


 

conversion to, a Eurodollar Rate Loan that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Administrative Agent will promptly so notify Borrower and each Lender in
writing.  Thereafter, the obligation of Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until Administrative Agent (upon the instruction
of Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Working Capital Borrowing consisting of Base Rate
Loans in the amount specified therein.

 

SECTION 3.04                            INCREASED COSTS.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                          impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lending Party (except any reserve
requirement reflected in the Eurodollar Rate);

 

(ii)                                       subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                                    impose on any Lender or L/C Issuer or
the London interbank offered market any other condition, cost or expense (other
than Taxes) affecting this Agreement or Eurodollar Rate Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any lending office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by any L/C Issuer, to a level
below that which such Lender or L/C

 

74

--------------------------------------------------------------------------------


 

Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section 3.04, as well
as the basis for determining such amount or amounts, and delivered to Borrower
shall be conclusive absent manifest error.  Borrower shall pay such Lender or
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation, provided that
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
or L/C Issuer, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to in this subsection (d) shall be extended to
include the period of retroactive effect thereof).

 

SECTION 3.05                            COMPENSATION FOR LOSSES.

 

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:  (a) any
continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); (b)
any failure by Borrower (for a reason other than the failure of such Lender to
make a Loan), to prepay (including any failure to prepay pursuant to Section
2.05(b)(v)), borrow, continue or convert any Loan other than to continue a Loan
as, or to convert a Loan to, a Base Rate Loan, on the date or in the amount
notified by Borrower; or (c) any assignment of a Eurodollar Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.14 or Section 3.06; including, in each
of the foregoing cases, any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  For purposes of
calculating amounts payable by Borrower to Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurodollar Rate Loan made by it at
the Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank offered market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

75

--------------------------------------------------------------------------------

 

SECTION 3.06                            MITIGATION OBLIGATIONS; REPLACEMENT OF
LENDERS; ADDITIONAL L/C ISSUER .

 

Notwithstanding anything to the contrary contained in Section 10.01:

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section  3.01, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender as reasonably determined by such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.04 or
Section 3.01) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

76

--------------------------------------------------------------------------------


 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)           Additional L/C Issuer.  If L/C Issuer may not issue Letters of
Credit as a result of the limitations set forth in Section 2.03(a)(iv)(A), then
Borrower may, if no Default exists and with the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed):  (i) request one of the other Lenders (with such other Lender’s
consent) to issue Letters of Credit; or (ii) designate a supplemental bank or
financial institution, which is an Eligible Assignee and otherwise satisfactory
to Administrative Agent, to issue Letters of Credit and become an additional
“L/C Issuer” hereunder.

 

SECTION 3.07                            CASH COLLATERAL .

 

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent, the L/C Issuer, or
the Swingline Lender (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Fronting Exposure of the L/C Issuer and/or
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 3.08(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)           (a)           Grant of Security Interest.  The Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the L/C Issuer and the
Swingline Lender, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of L/C Obligations and Swingline Loans, to be
applied pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the L/C Issuer, and the Swingline Lender as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)           (b)           Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 3.07 or Section 3.08  in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of L/C Obligations and Swingline Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)           (c)           Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce the Fronting Exposure of the L/C
Issuer and/or Swingline Lender shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.07 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, L/C Issuer, and Swingline

 

77

--------------------------------------------------------------------------------


 

Lender that there exists excess Cash Collateral; provided that, subject to
Section 3.08 the Person providing Cash Collateral, the L/C Issuer, and Swingline
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

SECTION 3.08                            DEFAULTING LENDERS.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of L/C Issuer and/or
Swingline Lender with respect to such Defaulting Lender in accordance with
Section 3.07; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the future Fronting Exposure of L/C Issuer and/or
Swingline Lender with respect to such Defaulting Lender with respect to future
Letters of Credit and Swingline Loans issued under this Agreement, in accordance
with Section 3.07; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
or Swingline Loans were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the

 

78

--------------------------------------------------------------------------------


 

Loans of, and L/C Advances or Swingline Loans owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Advances or Swingline Loans owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable credit facility without giving effect to
Section 3.08(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.08(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any fee on the Commitment of such Defaulting Lender pursuant to
Section 2.09 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive L/C Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its applicable Percentage Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 3.07.

 

(C)          With respect to any fee under Section 2.09 or L/C Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective applicable Percentage Shares (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Floorplan Exposure or Working
Capital Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Floorplan Commitment or Working Capital Commitment, as applicable.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

79

--------------------------------------------------------------------------------


 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 3.07.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and Swingline Lender and L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 3.08(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) L/C Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

SECTION 3.09                            SURVIVAL.

 

All obligations of Borrower under this Article III shall survive termination of
the Aggregate Commitments and repayment of all other Obligations.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

SECTION 4.01                            CONDITIONS TO EFFECTIVENESS AND TO
INITIAL CREDIT EXTENSION.

 

This Agreement shall become binding on the parties hereto upon, and the
obligation of each Lending Party to make its initial Credit Extension hereunder
is subject to, the satisfaction of the following conditions precedent (all Loan
Documents and other documents to be delivered to Administrative Agent or any
Lending Party pursuant to this Section 4.01 shall be subject to prior approval
as to form and substance (including as to results) by Lending Parties and
Administrative Agent, with delivery by a Lending Party or Administrative Agent
of its signature page to this Agreement evidencing such Person’s

 

80

--------------------------------------------------------------------------------


 

acknowledgement that the conditions set forth in this Section 4.01 have been
satisfied, unless otherwise waived in writing):

 

(a)           Receipt of Certain Documents.  Administrative Agent shall have
received the following, each of which shall be in form and substance
satisfactory to the Administrative Agent and each of which shall be, unless
otherwise specified herein or otherwise required by Administrative Agent,
originals (or telefacsimiles or portable document format versions thereof (in
either such case, promptly followed by originals thereof), each, to the extent
to be executed by a Loan Party, properly executed by a Responsible Officer of
such Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date), all in
sufficient number as Administrative Agent shall separately identify (including,
if specified by Administrative Agent, for purposes of the distribution thereof
to Administrative Agent, Lending Parties and Borrower):

 

(i)            counterparts of this Agreement, executed by each of the parties
hereto;

 

(ii)           if requested by Swing Line Lender or any Lender, a Note or Notes
(as the case may be) executed by Borrower in favor of such Lending Party
evidencing, as applicable, the Working Capital Loans, Floorplan Loans or Swing
Line Loans to be made by such Lending Party to Borrower;

 

(iii)          counterparts of the other Loan Documents (including all
applicable Collateral Documents), executed by each of the parties thereto,
together with:

 

(A)          any certificated securities representing shares of Equity Interests
owned by or on behalf of any Loan Party constituting Collateral as of the
Closing Date after giving effect to the Transactions together with undated stock
powers with respect thereto executed in blank;

 

(B)          any promissory notes and other instruments evidencing all loans,
advances and other debt owed or owing to any Loan Party constituting Collateral
as of the Closing Date after giving effect to the Transactions together with
undated instruments of transfer with respect thereto executed in blank;

 

(C)          all instruments and other documents, including UCC financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Security Agreement; and

 

(D)          a Perfection Certificate with respect to the Loan Parties, dated
the Closing Date and duly executed by a Responsible Officer of Borrower together
with results of a search of the UCC (or equivalent) filings made and tax and
judgment lien searches with respect to the Loan Parties in the jurisdictions
contemplated by the Security Agreement and copies of the financing statements
(or similar documents) disclosed by such search and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 7.01 or
have been released.

 

81

--------------------------------------------------------------------------------


 

(iv)          such certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the Loan Documents to which such Loan
Party is a party;

 

(v)           such documents and certifications as Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in:  (A) the State of North Dakota; and (B) each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;

 

(vi)          Intercreditor Agreements as Administrative Agent may require for
the Permitted Floorplan Debt;

 

(vii)         favorable opinions of counsel to the Loan Parties reasonably
acceptable to Administrative Agent addressed to Administrative Agent and each
Lending Party, as to such matters as are reasonably required by Administrative
Agent or any Lending Party with respect to the Loan Parties and the Loan
Documents;

 

(viii)        a certificate of a Responsible Officer of each Loan Party either: 
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect; or (B) stating that no such consents, licenses or approvals are so
required;

 

(ix)          a certificate signed by a Responsible Officer of each Loan Party
certifying that:  (A) the conditions specified in Section 4.02(a) and
Section 4.02(b) have been satisfied; and (B) there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(xi)          a duly completed Compliance Certificate as of the last day of the
Fiscal Period of Borrower ended October 31, 2011, signed by an appropriate
Responsible Officer of Borrower;

 

(xii)         a copy, certified by an appropriate Responsible Officer of
Borrower, of the financial statements of Borrower referred to in Section 5.11;

 

(xiii)        evidence that: (A) all commitments under any secured facilities
not otherwise permitted under Section 7.02 have been terminated not later than
the Closing Date, and all outstanding amounts thereunder paid in full; and
(B) all Liens securing obligations under any

 

82

--------------------------------------------------------------------------------


 

secured facilities not otherwise permitted under Section 7.02 have been released
and terminated not later than the Closing Date; and

 

(xiv)        waivers, in the form and substance required by Section 6.15, for
either 75% of Borrower’s and its Subsidiaries’ domestic locations or for
domestic locations where not less that 75% of the Collateral which is Equipment
and Inventory is located, or such lesser percentage as is agreed to by
Administrative Agent, but not less than 50%.

 

(xv)         such other assurances, certificates, documents, consents, reports
or opinions as Administrative Agent or any Lending Party may reasonably require.

 

(b)           [Reserved].

 

(c)           Payment of Fees.  Borrower shall have paid:  (i) all fees required
to be paid to Administrative Agent and any Lending Party on or before the
Closing Date; and (ii) unless Administrative Agent shall have agreed in writing
to any delay in such payment, all fees, charges and disbursements of counsel to
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final billing by the
Administrative Agent to Borrower).

 

Notwithstanding anything to the contrary contained herein, this Agreement shall
not become effective or be binding on any party hereto unless all of the
conditions precedent to the effectiveness of this Agreement as specified in this
Section 4.01(a) are satisfied at or before 1:00 p.m. on April 30, 2012. 
Administrative Agent shall promptly notify each Loan Party and each Lending
Party of the occurrence of the Closing Date, and such notice shall be conclusive
and binding on all parties hereto.  For purposes of determining compliance with
the conditions specified in this Section 4.01 (but without limiting the
generality of the provisions of Section 9.04), each Lending Party that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or become satisfied with, each document or other matter required hereunder to be
consented to or approved by or to be acceptable or satisfactory to a Lending
Party unless Administrative Agent shall have received notice from such Lending
Party prior to the proposed Closing Date specifying its objection thereto.

 

SECTION 4.02                            CONDITIONS TO ALL CREDIT EXTENSIONS.

 

The obligation of each Lending Party to make any Credit Extension (including its
initial Credit Extension) hereunder or to honor any Request for Credit Extension
is subject to the following conditions precedent:

 

(a)           Truth and Correctness of Representations and Warranties.  The
representations and warranties of Borrower and each other Loan Party contained
in Article V or any other Loan Document, or that are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and

 

83

--------------------------------------------------------------------------------


 

warranties contained in subsections (a) and (b) of Section 5.11 shall be deemed
to refer to each of the Audited Financial Statements and the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default.  No Default shall then exist, or shall result from,
such proposed Credit Extension or from the application of the proceeds thereof
or from the honoring of any Request for Credit Extension.

 

(c)           Requests for Credit Extensions.  Administrative Agent and, if
applicable, Swing Line Lender or L/C Issuer shall have received the applicable
Request for Credit Extension; provided that no L/C Applications shall be
required in connection with the Existing Letters of Credit becoming Letters of
Credit issued hereunder pursuant to the last sentence of Section 2.03(a)(i).

 

(d)           Other Matters.  Administrative Agent shall have received, in form
and substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may
reasonably require.

 

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) and
Section 4.02(b) have been satisfied on and as of the date of the making of the
applicable Credit Extension or the honoring of the applicable Request for Credit
Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and each Lending Party
that:

 

SECTION 5.01                            CORPORATE EXISTENCE AND POWER.

 

Each of the Loan Parties and their respective Subsidiaries:  (a) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation (subject to such changes after the date
hereof as are permitted under the Loan Documents); (b) has the power and
authority and all governmental licenses, authorizations, consents and
approvals:  (i) to own its assets and carry on its business, except to the
extent that any failure to have any of the foregoing could not reasonably be
expected to have a Material Adverse Effect; and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing under the laws of
each jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

84

--------------------------------------------------------------------------------


 

SECTION 5.02                            CORPORATE AUTHORIZATION; NO
CONTRAVENTION.

 

The execution and delivery by each of the Loan Parties and their respective
Subsidiaries, and the performance by each of the Loan Parties and their
respective Subsidiaries of its obligations under, each Loan Document to which
such Person is party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not:  (a) contravene the terms
of any of such Person’s Organizational Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under:  (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any Subsidiary thereof which could reasonable be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each of the Loan Parties and their respective
Subsidiaries are in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that any failure to be in compliance could
not reasonably be expected to have a Material Adverse Effect.  No Loan Party or
any Subsidiary thereof is a party to or is bound by any Contractual Obligation,
or is subject to any restriction in any Organizational Document, or any
requirement of Law, which could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.03                            GOVERNMENTAL AUTHORIZATION; COMPLIANCE
WITH LAWS.

 

(a)           Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the execution
and delivery by any Loan Party (or any Subsidiary thereof) of, or the
performance by any Loan Party (or any Subsidiary thereof) of its obligations
under, any Loan Document to which it is a party other than (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created by the Loan Documents or (iii) filings with the SEC.

 

(b)           Compliance with Laws.  Each Loan Party and each Subsidiary thereof
are in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which:  (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors rights generally to limitations on the
availability of equitable remedies.

 

SECTION 5.04                            BINDING EFFECT.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms.

 

85

--------------------------------------------------------------------------------

 

SECTION 5.05                            LITIGATION.

 

Except as specifically disclosed on Schedule 5.05, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against any Loan Party or any Subsidiary of any Loan
Party that:  (a) purport to affect or pertain to any Loan Document, or any of
the transactions contemplated thereby; or (b) could reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this any Loan Document, or directing that the transactions
provided for therein not be consummated as therein provided.  Since the Closing
Date, there has been no change in the status of the any matters disclosed on
Schedule 5.05 that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 5.06                            NO DEFAULTS.

 

No Default exists or would result from the incurring of any Obligations by
Borrower or from the grant and perfection of the Liens upon the Collateral in
favor of Administrative Agent.  As of the Closing Date, none of Borrower, any
other Loan Party or any Subsidiary of any Loan Party is in default under or with
respect to any Contractual Obligation in any respect that, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect, or that would, if such default had occurred after the Closing
Date, create an Event of Default under Section 8.01(e).

 

SECTION 5.07                            EMPLOYEE BENEFIT PLANS.

 

(a)           Compliance with ERISA Generally.  As of the Closing Date, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state law except to the extent to which the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Plan which is intended to qualify under subsection 401(a) of the Code has
received a favorable determination letter from the IRS and, to the best
knowledge of Borrower, nothing has occurred that would cause the loss of such
qualification.  As of the Closing Date, Borrower and each ERISA Affiliate have
made all required contributions to any Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)           No Actions.  As of the Closing Date:  (i) there are no pending or,
to the best knowledge of Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect; and
(ii) there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)           Certain Events.  As of the Closing Date:  (i) no ERISA Event has
occurred or is reasonably expected to occur; and (ii) no event or circumstance
has occurred or exists that, if such event or circumstance had occurred or
arisen after the Closing Date, would create an Event of Default under
Section 8.01(i).

 

86

--------------------------------------------------------------------------------


 

SECTION 5.08                            USE OF PROCEEDS.

 

Borrower will use the Letters of Credit and the proceeds of the Loans solely for
the purposes set forth in and as permitted by Section 6.11 and Section 7.10.

 

SECTION 5.09                            TITLE TO PROPERTIES.

 

Each Loan Party and each Subsidiary thereof have good record and marketable
title in fee simple to, or valid leasehold interests in, or valid rights to use
(including easements) all real property necessary to the ordinary conduct of
their respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the properties of each Loan Party and
each Subsidiary thereof are subject to no Liens other than Permitted Liens.

 

SECTION 5.10                            TAXES.

 

Each Loan Party and each Subsidiary thereof have filed all Federal and other
material tax returns and reports required to be filed, and have paid prior to
delinquency all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings timely instituted and diligently conducted and
for which such Person has set aside adequate reserves, if any, on its financial
statements in accordance with GAAP.  There is no proposed tax assessment against
any Loan Party or any Subsidiary thereof that would, if made, have a Material
Adverse Effect.

 

SECTION 5.11                            FINANCIAL CONDITION.

 

(a)           Financial Statements.

 

(i)            The Audited Financial Statements:  (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (B) fairly present the consolidated
financial condition of Borrower as of the date thereof and its consolidated
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (C) show, on a consolidated basis, all material
indebtedness and other material liabilities, direct or contingent, of Borrower
as of the date thereof, including liabilities for taxes, material commitments
and Debt required under GAAP.

 

(ii)           The unaudited consolidated balance sheet of Borrower October 31,
2011, and the related consolidated statements of income or operations and cash
flows for the Fiscal Period ended on such date:  (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the consolidated
financial condition of Borrower as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end adjustments.

 

87

--------------------------------------------------------------------------------


 

(b)           No Material Adverse Effect.  Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.12                            ENVIRONMENTAL MATTERS.

 

Each Loan Party conducts in the ordinary course of business a review of the
effect of existing Environmental Laws and existing Environmental Claims on its
business, operations and properties, and as a result thereof each Loan Party has
reasonably concluded that, except as specifically disclosed on Schedule 5.12,
such Environmental Laws and Environmental Claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Since
the date hereof, there has been no change in the status of the matters disclosed
on Schedule 5.12 that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 5.13                            MARGIN REGULATIONS; REGULATED ENTITIES.

 

Neither Borrower nor any Subsidiary thereof is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
None of Borrower, any Subsidiary thereof or any Person controlling Borrower is
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not subject to regulation under the Federal Power Act, any
state public utilities code or any other Federal or state statute or regulation
limiting its ability to incur Debt.

 

SECTION 5.14                            SWAP OBLIGATIONS.

 

Neither Borrower nor any Subsidiary thereof has incurred any outstanding
obligations under any Swap Contracts, other than obligations under Swap
Contracts expressly permitted hereby.  Borrower has voluntarily entered into
each Swap Contract to which it is a party based upon its own independent
assessment of its consolidated assets, liabilities and commitments, in each case
as an appropriate means of mitigating and managing risks associated with such
matters, and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

 

SECTION 5.15                            INTELLECTUAL PROPERTY.

 

Borrower and each Subsidiary thereof own or are licensed or otherwise have the
right to use all of the patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, except
for those the failure of which to own or license could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
use of such intellectual property by Borrower and its Subsidiaries and the
operation of their respective businesses do not infringe any valid and
enforceable intellectual property rights of any other Person, except to the
extent any such infringement could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
thereof infringes upon any rights held by

 

88

--------------------------------------------------------------------------------


 

any other Person, except to the extent any such infringement could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except as specifically disclosed on Schedule 5.05, no claim or
litigation regarding any of the foregoing is pending or, to Borrower’s
knowledge, threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to
Borrower’s knowledge, proposed, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.16                            EQUITY INTERESTS HELD BY BORROWER;
EQUITY INTERESTS IN BORROWER; .

 

As of the Closing Date:  (a) the only Subsidiaries of Borrower are those listed
on Schedule 5.16; and (b) Borrower holds no Equity Interests in any other Person
other than those specifically disclosed on Schedule 5.16.  All of the
outstanding Equity Interests in Borrower and in each Subsidiary thereof have
been validly issued and are fully paid and nonassessable.

 

SECTION 5.17                            INSURANCE.

 

The properties of each Loan Party and each Subsidiary thereof are insured with
financially sound and reputable insurance companies that are not Affiliates of
any of the Loan Parties, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party or its
Subsidiary operates.

 

SECTION 5.18                            COLLATERAL AND COLLATERAL DOCUMENTS.

 

(a)           Enforceable and Perfected Security Interest.

 

(i)            The Security Agreement creates in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and
the proceeds thereof (the “Security Interest”) and (i) when the Pledged
Collateral (as defined in the Security Agreement) are delivered to the
Administrative Agent together with the proper endorsements, the Security
Interest therein shall be perfected, (ii) when each financing statement in the
form attached to the Perfection Certificate (each a “Financing Statement”) is
filed in the applicable office set forth in Schedule 5.18, the Security Interest
(other than with respect to Intellectual Property, as defined in the Security
Agreement) shall be perfected to the extent the Security Interest may be
perfected by the filing of a UCC financing statement.

 

(ii)           Upon the recordation of the Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to Borrower and
the Administrative Agent) with the United States Patent and Trademark Office and
the United States Copyright Office, and the filing of each Financing Statement
in the office indicated therein, the Security Interest in the Intellectual
Property shall be perfected.

 

(iii)          Each deposit account control agreement and securities account
deposit account control agreement perfects the Security Interest in each deposit
account and securities account, respectively, subject thereto.

 

89

--------------------------------------------------------------------------------


 

(b)           Truth and Correctness of Representations and Warranties.  To the
best knowledge after due inquiry of any Responsible Officer of Borrower, all
representations and warranties of each Loan Party in each Collateral Document
are true and correct in all material respects except to the extent they relate
to a prior date.

 

SECTION 5.19                            LABOR RELATIONS.

 

There are no strikes, lockouts or other material labor disputes against Borrower
or any Subsidiary thereof, or to Borrower’s knowledge, threatened against or
affecting Borrower or any Subsidiary thereof, and no significant unfair labor
practice complaint is pending against Borrower or any Subsidiary thereof or, to
the knowledge of Borrower, threatened against any of them before any
Governmental Authority.  Except as set forth on Schedule 5.19:  (a) Borrower is
not a party to any collective bargaining agreements or contracts; and (b) no
union representation exists and, to the knowledge of Borrower, no union
organizing activities are taking place.

 

SECTION 5.20                            SOLVENCY.

 

Borrower, as well as each Subsidiary thereof, is Solvent.

 

SECTION 5.21                            FULL DISCLOSURE.

 

To the best knowledge after due inquiry of any Responsible Officer of Borrower,
none of the representations or warranties made by any Loan Party in the Loan
Documents as of the date such representations and warranties are made or deemed
made, and no statements contained in any exhibit, report, statement or
certificate furnished by or on behalf of any Loan Party in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of any Loan Party to Administrative Agent and Lending Parties (or any
of the foregoing Persons) prior to the Closing Date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered; provided that with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations and
other hedging obligations not related to this Credit Facility) shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding:

 

SECTION 6.01                            FINANCIAL STATEMENTS.

 

To the extent not available publicly on EDGAR, Borrower shall deliver to
Administrative Agent a sufficient number of copies for delivery by
Administrative Agent to each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders:

 

90

--------------------------------------------------------------------------------


 

(a)           Annual Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of Borrower, a
consolidated balance sheet for Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth, in each case in comparative form, the figures for the previous fiscal
year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)           Fiscal Period Financial Statements.  As soon as available, but in
any event within forty-five (45) days after the end of each of the first three
Fiscal Periods in each fiscal year, the financial statements filed with the SEC
for such Fiscal Period;

 

(c)           Reserved;

 

(d)           Forecasts.  As soon as available, but in any event no later than
the later of forty-five (45) days after the end of each fiscal year of Borrower
or five days following review and approval thereof by the Board of Directors (or
similar entity) of Borrower, forecasts prepared by the management of Borrower,
in form satisfactory to Administrative Agent and Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows for Borrower and its Subsidiaries for the immediately following fiscal
year (including for the fiscal year immediately following the fiscal year in
which the Working Capital Maturity Date and/or Floorplan Maturity Date occurs);

 

(e)           Borrowing Base Certificates.  As soon as available, but in any
event no later than thirty (30) days after the end of each month (or more
frequently during the continuance of an Event of Default, upon request of
Administrative Agent), a Borrowing Base Certificate prepared as of the last day
of such month; and

 

(f)            Monthly Reports.  No later than thirty (30) days after the last
day of each month or more frequently during the continuance of an Event of
Default if the Lender so requires with respect to each Borrower; (i) a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, (ii) accounts
payable, aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61 to
90 days and 91 days or more (iii) a detailed inventory report which includes a
summary of Inventory by type with a supporting perpetual inventory report, a
designation as to whether each such item of Inventory is subject to a lien other
than that of the Administrative Agent, an inventory certification report, as at
the end of such month, in each case accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent in its reasonable
discretion.

 

SECTION 6.02                            CERTIFICATES; OTHER INFORMATION.

 

To the extent not available publically on EDGAR, Borrower shall deliver to
Administrative Agent a sufficient number of copies for Administrative Agent to
deliver to each Lender (and, to the extent

 

91

--------------------------------------------------------------------------------


 

not also a Lender, Swing Line Lender and L/C Issuer), in form and detail
satisfactory to Administrative Agent and Required Lenders:

 

(a)           Accountants’ Certificate.  Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that, in connection with their audit, nothing came to their
attention that caused them to believe that Borrower failed to comply with the
terms, covenants, provisions or conditions of Section 6.12, insofar as such
terms, covenants, provisions or conditions relate to financial and accounting
matters, but also noting that their audit was not directed primarily toward
obtaining knowledge of or noncompliance with Section 6.12;

 

(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) of Section 6.01, a
duly completed Compliance Certificate signed by an appropriate Responsible
Officer of Borrower;

 

(c)           Additional Accountant Reports.  Promptly after any request by
Administrative Agent or any Lending Party, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Borrower by independent
accountants in connection with the accounts or books of Borrower or any
Subsidiary thereof, or any audit of any of them;

 

(d)           Equity Interest Holder Reports and Certain Public Filings. 
Promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the holders of
Equity Interests of Borrower and copies of all annual, regular, periodic and
special reports and registration statements that Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
Section 15(d) of the Exchange Act, and, in each case, not otherwise required to
be delivered to Administrative Agent pursuant hereto;

 

(e)           Debt Holder Reports.  Upon request from time to time of
Administrative Agent, promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement that are not otherwise required to be furnished to
Administrative Agent and Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02;

 

(f)            Materials from Governmental Authorities.  Promptly, and in any
event within five Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each material notice or other correspondence
received from any Governmental Authority concerning any investigation or
possible investigation or other inquiry by such agency regarding any material
financial or other material operational results of any Loan Party or any
Subsidiary thereof; and

 

(g)           Additional Information.  Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof or compliance with the terms of the Loan Documents, as
Administrative Agent or any Lending Party may from time to time reasonably
request.

 

92

--------------------------------------------------------------------------------


 

SECTION 6.03                            NOTICES.

 

Borrower shall promptly notify Administrative Agent and each Lender (and, to the
extent not also a Lender, Swing Line Lender and L/C Issuer) of:

 

(a)           Defaults.  The occurrence of any Default;

 

(b)           Matters Involving a Material Adverse Effect.  Any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including any such matter arising from:  (i) any breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

 

(c)           ERISA Events.  The occurrence of any ERISA Event;

 

(d)           Certain Acquisitions.  Any Acquisition, or the incurrence of any
Contractual Obligations with respect to any Acquisition, by Borrower or any
Subsidiary thereof, which notice shall identify the related Acquiree(s), the
anticipated or actual closing date of such Acquisition and the aggregate cash
and non-cash consideration (including assumption of Debt) to be paid or paid in
connection with such Acquisition;

 

(e)           Certain Asset Sales.  Any Asset Sale, or the incurrence of any
Contractual Obligations with respect to any Asset Sale, by Borrower or any
Subsidiary thereof if the aggregate cash and non-cash consideration (including
assumption of Debt) in connection with such Asset Sale is (or could reasonably
be expected to become) $10,000,000 or more, which notice shall identify the
related purchaser(s), the anticipated closing date of such Asset Sale and the
aggregate cash and non-cash consideration (including assumption of Debt) to be
paid in connection with such Asset Sale;

 

(f)            Swap Contracts.  Upon reasonable request from time to time of
Administrative Agent, the Swap Termination Values, together with a description
of the method by which such values were determined, relating to any
then-outstanding Swap Contracts to which any Loan Party is a party;

 

(g)           Labor Controversies.  Any material labor controversy resulting in
or to Borrower’s knowledge threatening to result in any strike, work stoppage,
boycott, shutdown or other labor disruption against or involving any Loan Party
or any Subsidiary thereof; and

 

(h)           Financial Matters.  Any material change in accounting policies or
financial reporting practices by Borrower or any Subsidiary thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, Borrower (or the other
applicable Person) has taken or proposes to take with respect thereto (if
applicable).  Each notice given pursuant to Section 6.03(a) shall describe with
particularity any and all

 

93

--------------------------------------------------------------------------------


 

provisions of this Agreement and any other Loan Document that have been (or
could reasonably be expected to be) breached or violated.

 

SECTION 6.04                            PAYMENT OF CERTAIN OBLIGATIONS.

 

Borrower shall and shall cause each of its Subsidiaries to pay and discharge
prior to delinquency all material tax liabilities, assessments and governmental
charges or levies upon their respective properties, unless the same are being
contested in good faith by appropriate proceedings timely instituted and
diligently conducted by the applicable Person and such Person has set aside
adequate reserves, if any, on its financial statements in accordance with GAAP.

 

SECTION 6.05                            PRESERVATION OF EXISTENCE, ETC.

 

Borrower shall and shall cause each of its Subsidiaries to:  (a) preserve, renew
and maintain in full force and effect their respective legal existence and good
standing under the Laws of the jurisdiction of their organization except in a
transaction permitted by Section 7.04 or Section 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of their respective businesses,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (c) preserve or renew all of their
respective registered patents, trademarks, trade names and service marks and
other intellectual property, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.06                            MAINTENANCE OF PROPERTIES.

 

Borrower shall and shall cause each of its Subsidiaries to:  (a) maintain,
preserve and protect all of their respective material properties and equipment
necessary to the operation of their respective businesses in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof; in each of the foregoing
clauses (a) and (b), except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.07                            MAINTENANCE OF INSURANCE.

 

(a)           Borrower shall at all times maintain insurance with insurers
acceptable to Administrative Agent, in such amounts and on such terms (including
deductibles) and against such risks as Administrative Agent in its sole
discretion may require from time to time and including, as applicable and
without limitation, business interruption insurance (including force majeure
coverage), hazard coverage on an “all risks” basis for all tangible Collateral,
theft and physical damage coverage for Collateral consisting of motor vehicles,
commercial general liability and such other risks and in such amounts as the
Administrative Agent may reasonably request.  All insurance policies must
contain an appropriate lender’s interest endorsement or clause, and name
Administrative Agent, on behalf of itself and Lenders as an additional insured.

 

(b)           Borrower shall provide to Administrative Agent, in a form and
substance reasonably acceptable to Administrative Agent, endorsements to (i) all
hazard and business interruption insurance

 

94

--------------------------------------------------------------------------------


 

naming Administrative Agent, on behalf of itself and Lenders as loss payee and
(ii) all general liability and other liability policies naming Administrative
Agent, on behalf of itself and Lenders as additional insured.

 

SECTION 6.08                            COMPLIANCE WITH LAWS.

 

Borrower shall and shall cause each of its Subsidiaries to comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to them or to their respective properties or
businesses, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings timely instituted and diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.09                            BOOKS AND RECORDS.

 

Borrower shall and shall cause each of its Subsidiaries to:  (a) maintain proper
books of record and account, in which full, true and correct (in all material
respects) entries in conformity with GAAP consistently applied are made of all
financial transactions and matters involving their respective properties and
businesses; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over them, as the case may be.

 

SECTION 6.10                            INSPECTION RIGHTS.

 

(a)           Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent and each
Lender to visit and inspect any of their respective properties, to examine their
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, members, managers and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided that, when an Event of Default exists, Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice and as many times as Administrative
Agent or any Lender may require.

 

(b)           Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent and each
Lender to visit and inspect any of their respective properties, to examine and
inspect any Collateral, Inventory or any other property of the Borrower at any
time during ordinary business hours.

 

SECTION 6.11                            USE OF PROCEEDS.

 

Borrower shall use the proceeds of the Working Capital Borrowings solely: 
(a) to pay the costs associated with preparing and closing this Credit
Agreement; and (b) otherwise, for working capital and general corporate purposes
not in contravention of any Law or of any Loan Document.  Borrower shall

 

95

--------------------------------------------------------------------------------

 

use the proceeds of the Floorplan Borrowings only: (a) to provide working
capital to finance Inventory and Equipment held by a Loan Party for sale or
lease to others; and (b) to provide Letters of Credit supporting purchases of
Inventory and Equipment.

 

SECTION 6.12                            FINANCIAL COVENANTS.

 

(a)           Consolidated Net Leverage Ratio.  Borrower shall maintain, (a) as
at the end of each Fiscal Period beginning with the Fiscal Period ending January
31, 2012 through the Fiscal Period ending January 31, 2014, a Consolidated Net
Leverage Ratio not greater than 3.00 : 1.00, and (b) as at the end of each
Fiscal Period from and after the Fiscal Period ending April 30, 2014, a
Consolidated Net Leverage Ratio not greater than 2.50 : 1.00.

 

(b)           Consolidated Fixed Charge Coverage Ratio.  Borrower shall
maintain, as at the end of each Fiscal Period ending after the Closing Date, a
Consolidated Fixed Charge Coverage Ratio not less than 1.25 : 1.00 for the then
trailing twelve month period.

 

SECTION 6.13    COLLATERAL VALUATIONS; COLLATERAL AUDITS.

 

(a)           Borrower shall and shall cause each of its Subsidiaries to permit
Administrative Agent to obtain appraisals or other valuations of Collateral from
time to time, in form and substance acceptable to Administrative Agent and at
Borrower’s expense; provided as of the Closing Date, Administrative Agent or a
third party designated by Administrative Agent shall conduct at least an annual
collateral exam once each calendar year and inventory inspections no less than
each quarter.

 

(b)           Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent to audit and
examine their books, records, journals, orders, receipts and any correspondence
and other data relating to the Collateral or the business of Borrower and its
Subsidiaries.

 

SECTION 6.14                            FURTHER ASSURANCES.

 

Promptly upon the written request by Administrative Agent or Required Lenders,
Borrower shall and shall cause each of its Subsidiaries to take such further
acts (including the acknowledgement, execution, delivery, recordation, filing
and registering of documents) as may reasonably be required from time to time
to:  (a) carry out more effectively the purposes of this Agreement or any other
Loan Document; (b) subject to the Liens created by any of the Collateral
Documents any of the properties, rights or interests covered by any of the
Collateral Documents or any other properties, rights or interests (including
real property) acquired by Borrower or any Subsidiary thereof following the
Closing Date; (c) perfect and maintain the validity, effectiveness and priority
of the Liens created or intended to be created by any of the Loan Documents; and
(d) better assure, convey, grant, assign, transfer, preserve, protect and
confirm to Administrative Agent and Lending Parties the rights, remedies and
privileges existing or granted or now or hereafter intended to be granted to
such Persons under any Loan Document or other document executed in connection
therewith.  Without limiting the generality of the foregoing, Borrower hereby
agrees that: (A) within ten (10) Business Days after any Person becomes a
Domestic Subsidiary of Borrower following the Closing Date, Borrower shall cause
such Domestic Subsidiary to (1) enter into a Joinder Agreement or otherwise
deliver a Guaranty; and (2) enter into such Collateral

 

96

--------------------------------------------------------------------------------


 

Documents as shall be required by Administrative Agent so as to create, perfect
and protect a Lien in favor of Administrative Agent in all of the properties of
such Person which constitute Collateral; (B) within ninety (90) days of the date
of this Agreement, Borrower shall pledge 100% of the non-voting and 65% of the
voting Equity Interests in Titan European Holdings SARL pursuant to a Foreign
Pledge Agreement, in form and substance satisfactory to the Administrative
Agent; (C) upon request of Administrative Agent, Borrower shall cause Titan
European Holdings SARL to pledge its Equity Interests in each other Foreign
Subsidiary existing on the date of this Agreement (but only to the extent such
pledge would not cause a negative tax consequence for Borrower) pursuant to a
Foreign Pledge Agreement, in form and substance satisfactory to the
Administrative Agent;  (D) within thirty (30) days after any Person becomes a
Foreign Subsidiary following the date of this Agreement, Borrower shall cause
each Loan Party or Subsidiary owning Equity Interests therein to (1) pledge 100%
of the non-voting and 65% of the voting Equity Interests in each first-tier
Foreign Subsidiary pursuant to a Foreign Pledge Agreement, in form and substance
satisfactory to the Administrative Agent and (2) pledge the Equity Interests in
each other Foreign Subsidiary (but only to the extent such pledge would not
cause a negative tax consequence for Borrower) pursuant to a Foreign Pledge
Agreement, in form and substance satisfactory to the Administrative Agent; and
(E) in connection with the matters described in clauses (A), (B), (C), and (D)
above, Borrower shall deliver or cause to be delivered to the Administrative
Agent, such opinions, certificates and other documents as the Administrative
Agent shall require.

 

SECTION 6.15    LANDLORDS’ AGREEMENTS, MORTGAGEE AGREEMENTS, BAILEE LETTERS;
REAL ESTATE PURCHASES.

 

Within 30 days of the Closing Date, Borrower shall obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property, mortgagee of owned property or bailee with respect to
90% of Borrower’s and its Subsidiaries’ domestic locations or for domestic
locations where not less that 90% of the Collateral which is Equipment and
Inventory is stored or located, which agreement or letter shall contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee or bailee
may assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance acceptable to Administrative
Agent.  As to any location for which a waiver is not delivered pursuant to the
preceding sentence, Borrower shall use its commercially reasonable best efforts
to obtain such waivers, in the form and substance set forth in the preceding
sentence, for each other domestic location where Collateral is stored or
located.  With respect to such domestic locations or warehouse space leased or
owned by Borrower or its Subsidiaries as of the Closing Date and thereafter, if
Administrative Agent has not received a landlord or mortgagee agreement or
bailee letter as of 30 days after the Closing Date (or, if later, as of the date
such location is acquired or leased), Collateral at that location shall, in
Administrative Agent and Required Lender’s discretion, be excluded from the
Floorplan Borrowing Base or Working Capital Borrowing Base, as applicable, or be
subject to such reserves as may be established by Administrative Agent and
Required Lender in their reasonable credit judgment (which exclusion shall be
the sole remedy for failure to meet Borrower’s obligations under this Section
6.15).

 

SECTION 6.16    CONTROL AGREEMENTS.

 

Within 60 days of the Closing Date, Borrower shall obtain a control agreement in
favor of Administrative Agent and in form and substance acceptable to
Administrative Agent with respect to 80% of the bank accounts maintained by
Borrower.  As to any bank account for which a control agreement is

 

97

--------------------------------------------------------------------------------


 

not delivered pursuant to the preceding sentence or for bank accounts opened by
Borrower after the Closing Date, Borrower shall use its commercially reasonable
best efforts to obtain such control agreements, in form and substance to
Administrative Agent.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations and
other hedging obligations not related to this Credit Facility) hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding,
Borrower shall not and shall not permit any Subsidiary of Borrower directly or
indirectly to:

 

SECTION 7.01                            LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)           any Lien created under any Loan Document;

 

(b)           any Lien existing on the date hereof and listed on Schedule 7.01
and any renewals or extensions thereof, provided that:  (i) the property covered
thereby is not changed; (ii) the amount secured or benefited thereby is not
increased; (iii) the direct or any contingent obligor with respect thereto is
not changed; and (iv) and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

 

(c)           any Lien for tax liabilities, assessments and governmental charges
or levies not yet due or to the extent that non-payment thereof is permitted by
Section 6.04; provided that no notice of lien has been filed or recorded under
the Code;

 

(d)           any landlord’s, grower’s, supplier’s, producer’s, carrier’s,
warehouseman’s, mechanic’s, materialman’s, repairman’s or other like Lien
arising in the ordinary course of business that is not overdue for a period of
more than thirty days or that is being contested in good faith and by
appropriate proceedings timely instituted and diligently conducted, if adequate
reserves with respect thereto, if any, in accordance with GAAP are set aside on
the financial statements of the applicable Person;

 

(e)           any pledge or deposit in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            any deposit to secure the performance of bids, trade contracts or
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

 

98

--------------------------------------------------------------------------------


 

(g)           any lease, sublease, easement, right-of-way, encroachment,
restriction or other similar encumbrance affecting real property that, when
aggregated with all other such Liens, is not substantial in amount, and that
does not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)           any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

 

(i)            any Lien existing on any property prior to the acquisition
thereof by Borrower or any Subsidiary thereof or existing on any property of any
Person that becomes a Subsidiary of Borrower after the date hereof prior to the
time such Person becomes a Subsidiary of Borrower; provided that:  (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary of Borrower, as the case may be; (ii) such
Lien shall not apply to any other property or assets of Borrower or any
Subsidiary thereof; and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary of Borrower, as the case may be;

 

(j)            any Lien securing obligations in respect of a capital lease on
the assets subject to such lease; provided that such capital lease is otherwise
permitted hereunder;

 

(k)           any Lien arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that:  (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Borrower or any Subsidiary thereof in excess of those set forth by
regulations promulgated by the FRB; and (ii) such deposit account is not
intended by Borrower or any Subsidiary thereof to provide collateral to the
depository institution;

 

(l)            any Lien securing Debt permitted under:  (i) Section 7.03(c) (but
only to the extent a Lien is otherwise permitted hereunder for the underlying
Debt); or (ii) Section 7.03(d);

 

(m)          the right of a licensee under a license agreement entered into by
Borrower or any Subsidiary thereof, as licensor, in the ordinary course of
business for the use of intellectual property or other intangible assets of
Borrower or any such Subsidiary; provided that, in the case of any such license
granted by Borrower or any such Subsidiary on an exclusive basis:  (i) such
Person shall have determined in its reasonable business judgment that such
intellectual property or other intangible assets are no longer useful in the
ordinary course of business; (ii) such license is for the use of intellectual
property or other intangible assets in geographic regions in which Borrower or
any Subsidiary thereof does not have material operations or in connection with
the exploitation of any product not then produced or planned to be produced by
Borrower or any Subsidiary thereof; (iii) such license is granted in connection
with a transaction otherwise permitted by this Agreement in which a third party
acquires the right to manufacture or sell any product covered by such
intellectual property or other intangible assets from Borrower or such
Subsidiary; provided further that, in the case of clauses (ii) and (iii) of this
subsection (m), Borrower or such Subsidiary has determined that it is in its
best economic interest to grant such license, or (iv) such license is for use in
connection with financing provided for the benefit of Borrower’s or its
Subsidiaries’ customers;

 

99

--------------------------------------------------------------------------------


 

(n)           any Lien securing Debt permitted under Section 7.03(f)(iii);
provided that:  (i) any such Lien does not at any time encumber any property
other than the property financed by the related Debt and the related products
and proceeds thereof; and (ii) the Debt secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of the acquisition thereof;

 

(o)           any Lien securing Permitted Shortline Debt;

 

(p)           any Lien securing Permitted Subordinated Debt;

 

(q)           any Lien securing Permitted Floorplan Debt;

 

(r)           any Lien securing Debt permitted under Section 7.03(n); provided
that any such Lien does not at any time encumber any property other than the
property financed by the related Debt and the related products and proceeds
thereof; and

 

(s)            any Lien on assets of Foreign Subsidiaries; provided that such
Lien does not extend to, or encumber, (i) assets of the Borrower or any Domestic
Subsidiary or (ii) the Equity Interests of Borrower or any of the Subsidiaries,
which are owned by a Borrower or any of its Subsidiaries.

 

SECTION 7.02                            INVESTMENTS.

 

Make any Investments, except:

 

(a)           Investments in cash and Cash Equivalents; provided that the
aggregate amount thereof outstanding at any time shall not exceed
$10,000,000.00, unless the excess thereof is deposited with Administrative Agent
or invested in cash or other Cash Equivalents for which Borrower or such
Subsidiary shall have provided evidence satisfactory to Administrative Agent
that Administrative Agent shall have a perfected, first priority security
interest in such Collateral;

 

(b)           Investments arising from transactions by Borrower or any
Subsidiary thereof with customers or suppliers in the ordinary course of
business, including Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;

 

(c)           advances to officers, directors, employees, shareholders, partners
or members of Borrower or any Subsidiary thereof for travel, entertainment,
relocation and analogous ordinary business purposes in a maximum aggregate
amount at any time outstanding not to exceed $1,000,000.00;

 

(d)           (i) Investments of Borrower in any Subsidiary Guarantor; (ii)
Investments of any Subsidiary Guarantor in any other Subsidiary Guarantor; (iii)
Investments of any Subsidiary in Borrower; (iv) Investments of Borrower or any
wholly-owned Subsidiary thereof consisting of Equity Interests disclosed on
Schedule 5.16; (v) Investments permitted under Section 7.03(k); (vi) Investments
of Borrower in Foreign Subsidiaries to fund the purchase price of Permitted
Acquisitions; (vii) Investments of Borrower in Foreign Subsidiaries (in addition
to those Investments described in clause (vi) of this

 

100

--------------------------------------------------------------------------------


 

Section 7.02(d)) in an aggregate amount outstanding at any time not to exceed
five percent (5%) of Consolidated Total Assets; and (viii) Investments of any
Foreign Subsidiary in any other Foreign Subsidiary;

 

(e)           any Permitted Acquisition;

 

(f)            Investments made for the benefit of employees of Borrower or any
Subsidiary thereof for the purposes of deferred compensation;

 

(g)           Guarantees permitted by (i) Section 7.03(c), (ii) Section 7.03(l),
or (iii) Section 7.03(m);

 

(h)           Investments consisting of Swap Contracts permitted by Section
7.03(d);

 

(i)            Investments consisting of Capital Expenditures;

 

(j)            Investments existing on the date hereof listed on Schedule 7.02;

 

(k)           Investments consisting of Permitted Call Options; and

 

(l)            Other investments in an aggregate amount outstanding at any time
not to exceed two percent (2%) of Consolidated Total Assets.

 

SECTION 7.03                            DEBT.

 

Create, incur, assume or suffer to exist any Debt, except:

 

(a)           Debt under the Loan Documents;

 

(b)           Debt outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided
that:  (i) the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;

 

(c)           Guarantees by Borrower or any Subsidiary thereof of Debt (other
than Debt under the Loan Documents) otherwise permitted hereunder of Borrower or
any Subsidiary thereof;

 

(d)           Swap Contracts solely to the extent such Swap Contracts:  (i) are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated

 

101

--------------------------------------------------------------------------------


 

with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) do not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)           (i) without duplication, existing unsecured Debt, or secured to
the extent permitted under Section 7.01(i), of an Acquiree outstanding at the
time of the Acquisition of such Acquiree otherwise permitted under Section
7.02(e); provided that such Debt is not created in contemplation of or in
connection with such Acquisition or such Person becoming a Subsidiary, as the
case may be; and (ii) without duplication, unsecured Debt incurred by Borrower
or any Subsidiary thereof in connection with any Acquisition otherwise permitted
under Section 7.02(e), consisting of Debt owed to the seller(s) in a Permitted
Acquisition representing the deferred purchase price for such Acquisition;

 

(f)            Debt in respect of:  (i) capital leases; (ii) Synthetic Lease
Obligations; and (iii) purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(n);

 

(g)           Permitted Shortline Debt;

 

(h)           Permitted Subordinated Debt;

 

(i)            Debt subject to an Intercreditor Agreement acceptable to
Administrative Agent and which is (i) a floorplan facility from CNH Capital
America, LLC and (ii) floorplan facility from Agricredit Acceptance, LLC not to
exceed $225 million (or a replacement thereof);

 

(j)            Debt in respect of:  (i) workers’ compensation claims or
obligations in respect of health, disability or other employee benefits; (ii)
property, casualty or liability insurance or self-insurance; (iii) completion,
bid, performance, appeal or surety bonds issued for the account of Borrower or
any Subsidiary thereof; or (iv) bankers’ acceptances and other similar
obligations not constituting Debt for borrowed money; in each of the foregoing
cases, to the extent incurred in the ordinary course of business;

 

(k)           Intercompany Debt of the Borrower or any Subsidiary owing to and
held by the Borrower or any Subsidiary; provided that (i) if the Borrower or any
Subsidiary Guarantor is the obligor on such Debt and any Subsidiary (other than
a Subsidiary Guarantor) is the obligee thereof, such Debt must be unsecured and
expressly subordinated to the prior payment in full in cash of all Obligations
(including, with respect to any Subsidiary Guarantor, its obligations under
Section 10.14, and (ii) Debt owed to the Borrower or any Subsidiary Guarantor
must be evidenced by an unsubordinated promissory note pledged to the
Administrative Agent under the applicable Collateral Document;

 

(l)            Guarantees in connection with private label credit cards of the
Borrower’s customers and lease residuals in an aggregate amount not to exceed
$10,000,000.00;

 

(m)          Debt of any Foreign Subsidiary and unsecured guarantees by Borrower
of such Debt;

 

(n)           Debt to finance Equipment held by a Loan Party for lease or rental
to others;

 

(o)           Debt consisting of Permitted Warrants or Permitted Call Options;
and

 

102

--------------------------------------------------------------------------------


 

(p)           Unsecured Debt not otherwise permitted under this Section 7.03 in
an aggregate outstanding principal amount not in excess of $225,000,000;
provided that (i) the incurrence or maintenance of such Debt would not otherwise
result in an Event of Default, (ii) such Debt is not scheduled to mature prior
to the Floorplan Maturity Date or Working Capital Maturity Date, (iii) the
interest rates and payment requirements of such Debt are consistent with market
terms, and (iv) the financial covenants applicable to such Debt are no more
restrictive than the financial covenants set forth in Section 6.12 of this
Agreement.

 

SECTION 7.04                            FUNDAMENTAL CHANGES.

 

(a)                                 Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto regardless of geographic location; or

 

(b)                                 Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(i)            any Subsidiary of Borrower may merge with:  (A) Borrower,
provided that Borrower shall be the continuing or surviving Person; or (B) any
one or more other Subsidiaries of Borrower, provided that, when any wholly-owned
Subsidiary of Borrower is merging with another Subsidiary of Borrower, the
wholly-owned Subsidiary of Borrower shall be the continuing or surviving Person;

 

(ii)           any Subsidiary of Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to Borrower or to
another Subsidiary of Borrower; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary of Borrower, then the transferee must
either be Borrower or a wholly-owned Subsidiary of Borrower; and

 

(iii)          Borrower or any Subsidiary thereof may consummate any Acquisition
permitted under Section 7.02(e); or

 

(c)                                  With respect to any Debt where the total
amount of such Debt exceeds $10,000,000.00 (as to such Debt and not in the
aggregate), other than Debt arising under the Loan Documents or in connection
with buyback obligations of equipment in the ordinary course of business and
other than with respect to Permitted Shortline Debt and Permitted Floorplan Debt
(unless otherwise provided in any Subordination Agreement or Intercreditor
Agreement applicable thereto) and other than with respect to Debt permitted
under Section 7.03(m) or 7.03(n), (i) make any voluntary, optional payment or
prepayment on account of, or optional redemption or acquisition for value of any
portion of, any such Debt, provided that (x) in the case of Debt permitted under
Section 7.03(e), any such payments or prepayments may be made on such Debt
within 90 days after the closing of the related Acquisition and (y) prepayments
of the entire amount of any such Debt made in connection with a refinancing of
such Debt are not prohibited by this Section 7.04(c); or (ii) otherwise agree to
amend, modify or otherwise alter: (A) the payment terms (including any
provisions regarding interest rates, principal or interest payment or prepayment
amounts, total principal amounts or similar or related terms and provisions) of
or subordination provisions respecting any such Debt (including Permitted
Subordinated Debt); or (B) any

 

103

--------------------------------------------------------------------------------


 

other provision of such Debt (including Permitted Subordinated Debt) except to
the extent that:  (1) no Default exists at the time or results by virtue of any
such amendment, modification or other alteration; or (2) such amendment,
modification or other alternation could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.05                            DISPOSITIONS.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)           Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of Borrower and its Subsidiaries, taken
as a whole;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that: 
(i) such property is exchanged for credit against the purchase price of similar
replacement property; or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           (i) Dispositions of property by Borrower or any Subsidiary thereof
to Borrower or to a wholly-owned Subsidiary of Borrower; provided that, if the
transferor of such property is a Guarantor, the transferee thereof must be
Borrower or a Guarantor, and (ii) Dispositions of property by any Foreign
Subsidiary to any other Foreign Subsidiary;

 

(e)           Dispositions permitted by Section 7.04(b)(i) or Section
7.04(b)(ii), or Dispositions of Investments permitted under Section 7.02(j) or
under Section 7.02(k);

 

(f)            Dispositions consisting of sale and leaseback transactions which
(i) are completed on arms-length terms, (ii) for fair market value and (iii) do
not exceed $20,000,0000 for a transaction or series of related transactions, or
$40,000,000 in the aggregate in a calendar year;

 

(g)           (i) the unwinding of any Swap Contract; (ii) to the extent
permitted hereunder, Restricted Payments; and (iii) to the extent permitted
hereunder and otherwise constituting Dispositions, Investments;

 

(h)           Dispositions of cash and Cash Equivalents; and

 

(i)            Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

 

provided that any Disposition pursuant to any of the foregoing subsections of
this Section 7.05 shall be for not less than fair market value.

 

104

--------------------------------------------------------------------------------


 

SECTION 7.06                            RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:  (a) each Subsidiary
may make Restricted Payments to Borrower and to wholly-owned Subsidiaries (and,
in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to
Borrower and any Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis based on their relative ownership interests); (b)
Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in common Equity Interests of such Person; (c)
Borrower and each Subsidiary may purchase, redeem or otherwise acquire shares of
its common Equity Interests or warrants or options to acquire any such common
Equity Interests with the proceeds received from the substantially concurrent
issue of new shares of its common Equity Interests; (d) so long as no Default or
Event of Default exists prior to or immediately following such action or
otherwise results from such action, Borrower may declare or pay cash dividends
to its holders of Equity Interests in an amount not to exceed 50% of
Consolidated Net Income for the then trailing four (4) quarters; and (e) in lieu
of issuing stock to participants in the Borrower’s restricted stock plan, pay
the associated tax liability with other stock issued.

 

SECTION 7.07                            INTENTIONALLY OMITTED.

 

SECTION 7.08                            TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction of any kind with any Affiliate of Borrower,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or a Subsidiary of
Borrower as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to:  (a) transactions between or among
Borrower and any Guarantor or between or among Guarantors; (b) Restricted
Payments permitted hereunder; and (c) Guarantees permitted by Section 7.03(c) or
7.03(m).

 

SECTION 7.09                            BURDENSOME AGREEMENTS.

 

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that:  (a) limits the ability:  (i) of any Subsidiary of Borrower
to make Restricted Payments to Borrower or to otherwise transfer property to
Borrower; (ii) of any Subsidiary of Borrower to Guarantee the Debt of Borrower;
or (iii) of Borrower or any Subsidiary thereof to create, incur, assume or
suffer to exist Liens on property of such Person; provided that this subclause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Debt permitted under Section 7.03(b), Section 7.03(e), Section
7.03(g), Section 7.03(h) and Section 7.03(f) solely to the extent that any such
negative pledge relates to the property financed by or the subject of such Debt;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

SECTION 7.10                            USE OF PROCEEDS.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of

 

105

--------------------------------------------------------------------------------

 

Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

SECTION 7.11                            CERTAIN GOVERNMENTAL REGULATIONS.

 

Borrower will not, and will not permit any Subsidiary to, (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including the United States Office of Foreign Asset Control list) that
prohibits or limits any Lender from making any loans or extension of credit
(including the Loans and the Letters of Credit) to any Loan Party or from
otherwise conducting business with any Loan Party, or (b) fail to provide
documentary and other evidence of any Loan Party’s identity as may be requested
by any Lender or the L/C Issuer at any time to enable such Lender or the L/C
Issuer to verify any Loan Party’s identity or to comply with any applicable law
or regulation, including Section 326 of the Act.

 

SECTION 7.12                            AMENDMENT OF MATERIAL DOCUMENTS.

 

Borrower will not, and will not permit any of the Subsidiaries to, amend, modify
or waive any of its rights under (a) any material agreements, contracts or
licenses or (b) its Organizational documents, other than in each case
amendments, modifications or waivers that could not reasonably be expected to
materially adversely affect the Administrative Agent or the Lender Parties;
provided to the extent requested by the Administrative Agent for time to time,
the Borrower shall deliver or cause to be delivered to the Administrative Agent
and each Lender a copy of each such amendment, modification or waiver promptly
after the execution and delivery thereof.

 

SECTION 7.13                            DISQUALIFIED EQUITY INTERESTS.

 

Borrower will not, and will not permit any Subsidiary to, (a) issue any
Disqualified Equity Interests, or (b) be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any Equity Interests of Borrower or any
Subsidiary, except as permitted under Section 7.06.

 

SECTION 7.14                            TRANSPORTATION SOLUTIONS.

 

Transportation Solutions shall not own any assets other than assets used for or
incidental to providing transportation services to the Loan Parties, including,
without limitation, the assets set forth on Schedule 7.13 hereto.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01                            EVENTS OF DEFAULT.

 

Each of the following shall constitute an event of default hereunder (each, an
“Event of Default”):

 

106

--------------------------------------------------------------------------------


 

(a)           Non-Payment.  Borrower or any other Loan Party fails to pay:  (i)
within five Business Days when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation; (ii) within five Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder; or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, Section 6.02,
Section 6.03, Section 6.05, Section 6.10, Section 6.11, Section 6.12 or Article
VII, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in its Guaranty; or

 

(c)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(d)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a), Section 8.01(b)
or Section 8.01(c)) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty days; or

 

(e)           Cross-Default.  (i) Borrower or any Subsidiary thereof:  (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise but after giving affect to any
cure period or waivers with respect thereto) in respect of any Debt (other than
Debt hereunder and Debt under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount; or (B) fails to observe or perform (within the
cure period applicable thereto and any waivers with respect thereto) any other
agreement or condition relating to any such other Debt or contained in any
document evidencing, securing or relating to any of the foregoing, or any other
default or event occurs, the effect of which default or other event is to cause,
or to permit the holder or holders of such Debt (or a trustee or agent on behalf
of such holder or holders) to cause, with the giving of notice if required, such
Debt to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Debt to be made, prior to its stated maturity; provided
that the occurrence of an event that allows holders of Permitted Convertible
Debt to convert such Debt prior to its stated maturity shall not constitute an
Event of Default under this clause (i) or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from:  (A) any event of default under such Swap Contract as to which Borrower or
any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract); or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by Borrower or
any such Subsidiary as a result thereof is greater than the Threshold Amount;
provided that an Early Termination Date under any Permitted Warrants shall not
constitute an Event of Default under this clause (ii); or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,

 

107

--------------------------------------------------------------------------------


 

conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due; or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof:  (i) a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage); or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case:  (A) enforcement proceedings are
commenced by any creditor upon such judgment or order; or (B) there is a period
of thirty consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document or
any provision thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k)           Liens. Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Document, except (a) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (b) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Agreement; or

 

(l)            Change of Control.  There occurs a Change of Control.

 

108

--------------------------------------------------------------------------------


 

SECTION 8.02                            REMEDIES UPON EVENT OF DEFAULT.

 

If any Event of Default occurs and is continuing, Administrative Agent shall, at
the request of, or may, with the consent of, Required Lenders, take any or all
of the following actions:

 

(a)           Termination of Commitments, Etc.  Declare, by written notice to
Borrower, the commitment of each Lender to make Loans and any obligation of L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)           Acceleration of Obligations.  Declare the unpaid principal amount
of all outstanding Loans, all interest accrued and unpaid thereon and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

(c)           Cash Collateralization of L/C Obligations.  Require that Borrower
Cash Collateralize the L/C Obligations in an amount equal to 102.00% of the then
Outstanding Amount thereof; and

 

(d)           Exercise of Rights and Remedies.  Exercise on behalf of itself and
Lenders all rights and remedies available to it and Lenders under the Loan
Documents;

 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under any Debtor Relief Law, the obligation of
each Lender to make Loans and any obligation of L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of Borrower to Cash
Collateralize the L/C Obligations in an amount equal to 102.00% of the then
Outstanding Amount thereof shall automatically become effective, in each case,
without further act of Administrative Agent or any Lender.

 

SECTION 8.03                            APPLICATION OF FUNDS.

 

Following the occurrence of an Event of Default or any exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order (on a pro rata basis within each
level of priority):

 

(a)           First, to pay all costs and expenses incident to the enforcement
of the Loan Documents or otherwise owing to Administrative Agent hereunder,
including all attorneys’ fees and costs and all compensation to any agents,
sub-agents and contractors of Administrative Agent and Lending Parties;

 

(b)           Second, to pay all accrued but unpaid interest on the Loans and
L/C Obligations and all accrued but unpaid letter of credit and commitment fees
hereunder;

 

(c)           Third:  (i) to pay the Total Outstandings, the Outstanding Amount
of all Swing Line Loans; (ii) to Cash Collateralize all L/C Obligations up to
the Outstanding Amount thereof; (iii) to pay all

 

109

--------------------------------------------------------------------------------


 

treasury management obligations owing to Administrative Agent and (iv) to pay
the total amount of Swap Obligations;

 

(d)           Fourth, to pay all other Obligations; and

 

(e)           Fifth, to pay the remainder, if any, to Borrower or to whomever
may be lawfully entitled to receive such remainder.

 

Notwithstanding anything to the contrary contained in this Section 8.03:  (i)
Cash Collateral for Eurodollar Rate Loans shall be applied on the maturity date
of their respective Interest Periods to repay such Eurodollar Rate Loans; and
(ii) subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Third of this
Section 8.03 shall be applied to satisfy drawings under such Letters of Credit
as they occur; if any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth in
this Section 8.03.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

SECTION 9.01                            APPOINTMENT AND AUTHORIZATION OF
ADMINISTRATIVE AGENT.

 

Each Lending Party hereby irrevocably appoints Wells Fargo to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof and thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX are solely for the
benefit of Administrative Agent and Lending Parties, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

 

SECTION 9.02                            RIGHTS AS A LENDER.

 

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” “L/C Issuer” or a “Lender,” such Person shall have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or Affiliate of Borrower as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to any other Lending Party.

 

SECTION 9.03                            EXCULPATORY PROVISIONS.

 

Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, Administrative Agent:

 

110

--------------------------------------------------------------------------------


 

(a)           No Fiduciary Duties.  Shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)           No Obligations Regarding Certain Actions.  Shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as
shall be expressly provided for herein or in any other Loan Documents, Swing
Line Lender or L/C Issuer, as applicable; provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and

 

(c)           Disclosure Obligations.  Shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(d)           Limitation on Liability.  Shall not be liable for any action taken
or not taken by it:  (i) with the consent or at the request of Required Lenders
(or such other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02 and Section 10.01); or (ii) in the
absence of its own gross negligence or willful misconduct.  Administrative Agent
shall be deemed not to have knowledge of any Default, unless and until Borrower,
a Loan Party, or a Lending Party provides written notice to Administrative Agent
describing such Default.

 

(e)           No Further Inquiry. Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into:  (A) any statement, warranty
or representation made in or in connection with this Agreement or any other Loan
Document; (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith; (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default; (D)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document; or (E)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

 

SECTION 9.04                            RELIANCE BY ADMINISTRATIVE AGENT.

 

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a specified Lending Party, Administrative Agent may presume that such
condition is satisfactory to such Lending Party, unless Administrative Agent
shall

 

111

--------------------------------------------------------------------------------


 

have received notice to the contrary from such Lending Party prior to the making
of such Loan or the issuance of such Letter of Credit.  Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts it selects and shall not be liable for any action
it takes or does not take in accordance with the advice of any such counsel,
accountants or experts.

 

SECTION 9.05                            DELEGATION OF DUTIES.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein, as well as activities as Administrative Agent.  The Administrative
Agent shall not be liable for the actions or inactions of any sub-agent

 

SECTION 9.06                            RESIGNATION OF ADMINISTRATIVE AGENT.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, L/C Issuer, and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents solely in its capacity as Administrative Agent (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and L/C Issuer directly,

 

112

--------------------------------------------------------------------------------


 

until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents solely in its capacity
as Administrative Agent (if not already discharged therefrom as provided in this
Section 9.06).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section 9.06 shall also constitute its resignation as L/C Issuer and Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder:  (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender; (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents; (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit and (iv) the successor Swing Line
Lender shall purchase the outstanding Swing Lines Loans of the resigning Swing
Line Lender at par.

 

SECTION 9.07                            NON-RELIANCE ON ADMINISTRATIVE AGENT AND
OTHER LENDERS.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08                            NO OTHER DUTIES, ETC.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Co-Documentation
Agent,” “Co-Agent,” “Book Manager,” “Book Runner,” “Arranger,” “Lead Arranger,”
“Co-Lead Arranger” or “Co-Arranger,” if any, shall have or be deemed to have any
right, power, obligation, liability, responsibility or duty under this Agreement
or the other Loan Documents, other than in such Person’s capacity as:  (a)
Administrative Agent, a Lender, Swing Line Lender or L/C Issuer hereunder; and
(b) an Indemnitee hereunder.

 

113

--------------------------------------------------------------------------------


 

SECTION 9.09                            ADMINISTRATIVE AGENT MAY FILE PROOFS OF
CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:  (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lending Parties and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lending Parties and Administrative Agent
and their respective agents and counsel and all other amounts due Lending
Parties and Administrative Agent under Sections 2.03(i), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 2.09 and Section
10.04.  Nothing contained herein shall be deemed to authorize Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lending
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lending Party or to authorize
Administrative Agent to vote in respect of the claim of any Lending Party in any
such proceeding.

 

SECTION 9.10                            GUARANTY MATTERS

 

Each Lending Party hereby:  (a) irrevocably authorizes Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under a Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (b) agrees that, upon request by
Administrative Agent at any time, it will confirm in writing Administrative
Agent’s authority to release any such Guarantor pursuant to this Section 9.10.

 

SECTION 9.11                            COLLATERAL MATTERS

 

(a)           Directions by Lending Parties.  Each Lending Party hereby,
irrevocably authorizes and directs Administrative Agent:  (i) to enter into the
Collateral Documents for the benefit of such Person; (ii) without the necessity
of any notice to or further consent from any such Person from time to time prior
to an Event of Default, to take any action with respect to any Collateral or
Collateral Documents that may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Collateral Documents; (iii) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Document:  (A) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than unasserted contingent
indemnification obligations); (B) that is sold or to be sold as part of or in
connection with any Asset Sale or other Disposition permitted hereunder or under
any other Loan Document; (C) subject to Section 10.01, if approved, authorized
or ratified in writing by

 

114

--------------------------------------------------------------------------------


 

Required Lenders; or (D) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of an Event of Default; and (iv)
to subordinate any Lien on any property granted to or held by Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.  Upon request by
Administrative Agent at any time, each Lending Party will confirm in writing
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 9.11.

 

(b)           Certain Actions by Administrative Agent.  Subject to Section
9.11(a)(iii) and Section 9.11(a)(iv), Administrative Agent shall (and is hereby
irrevocably authorized by each Lending Party to) execute such documents as may
be necessary to evidence the release or subordination of Liens granted to
Administrative Agent herein or pursuant hereto upon the applicable Collateral;
provided that:  (i) Administrative Agent shall not be required to execute any
such document on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to or create any liability or entail any consequence other
than the release or subordination of such Liens without recourse or warranty;
and (ii) such release or subordination shall not in any manner discharge, affect
or impair the Obligations or any Liens upon (or obligations of Borrower or any
other Loan Party in respect of) all interests retained by Borrower or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral,
Administrative Agent shall be authorized to deduct all expenses reasonably
incurred by Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(c)           No Obligations Regarding Certain Actions.  Administrative Agent
shall have no obligation whatsoever to any Lending Party or any other Person to
assure that the Collateral exists or is owned by Borrower or any other Loan
Party or is cared for, protected or insured or that the Liens granted to
Administrative Agent herein or in any of the Collateral Documents or pursuant
hereto or thereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Administrative Agent in this Section 9.11 or in any of
the Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of the Lenders, as
Swing Line Lender and as L/C Issuer.

 

(d)           Appointment of Lending Parties as Agents.  Each Lending Party
hereby appoints each other such Person as agent for the purpose of perfecting
Administrative Agent’s or such Person’s security interest in assets that, in
accordance with Article 9 or Division 9 (as applicable) of the Uniform
Commercial Code, can be perfected only by possession.  Should any such Person
(other than Administrative Agent) obtain possession of any such Collateral, such
Person shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

 

(e)           Credit Bidding.  The Lenders irrevocably authorize the
Administrative Agent, at any time upon the direction of the Required Lenders, to
credit bid all or any portion of the Obligations in any foreclosure sale
relating to the Collateral.  Each Lending Party agrees that, except as otherwise
provided in any Loan Documents or with the written consent of Administrative
Agent and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any

 

115

--------------------------------------------------------------------------------

 

right that it might otherwise have under applicable Laws to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE X
GENERAL PROVISIONS

 

SECTION 10.01                     AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and Borrower or
the applicable Loan Party, as the case may be, with receipt acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

 

(a)                                 Matters Involving Each Working Capital
Lender.  Unless in writing and signed by Borrower, with receipt acknowledged by
Administrative Agent, do any of the following:

 

(i)                                     increase, or extend the expiry of, the
Working Capital Commitment of any Working Capital Lender without the written
consent of such Working Capital Lender, or increase or extend the Swing Line
Sublimit (or reinstate any such Commitment or the Swing Line Sublimit to the
extent terminated pursuant to Section 8.02) without the written consent of all
Working Capital Lenders; or

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to any Working Capital Lender hereunder or under any
other Loan Document, including any prepayments specified under Section 2.05, or
reduce the amount due to any Working Capital Lender on any such date, in each
case without the written consent of such Working Capital Lender; or

 

(iii)                               reduce the principal of, or the rate of
interest or commitment fee specified herein on, any Working Capital Loan or any
Working Capital Commitment or other amounts payable to any Working Capital
Lender hereunder or under any other Loan Document, in each case without the
written consent of such Working Capital Lender; or

 

(iv)                              amend any provision herein providing for
consent or other action by all Working Capital Lenders, without the written
consent of all Working Capital Lenders; or

 

(v)                                 amend the definition of or “Working Capital
Maturity Date” contained in Section 1.01 without the written consent of Working
Capital Lenders holding in excess of 50% of the Aggregate Working Capital
Commitments, provided that the amended definition of “Working Capital Maturity
Date” shall not extend the Working Capital Commitment of any Working Capital
Lender not consenting to the amended definition; or

 

116

--------------------------------------------------------------------------------


 

(vi)                              amend the definition of “Required Working
Capital Lenders” contained in Section 1.01 without the written consent of all
Working Capital Lenders; and

 

(b)                                 Matters Involving Each Floorplan Lender. 
Unless in writing and signed by Borrower, with receipt acknowledged by
Administrative Agent, do any of the following:

 

(i)                                     increase, or extend the expiry of, the
Floorplan Commitment of any Floorplan Lender (or reinstate any such Commitment
to the extent terminated pursuant to Section 8.02) without the written consent
of such Floorplan Lender; or

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to any Floorplan Lender hereunder or under any other
Loan Document, including any prepayments and scheduled reductions specified
under Sections 2.05, 2.06(b) and 2.06(c), or reduce the amount due to any
Floorplan Lender on any such date, in each case without the written consent of
such Floorplan Lender; or

 

(iii)                               reduce the principal of, or the rate of
interest or commitment fee specified herein on, any Floorplan Loan or any
Floorplan Commitment or other amounts payable to any Floorplan Lender hereunder
or under any other Loan Document, in each case without the written consent of
such Floorplan Lender; or

 

(iv)                              amend any provision herein providing for
consent or other action by all Floorplan Lenders, without the written consent of
all Floorplan Lenders;

 

(v)                                 amend the definition of “Floorplan Maturity
Date” contained in Section 1.01 without the written consent of Floorplan Lenders
holding in excess of 50% of the Aggregate Floorplan Commitments, provided that
the amended definition of “Floorplan Maturity Date” shall not extend the
Floorplan Commitment of any Floorplan Lender not consenting to the amended
definition; or

 

(v)                                 amend the definition of “Required Floorplan
Lenders” contained in Section 1.01 without the written consent of all Floorplan
Lenders; and

 

(c)                                  Matters Involving Required Working Capital
Lenders.  No such waiver, amendment or consent to any representation, warranty,
covenant, Event of Default or other provision of any Loan Document shall be
effective for purposes of Section 4.02 with respect to the making of Working
Capital Loans, Swing Line Loans or L/C Credit Extensions with respect to Working
Capital Letters of Credit after the Closing Date unless in writing and signed by
Required Working Capital Lenders and Borrower, with receipt acknowledged by
Administrative Agent;

 

(d)                                 Matters Involving Required Floorplan
Lenders.  No such waiver, amendment or consent to any representation, warranty,
covenant, Event of Default or other provision of any Loan Document shall be
effective for purposes of Section 4.02 with respect to the making of Floorplan
Loans, Swing Line Loans or L/C Credit Extensions with respect to Floorplan
Letters of Credit after the Closing

 

117

--------------------------------------------------------------------------------


 

Date unless in writing and signed by Required Floorplan Lenders and Borrower,
with receipt acknowledged by Administrative Agent;

 

(e)                                  Matters Involving Specific Lenders.  Unless
in writing and signed by Required Working Capital Lenders, Required Floorplan
Lenders and Borrower, with receipt acknowledged by Administrative Agent, amend
or waive any of the terms and provisions contained in Section 2.05, it being
understood that any waiver, amendment or consent to Section 2.05 shall also be
subject to subsections (a) and (b) of this Section 10.01, if applicable;

 

(f)                                   Matters Involving All Lenders.  Unless in
writing and signed by all Lenders and Borrower, with receipt acknowledged by
Administrative Agent, do any of the following:

 

(i)                                     amend this Section 10.01, or
Section 2.13, or any provision herein providing for consent or other action by
all Lenders;

 

(ii)                                  release all or a substantial portion of
the Collateral, except as otherwise expressly provided herein or in any of the
Collateral Documents, or amend the definition of the obligations secured by any
of the Collateral Documents;

 

(iii)                               except as contemplated by Section 2.14,
increase the Aggregate Commitments;

 

(iv)                              release or terminate any of the Guaranties
except as otherwise expressly provided herein or in any of the Loan Documents;

 

(v)                                 amend the definition of “Required Lenders”
contained in Section 1.01;

 

(vi)                              amend the definition of “Supermajority
Floorplan Lenders” contained in Section 1.01; or

 

(vii)                           amend the definition of “Supermajority Working
Capital Lenders” contained in Section 1.01;

 

(g)                                 Matters Involving Supermajority Floorplan
Lenders.  Unless in writing and signed by Supermajority Floorplan Lenders and
Borrower, with receipt acknowledged by Administrative Agent, (i) increase any
advance rate set forth in the Floorplan Borrowing Base or (ii) amend or waive
any of the terms and provisions contained in Section 8.03;

 

(h)                                 Matters Involving Supermajority Working
Capital Lenders.  Unless in writing and signed by Supermajority Working Capital
Lenders and Borrower, with receipt acknowledged by Administrative Agent,
(i) increase any advance rate set forth in the Working Capital Borrowing Base or
(ii) amend or waive any of the terms and provisions contained in Section 8.03;

 

provided further that:  (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to such Lenders as are otherwise
required by this Section 10.01, affect the rights or duties of L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by Swing

 

118

--------------------------------------------------------------------------------


 

Line Lender in addition to such Lenders as are otherwise required by this
Section 10.01, affect the rights or duties of Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by Administrative Agent in addition to such Lenders as are otherwise
required by this Section 10.01, affect the rights or duties of Administrative
Agent under this Agreement or any other Loan Document; (iv) the Fee Letter and
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and Notwithstanding anything to
the contrary herein, no Lender who is at the time a Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

SECTION 10.02                     NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATIONS.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.02(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telefacsimile transmission or sent by approved electronic communication in
accordance with Section 10.02(b), and all notices and other communications
expressly permitted to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to Borrower, any Guarantor,
Administrative Agent, L/C Issuer or Swing Line Lender, to the address,
telefacsimile number, e-mail address or telephone number specified for such
Person on Schedule 10.02; and

 

(ii)                                  if to any Lender, to the address,
telefacsimile number, e-mail address or telephone number specified in its
Administrative Detail Form.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Each Lending
Party agrees that notices and other communications to it hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to any Lending
Party pursuant to Article II if such Lending Party has notified Administrative
Agent that it is incapable of receiving notices under Article II by electronic
communication; provided further that, as of the date hereof, each Lending Party
who is a party hereto confirms that it is capable of receiving notices under
Article II by electronic communication.  In furtherance of the foregoing, each
Lending Party hereby agrees to notify Administrative Agent in writing, on or
before the date such Lending Party becomes a party to this Agreement, of such
Lending Party’s e-mail address to which a notice may be sent (and from time to
time thereafter to ensure that Administrative Agent has on record an effective
e-mail address for such Lending Party).  Each of

 

119

--------------------------------------------------------------------------------


 

Administrative Agent and Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by means of electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes:  (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Borrower,
Administrative Agent, Swing Line Lender and L/C Issuer may change their
respective address(es), telefacsimile number(s), telephone number(s) or e-mail
address(es) for notices and other communications hereunder by notice to the
other parties hereto.  Each Lender may change its address(es), telefacsimile
number(s), telephone number(s) or e-mail address(es) for notices and other
communications hereunder by notice to Borrower, Administrative Agent, Swing Line
Lender and L/C Issuer.

 

(d)                                 Reliance by Administrative Agent and Lending
Parties.  Administrative Agent and Lending Parties shall be entitled to rely and
act upon any notices (including telephonic or electronically delivered Requests
for Credit Extension) purportedly given by or on behalf of Borrower even if: 
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein; or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  Borrower shall indemnify Administrative Agent and each
Lending Party and their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(e)                                  Platform.  Borrower hereby acknowledges
that:  (i) Administrative Agent may make available to Lending Parties Specified
Materials by posting some or all of the Specified Materials on an Electronic
Platform; (ii) the distribution of materials and information through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with any such distribution, the Electronic Platform
is provided and used on an “AS IS,” “AS AVAILABLE” basis; and (iii) neither
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency or sequencing of the Specified Materials
posted on the Electronic Platform.  ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF
AND ITS AFFILIATES, EXPRESSLY AND SPECIFICALLY DISCLAIMS, WITH RESPECT TO THE
ELECTRONIC PLATFORM, DELAYS IN POSTING OR DELIVERY, OR PROBLEMS ACCESSING THE
SPECIFIED MATERIALS POSTED ON THE ELECTRONIC PLATFORM, AND ANY LIABILITY FOR ANY
LOSSES, COSTS, EXPENSES OR LIABILITIES THAT MAY BE SUFFERED OR INCURRED IN
CONNECTION WITH THE ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSES, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS

 

120

--------------------------------------------------------------------------------


 

MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
ELECTRONIC PLATFORM.

 

Each Lending Party hereby agrees that notice to it in accordance with
Section 10.02(b)(i) specifying that any Specified Materials have been posted to
the Electronic Platform shall, for purposes of this Agreement, constitute
effective delivery to such Lending Party of such Specified Materials.

 

EACH LENDING PARTY:  (1) ACKNOWLEDGES THAT THE SPECIFIED MATERIALS, INCLUDING
INFORMATION FURNISHED TO IT BY ANY LOAN PARTY OR ADMINISTRATIVE AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THE LOAN DOCUMENTS, MAY INCLUDE MATERIAL,
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES OR AFFILIATES OR THEIR RESPECTIVE SECURITIES; AND (2) CONFIRMS
THAT:  (I) IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL,
NON-PUBLIC INFORMATION; (II) IT WILL HANDLE SUCH MATERIAL, NON-PUBLIC
INFORMATION IN ACCORDANCE WITH SUCH PROCEDURES AND APPLICABLE LAWS, INCLUDE
FEDERAL AND STATE SECURITIES LAWS; AND (III) IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE DETAIL FORM A CONTACT PERSON WHO MAY RECEIVE SPECIFIED MATERIALS
THAT MAY CONTAIN MATERIAL, NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAWS.

 

SECTION 10.03                     NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; no single or partial exercise of
any right, remedy, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

SECTION 10.04                     EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)                                 Costs and Expenses.  Borrower shall pay: 
(i) all reasonable out-of-pocket expenses incurred by Administrative Agent,
Arranger and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable out-of-pocket
expenses incurred by L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all out-of-pocket expenses incurred by Administrative
Agent or any Lending Party (including the fees, charges and disbursements of any
counsel for Administrative Agent or any Lending Party), and shall pay all fees
and time charges for attorneys, who may be employees of Administrative Agent or
any Lending Party, in connection with the enforcement or protection of its
rights:  (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04; or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout or restructuring (or
negotiations in connection with the foregoing) in respect of such Loans or
Letters of Credit.

 

121

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by Borrower.  Borrower shall
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys, who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of:  (i) the execution or delivery of this Agreement, any other Loan
Document or any document contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby; (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Borrower, any Subsidiary thereof or any other Loan Party,
or any Environmental Claim or Environmental Liability related in any way to
Borrower, any Subsidiary thereof or any other Loan Party; or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower, any Subsidiary thereof or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses result from the
gross negligence or willful misconduct of such Indemnitee.

 

(c)                                  Reimbursement by Lenders.  If Borrower for
any reason fails to pay when due any amount that it is required to pay under
Section 10.04(a) or Section 10.04(b) to Administrative Agent (or any sub-agent
thereof), Swing Line Lender, L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), Swing Line Lender, L/C Issuer or such Related Party, as the
case may be, such Lender’s pro rata share (based on its Percentage Shares
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), Swing Line Lender, L/C Issuer or any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent), Swing Line
Lender or L/C Issuer in connection with such capacity.  The obligations of
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, each Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any document contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.  No Indemnitee referred to in
Section 10.04(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

122

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section 10.04 shall be payable not later than three Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.04 shall survive the resignation of Administrative Agent, Swing Line
Lender and L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

SECTION 10.05                     MARSHALLING; PAYMENTS SET ASIDE.

 

Neither Administrative Agent nor any other Lending Party shall be under any
obligation to marshal any asset in favor of Borrower or any other Person or
against or in payment of any or all of the Obligations.  To the extent that any
payment by or on behalf of Borrower is made to Administrative Agent or any
Lending Party, or Administrative Agent or any Lending Party exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by
Administrative Agent or any Lending Party in such Person’s discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:  (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred; and (b) each Lending
Party severally agrees to pay to Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by
Administrative Agent plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate. 
The obligations of each Lending Party under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

SECTION 10.06                     SUCCESSORS AND ASSIGNS.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and each Lending Party, and neither Swing Line
Lender nor any Lender may assign or otherwise transfer any of its rights or
obligations hereunder except:  (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section 10.06; (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 10.06; or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and each Lending
Party) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignments by Swing Line Lender or any
Lender.  Swing Line Lender or any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for

 

123

--------------------------------------------------------------------------------


 

purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans, as applicable) at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) and Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender, the aggregate amount of the
Commitment(s) (which for this purpose includes Loans outstanding thereunder) or,
if any Commitment is not then in effect, the Outstanding Amount of the Loans of
the assigning Swing Line Lender or Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or, if a “trade date” is
specified in the Assignment and Assumption, as of such trade date, shall not be
less than $5,000,000.00 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans; (iii) any assignment of a
Commitment must be approved by Administrative Agent, L/C Issuer and Swing Line
Lender, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); (iv) the Eligible Assignee, if it is not then a Lender, shall deliver
to Administrative Agent an Administrative Detail Form; and (v) the parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.00; and
(vi) so long as an Event of Default does not then exist, any assignment shall
require the prior written consent of Borrower (which shall not be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is an
Eligible Assignee.  Subject to acceptance and recording thereof by
Administrative Agent pursuant to subsection (c) of this Section 10.06, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of Swing Line Lender or a Lender, as applicable, under
this Agreement, and the assigning Swing Line Lender or Lender, as applicable,
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lending
Party’ rights and obligations under this Agreement, such Lending Party shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 3.01, Section 3.04, Section 3.05 and Section 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment. 
Upon request, Borrower (at its expense) shall execute and deliver Notes to the
assignee Lending Party.  Any assignment or transfer by Swing Line Lender or a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lending Party of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.

 

(c)                                  Register.  Administrative Agent, acting
solely for this purpose as an agent of Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a Register.  The entries in the Register shall be conclusive, and
Borrower, Administrative Agent and Lending Parties may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of Borrower,
Swing Line Lender and L/C Issuer, at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender

 

124

--------------------------------------------------------------------------------


 

wishing to consult with other Lenders in connection therewith may request and
receive from Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Swing Line Lender or any
Lender may at any time, without the consent of, or notice to, Borrower or
Administrative Agent, sell participations to any Participant in all or a portion
of such Person’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment(s) and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that:  (i) such Person’s obligations under this Agreement shall remain
unchanged; (ii) such Person shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) Borrower,
Administrative Agent and Lending Parties shall continue to deal solely and
directly with such Person in connection with such Person’s rights and
obligations under this Agreement.  Any document pursuant to which Swing Line
Lender or a Lender sells such a participation shall provide that such Person
shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided that such document may
provide that such Person will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 to the same extent as if
it were a Lending Party hereunder and had acquired its interest by assignment
pursuant to subsection (b) of this Section 10.06.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lending Party, as long as such Participant agrees to be subject
to Section 2.13 as though it were a Lending Party.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Resignation as L/C Issuer or Swing Line
Lender.  Notwithstanding anything to the contrary contained herein, if at any
time Wells Fargo assigns all of its Commitments and Loans pursuant to
subsection (b) of this Section 10.06, Wells Fargo may do either or both of the
following:  (i) upon thirty days’ notice to Borrower and all Lenders, resign as
L/C Issuer; or (ii) upon thirty days’ notice to Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, Borrower shall be entitled to appoint from among Lenders a successor
L/C Issuer or Swing Line Lender; provided that no failure by Borrower to appoint
any such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Swing Line Lender, as the case may be.  If Wells Fargo resigns as

 

125

--------------------------------------------------------------------------------

 

L/C Issuer, it shall retain all the rights and obligations of L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require Lenders to make Working Capital Loans or
Floorplan Loans that are Base Rate Revolving Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c) and Section 2.03(d)).  If
Wells Fargo resigns as Swing Line Lender, it shall retain all the rights of
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require Lenders to make Working Capital Loans that are Base Rate
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

 

SECTION 10.07                     TREATMENT OF CERTAIN INFORMATION;
CONFIDENTIALITY.

 

Administrative Agent and each Lending Party each agrees to maintain the
confidentiality of the Information, except that Information may be disclosed: 
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential on the same terms as provided herein); (b) to the extent requested
by any regulatory authority, purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications,
(g) unless an Event of Default has occurred and is continuing, subject to an
agreement containing provisions substantially the same as those of this
Section 10.07 to:  (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement; or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Loan Party; (h) with the
consent of Borrower; or (i) to the extent such Information:  (i) becomes
publicly available other than as a result of a breach of this Section 10.07; or
(ii) becomes available to Administrative Agent, any Lending Party or any of
their respective Affiliates on a non-confidential basis from a source other than
Borrower or any Subsidiary thereof and not in contravention of this
Section 10.07.  For purposes of this Section 10.07, “Information” means all
information (including financial information) received from Borrower or any
Subsidiaries thereof relating to Borrower or any Subsidiary thereof or any of
their respective businesses, other than any such information that is available
to Administrative Agent or any Lending Party on a nonconfidential basis, and not
in contravention of this Section 10.07, prior to disclosure by Borrower or any
Subsidiary thereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07:  (A) shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information; and (B) shall not
disclose any financial information concerning Borrower, any Subsidiary thereof
or their respective businesses (including any information based on any such
financial information) or use any such financial information for commercial
purposes without the prior written consent of Borrower.

 

126

--------------------------------------------------------------------------------


 

SECTION 10.08                     RIGHT OF SETOFF.

 

If an Event of Default shall have occurred and be continuing, each of Lending
Parties and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lending Party to or for the credit
or the account of Borrower or any other Loan Party against any and all of the
Obligations to such Lending Party or such Affiliate, irrespective of whether or
not such Lending Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lending
Party different from the branch or office holding such deposit or obligated on
such obligations.  The rights of each Lending Party and its Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lending Party or its Affiliates may have.  Each
Lending Party agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  NOTWITHSTANDING
THE FOREGOING, NO LENDING PARTY SHALL EXERCISE, OR ATTEMPT TO EXERCISE, ANY
RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE, AGAINST ANY DEPOSIT ACCOUNT OR
PROPERTY OF BORROWER OR ANY SUBSIDIARY THEREOF HELD OR MAINTAINED BY SUCH
LENDING PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT.

 

SECTION 10.09                     INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Maximum Rate.  If Administrative Agent or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law:  (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 10.10                     COUNTERPARTS; INTEGRATION; EFFECTIVENESS;
ELECTRONIC EXECUTION.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic

 

127

--------------------------------------------------------------------------------


 

(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 10.11                     SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation (other than unasserted
contingent indemnification obligations) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

SECTION 10.12                     SEVERABILITY.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.13                     USA PATRIOT ACT NOTICE.

 

Each Lending Party that is subject to the Act and Administrative Agent (for
itself and not on behalf of any Lending Party) hereby notify Borrower that,
pursuant to the requirements of the Act, they are each required to obtain,
verify and record information that identifies Borrower and each other Loan
Party, which information includes the name and address of Borrower and each
other Loan Party and other information that will allow such Lending Party or
Administrative Agent, as applicable, to identify Borrower and each other Loan
Party in accordance with the Act.

 

128

--------------------------------------------------------------------------------


 

SECTION 10.14                     GUARANTY BY SUBSIDIARIES.

 

(a)                                 Guaranty.  Each Subsidiary of Borrower party
hereto (each, a “Subsidiary Guarantor”) unconditionally and irrevocably
guarantees to Administrative Agent and Lending Parties the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
Obligations (the “Guaranteed Obligations”).  The Guaranteed Obligations include
interest that, but for a proceeding under any Debtor Relief Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in any such proceeding.

 

(b)                                 Separate Obligation.  Each Subsidiary
Guarantor acknowledges and agrees that:  (i) the Guaranteed Obligations are
separate and distinct from any Debt arising under or in connection with any
other document, including under any provision of this Agreement other than this
Section 10.14, executed at any time by such Subsidiary Guarantor in favor of
Administrative Agent or any Lending Party; and (ii) such Subsidiary Guarantor
shall pay and perform all of the Guaranteed Obligations as required under this
Section 10.14, and Administrative Agent and Lending Parties may enforce any and
all of their respective rights and remedies hereunder, without regard to any
other document, including any provision of this Agreement other than this
Section 10.14, at any time executed by such Subsidiary Guarantor in favor of
Administrative Agent or any Lending Party, irrespective of whether any such
other document, or any provision thereof or hereof, shall for any reason become
unenforceable or any of the Debt thereunder shall have been discharged, whether
by performance, avoidance or otherwise.  Each Subsidiary Guarantor acknowledges
that, in providing benefits to Borrower, Administrative Agent and Lending
Parties are relying upon the enforceability of this Section 10.14 and the
Guaranteed Obligations as separate and distinct Debt of such Subsidiary
Guarantor, and each Subsidiary Guarantor agrees that Administrative Agent and
Lending Parties would be denied the full benefit of their bargain if at any time
this Section 10.14 or the Guaranteed Obligations were treated any differently. 
The fact that the guaranty is set forth in this Agreement rather than in a
separate guaranty document is for the convenience of Borrower and Subsidiary
Guarantors and shall in no way impair or adversely affect the rights or benefits
of Administrative Agent and Lending Parties under this Section 10.14.  Each
Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of Administrative Agent or any Lending
Party, evidencing such Subsidiary Guarantor’s obligations under this
Section 10.14.  Upon the occurrence of any Event of Default, a separate action
or actions may be brought against such Subsidiary Guarantor, whether or not
Borrower, any other Subsidiary Guarantor or any other Person is joined therein
or a separate action or actions are brought against Borrower, any such other
Subsidiary Guarantor or any such other Person.

 

(c)                                  Limitation of Guaranty.  To the extent that
any court of competent jurisdiction shall impose by final judgment under
applicable law (including the Uniform Fraudulent Transfer Act and Sections 544
and 548 of the Bankruptcy Code) any limitations on the amount of any Subsidiary
Guarantor’s liability with respect to the Guaranteed Obligations that
Administrative Agent or any Lending Party can enforce under this Section 10.14,
Administrative Agent and Lending Parties by their acceptance hereof accept such
limitation on the amount of such Subsidiary Guarantor’s liability hereunder to
the extent needed to make this Section 10.14 fully enforceable and nonavoidable.

 

(d)                                 Liability of Subsidiary Guarantors.  The
liability of any Subsidiary Guarantor under this Section 10.14 shall be
irrevocable, absolute, independent and unconditional, and shall not be affected

 

129

--------------------------------------------------------------------------------


 

by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Subsidiary Guarantor agrees as follows:

 

(i)                                     such Subsidiary Guarantor’s liability
hereunder shall be the immediate, direct, and primary obligation of such
Subsidiary Guarantor and shall not be contingent upon Administrative Agent’s or
any Lending Party’s exercise or enforcement of any remedy it may have against
Borrower or any other Person, or against any collateral or other security for
any Guaranteed Obligations;

 

(ii)                                  this Guaranty is a guaranty of payment
when due and not merely of collectibility;

 

(iii)                               Administrative Agent and Lending Parties may
enforce this Section 10.14 upon the occurrence of an Event of Default
notwithstanding the existence of any dispute among Administrative Agent and
Lending Parties, on the one hand, and Borrower or any other Person, on the other
hand, with respect to the existence of such Event of Default;

 

(iv)                              such Subsidiary Guarantor’s payment of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge such Subsidiary Guarantor’s liability for any portion
of the Guaranteed Obligations remaining unsatisfied; and

 

(v)                                 such Subsidiary Guarantor’s liability with
respect to the Guaranteed Obligations shall remain in full force and effect
without regard to, and shall not be impaired or affected by, nor shall such
Subsidiary Guarantor be exonerated or discharged by, any of the following
events:

 

(A)                               any proceeding under any Debtor Relief Law;

 

(B)                               any limitation, discharge, or cessation of the
liability of Borrower or any other Person for any Guaranteed Obligations due to
any statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Guaranteed Obligations or the Loan Documents;

 

(C)                               any merger, acquisition, consolidation or
change in structure of any Company or any other guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of Borrower or any other Person;

 

(D)                               any assignment or other transfer, in whole or
in part, of Administrative Agent’s or any Lending Party’s interests in and
rights under this Agreement (including this Section 10.14) or the other Loan
Documents;

 

(E)                                any claim, defense, counterclaim or setoff,
other than that of prior performance, that Borrower, such Subsidiary Guarantor,
any other Guarantor or any other Person may have or assert, including any
defense of incapacity or lack of corporate or other authority to execute any of
the Loan Documents;

 

130

--------------------------------------------------------------------------------


 

(F)                                 Administrative Agent’s or any Lending
Party’s amendment, modification, renewal, extension, cancellation or surrender
of any Loan Document or any Guaranteed Obligations;

 

(G)                               Administrative Agent’s or any Lending Party’s
exercise or non-exercise of any power, right or remedy with respect to any
Guaranteed Obligations or any collateral;

 

(H)                              Administrative Agent’s or any Lending Party’s
vote, claim, distribution, election, acceptance, action or inaction in any
proceeding under any Debtor Relief Law; or

 

(I)                                   any other guaranty, whether by such
Subsidiary Guarantor or any other Person, of all or any part of the Guaranteed
Obligations or any other indebtedness, obligations or liabilities of Borrower to
Administrative Agent or any Lending Party.

 

(e)                                  Consents of Subsidiary Guarantors.  Each
Subsidiary Guarantor hereby unconditionally consents and agrees that, without
notice to or further assent from such Subsidiary Guarantor:

 

(i)                                     the principal amount of the Guaranteed
Obligations may be increased or decreased and additional indebtedness or
obligations of Borrower under the Loan Documents may be incurred and the time,
manner, place or terms of any payment under any Loan Document may be extended or
changed, by one or more amendments, modifications, renewals or extensions of any
Loan Document or otherwise;

 

(ii)                                  the time for Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Administrative Agent and Lending Parties (as applicable under the relevant
Loan Documents) may deem proper;

 

(iii)                               Administrative Agent and Lending Parties may
request and accept other guaranties and may take and hold security as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such other guaranties or security and may permit or consent
to any such action or the result of any such action, and may apply such security
and direct the order or manner of sale thereof; and

 

(iv)                              Administrative Agent or Lending Parties may
exercise, or waive or otherwise refrain from exercising, any other right,
remedy, power or privilege even if the exercise thereof affects or eliminates
any right of subrogation or any other right of such Subsidiary Guarantor against
Borrower.

 

131

--------------------------------------------------------------------------------


 

(f)                                   Subsidiary Guarantor’s Waivers.  Each
Subsidiary Guarantor waives and agrees not to assert:

 

(i)                                     any right to require Administrative
Agent or any Lending Party to proceed against Borrower, any other Guarantor or
any other Person, or to pursue any other right, remedy, power or privilege of
Administrative Agent or any Lending Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of Borrower, such Guarantor or
any other Person;

 

(iv)                              any defense based upon Administrative Agent’s
or any Lending Party’s errors or omissions in the administration of the
Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or that may conflict with the terms of this
Section 10.14; and

 

(vii)                           any and all notice of the acceptance of this
guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by
Administrative Agent and Lending Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  Each Subsidiary Guarantor waives
promptness, diligence, presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon Borrower, each
Guarantor or any other Person with respect to the Guaranteed Obligations.

 

(g)                                 Financial Condition of Borrower.  No
Subsidiary Guarantor shall have any right to require Administrative Agent or any
Lending Party to obtain or disclose any information with respect to:  the
financial condition or character of Borrower or the ability of Borrower to pay
and perform the Guaranteed Obligations; the Guaranteed Obligations; any
collateral or other security for any or all of the Guaranteed Obligations; the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; any action or inaction on the part of Administrative
Agent or any Lending Party or any other Person; or any other matter, fact or
occurrence whatsoever.  Each Subsidiary Guarantor hereby acknowledges that it
has undertaken its own independent investigation of the financial condition of
Borrower and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of Administrative Agent or any Lending Party with respect thereto.

 

(h)                                 Subrogation.  Until the Guaranteed
Obligations shall be satisfied in full and the Aggregate Commitments shall be
terminated, each Subsidiary Guarantor shall not have, and shall not

 

132

--------------------------------------------------------------------------------


 

directly or indirectly exercise:  (i) any rights that it may acquire by way of
subrogation under this Section 10.14, by any payment hereunder or otherwise;
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 10.14; or (iii) any other right
that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Administrative Agent or any Lending Party as against any Borrower or other
Guarantors or any other Person, whether in connection with this Section 10.14,
any of the other Loan Documents or otherwise.  If any amount shall be paid to
any Subsidiary Guarantor on account of the foregoing rights at any time when all
the Guaranteed Obligations shall not have been paid in full, such amount shall
be held in trust for the benefit of Administrative Agent and Lending Parties and
shall forthwith be paid to Administrative Agent to be credited and applied to
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

(i)                                    Subordination.  All payments on account
of all indebtedness, liabilities and other obligations of Borrower to any
Subsidiary Guarantor or to any other Subordinated Guarantor, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined (the
“Subsidiary Guarantor Subordinated Debt”) shall be subject, subordinate and
junior in right of payment and exercise of remedies, to the extent and in the
manner set forth herein, to the prior payment in full in cash or cash
equivalents of the Guaranteed Obligations.  As long as any of the Guaranteed
Obligations (other than unasserted contingent indemnification obligations) shall
remain outstanding and unpaid, each Subsidiary Guarantor shall not accept or
receive any payment or distribution by or on behalf of Borrower or any other
Subsidiary Guarantor, directly or indirectly, or assets of Borrower or any other
Subsidiary Guarantor, of any kind or character, whether in cash, property or
securities, including on account of the purchase, redemption or other
acquisition of Subsidiary Guarantor Subordinated Debt, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Subsidiary Guarantor Subordinated
Debt (“Subsidiary Guarantor Subordinated Debt Payments”), except that, so long
as an Event of Default does not then exist, any Subsidiary Guarantor shall be
entitled to accept and receive payments on its Subsidiary Guarantor Subordinated
Debt, in accordance with past business practices of such Subsidiary Guarantor
and Borrower (or any other applicable Subsidiary Guarantor) and not in
contravention of any Law or the terms of the Loan Documents it being understood
that any payments pursuant to the section are not “Restricted Payments”
hereunder.

 

If any Subsidiary Guarantor Subordinated Debt Payments shall be received in
contravention of this Section 10.14, such Subsidiary Guarantor Subordinated Debt
Payments shall be held in trust for the benefit of Administrative Agent and
Lending Parties and shall be paid over or delivered to Administrative Agent for
application to the payment in full in cash or cash equivalents of all Guaranteed
Obligations remaining unpaid to the extent necessary to give effect to this
Section 10.14 after giving effect to any concurrent payments or distributions to
Administrative Agent and Lending Parties in respect of the Guaranteed
Obligations.

 

(j)                                    Continuing Guaranty.  This Guaranty is a
continuing guaranty and agreement of subordination and shall continue in effect
and be binding upon each Subsidiary Guarantor until termination of the Aggregate
Commitments and payment and performance in full of the Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Subsidiary Guarantor
expressly acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no

 

133

--------------------------------------------------------------------------------


 

Guaranteed Obligations exist.  This Guaranty shall continue in effect and be
binding upon each Subsidiary Guarantor until actual receipt by Administrative
Agent of written notice from such Subsidiary Guarantor of its intention to
discontinue this Guaranty as to future transactions (which notice shall not be
effective until noon on the day that is five Business Days following such
receipt); provided that no revocation or termination of this guaranty shall
affect in any way any rights of Administrative Agent, or any Lending Party
hereunder with respect to any Guaranteed Obligations arising or outstanding on
the date of receipt of such notice, including any subsequent continuation,
extension, or renewal thereof, or change in the terms or conditions thereof, or
any Guaranteed Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of any Lending Party in
existence as of the date of such revocation (collectively, “Existing Guaranteed
Obligations”), and the sole effect of such notice shall be to exclude from this
Guaranty Guaranteed Obligations thereafter arising which are unconnected to any
Existing Guaranteed Obligations.

 

(k)                                 Reinstatement.  This Guaranty shall continue
to be effective or shall be reinstated and revived, as the case may be, if, for
any reason, any payment of the Guaranteed Obligations by or on behalf of
Borrower (or receipt of any proceeds of collateral) shall be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to Borrower, its estate, trustee, receiver or
any other Person (including under any Debtor Relief Law), or must otherwise be
restored by Administrative Agent or any Lending Party, whether as a result of
proceedings under any Debtor Relief Law or otherwise.  All losses, damages,
costs and expenses that Administrative Agent, or any Lending Party may suffer or
incur as a result of any voided or otherwise set aside payments shall be
specifically covered by the indemnity in favor of Administrative Agent and
Lending Parties contained in Section 10.04.

 

(l)                                    Substantial Benefits.  The Credit
Extensions provided to or for the benefit of Borrower hereunder by Lending
Parties have been and are to be contemporaneously used for the benefit of
Borrower and each Subsidiary Guarantor.  It is the position, intent and
expectation of the parties that Borrower and each Subsidiary Guarantor have
derived and will derive significant and substantial benefits from the Credit
Extensions to be made available by Lending Parties under the Loan Documents. 
Each Subsidiary Guarantor has received at least “reasonably equivalent value”
(as such phrase is used in Section 548 of the Bankruptcy Code, in the Uniform
Fraudulent Transfer Act and in comparable provisions of other applicable law)
and more than sufficient consideration to support its obligations hereunder in
respect of the Guaranteed Obligations.  Immediately prior to and after and
giving effect to the incurrence of each Subsidiary Guarantor’s obligations under
this Guaranty, such Subsidiary Guarantor will be solvent.

 

(m)                             KNOWING AND EXPLICIT WAIVERS.  EACH SUBSIDIARY
GUARANTOR ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL
OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS
AND PROVISIONS OF THIS SECTION 10.14.  EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES
AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH
FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND
CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY GUARANTOR
EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

 

If, while any Subsidiary Guarantor Subordinated Debt is outstanding, any
proceeding under any Debtor Relief Law is commenced by or against Borrower or
its property, Administrative Agent, when so

 

134

--------------------------------------------------------------------------------


 

instructed by L/C Issuer, Swing Line Lender and Required Lenders, is hereby
irrevocably authorized and empowered (in the name of Lending Parties or in the
name of any Subsidiary Guarantor or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution in respect of
all Subsidiary Guarantor Subordinated Debt and give acquittances therefor and to
file claims and proofs of claim and take such other action (including voting the
Subsidiary Guarantor Subordinated Debt) as it may deem necessary or advisable
for the exercise or enforcement of any of the rights or interests of
Administrative Agent and Lending Parties; and each Subsidiary Guarantor shall
promptly take such action as Administrative Agent (on instruction from
L/C Issuer, Swing Line Lender and Required Lenders) may reasonably request: 
(A) to collect the Subsidiary Guarantor Subordinated Debt for the account of the
Lending Parties and to file appropriate claims or proofs of claim in respect of
the Subsidiary Guarantor Subordinated Debt; (B) to execute and deliver to
Administrative Agent such powers of attorney, assignments and other instruments
as it may request to enable it to enforce any and all claims with respect to the
Subsidiary Guarantor Subordinated Debt; and (C) to collect and receive any and
all Subsidiary Guarantor Subordinated Debt Payments.

 

SECTION 10.15                     TIME OF THE ESSENCE.

 

Time is of the essence of the Loan Documents.

 

SECTION 10.16                     PRIOR AGREEMENT

 

This Agreement constitutes an amendment and restatement of, and replacement and
substitution for, the Prior Credit Agreement.  The indebtedness evidenced by the
Prior Credit Agreement is continuing indebtedness evidenced hereby as amended,
and nothing herein shall be deemed to constitute a payment, settlement or
novation of the Prior Credit Agreement, or to release or otherwise adversely
affect any lien, mortgage, or security interest securing such indebtedness or
any rights of the Administrative Agent and Lending Parties against any
guarantor, surety, or other Person liable for such indebtedness.

 

SECTION 10.17                     GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN NEW YORK
GENERAL OBLIGATIONS LAW 5-1401 AND 5-1402).

 

(b)                                 SUBMISSION TO JURISDICTION.  BORROWER AND
EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO WHICH EACH IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURTS OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR

 

135

--------------------------------------------------------------------------------

 

PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDING PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO
EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS
SECTION 10.16.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  BORROWER AND EACH OTHER LOAN PARTY PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

SECTION 10.17                     WAIVER OF RIGHT TO JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS.

 

SECTION 10.18 JUDGMENT CURRENCY.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the

 

136

--------------------------------------------------------------------------------


 

sum originally due to the Administrative Agent or such Lender in such currency,
the Administrative Agent or such Lender agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[SIGNATURE PAGES FOLLOW.]

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

BORROWER:

 

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Ted O. Christianson

 

Name:

Ted O. Christianson

 

Title:

VP Finance

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, L/C ISSUER AND SWING

 

LINE LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as Administrative

 

Agent, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as a Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

25,500,000.00

 

FLOORPLAN COMMITMENT:

 

$

102,000,000.00

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Jason Lueders

 

Name:

Jason Lueders

 

Title:

Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

11,000,000.00

 

FLOORPLAN COMMITMENT:

 

$

44,000,000.00

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Don Stafford

 

Name:

Don Stafford

 

Title:

Senior Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

15,000,000.00

 

FLOORPLAN COMMITMENT:

 

$

60,000,000.00

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Magnus McDowell

 

Name:

Magnus McDowell

 

Title:

Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

9,000,000.00

 

FLOORPLAN COMMITMENT:

 

$

36,000,000.00

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF THE WEST

 

a California banking corporation

 

 

 

 

 

By:

/s/ Ryan Mauser

 

Name:

Ryan Mauser

 

Title:

VP

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

6,000,000.00

 

FLOORPLAN COMMITMENT:

 

$

24,000,000.00

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BREMER BANK, N.A.

 

 

 

 

 

By:

/s/ Wesley Well

 

Name:

Wesley Well

 

Title:

President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

3,500,000.00

 

FLOORPLAN COMMITMENT:

 

$

14,000,000.00

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Dan Walker

 

Name:

Dan Walker

 

Title:

Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

5,000,000.00

 

FLOORPLAN COMMITMENT:

 

$

20,000,000.00

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01-A

 

APPLICABLE RATES

 

Tier

 

Consolidated Leverage Ratio

 

Applicable
LIBOR
Margin (bps)

 

Applicable
Base Rate
Margin (bps)

 

Applicable L/C
Margin (bps)

I

 

Less than 1.50 to 1.00

 

150.0

 

50.0

 

150.0

II

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

175.0

 

75.0

 

175.0

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

200.0

 

100.0

 

200.0

IV

 

Greater than or equal to 2.50 to 1.00

 

225.0

 

125.0

 

225.0

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT, dated as of the date set forth at the top of
Attachment 1 hereto, by and among:

 

(1)                                 The financial institution designated under
item A of Attachment 1 hereto as the Assignor Lender (“Assignor Lender”); and

 

(2)                                 The financial institution designated under
item B of Attachment 1 hereto as the Assignee Lender (“Assignee Lender”).

 

RECITALS

 

A.                                    Assignor Lender is one of the Lenders
which is a party to the Amended and Restated Credit Agreement, dated as of March
30, 2012 (as amended, supplemented or otherwise modified in accordance with its
terms from time to time, the “Credit Agreement”), by and among Titan Machinery
Inc., a Delaware corporation (“Borrower”), the Subsidiary Guarantors party
thereto, the several financial institutions party thereto as Lenders, and Wells
Fargo Bank, National Association, a national banking association, as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

B.                                    Assignor Lender wishes to sell, and
Assignee Lender wishes to purchase, all or a portion of Assignor Lender’s rights
under the Credit Agreement pursuant to Section 10.06(b) of the Credit Agreement.

 

AGREEMENT

 

Now, therefore, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Except as otherwise
defined in this Assignment Agreement, all capitalized terms used herein and
defined in the Credit Agreement have the respective meanings given to those
terms in the Credit Agreement.

 

2.                                      Sale and Assignment.  On the terms and
subject to the conditions of this Assignment Agreement, Assignor Lender hereby
(i) agrees to sell, assign and delegate without recourse to Assignee Lender and
Assignee Lender hereby agrees to purchase, accept and assume the rights,
obligations and duties of a Lender under the Credit Agreement and the other Loan
Documents having a Commitment and corresponding Percentage Share as set forth
under Column 1 opposite Assignee Lender’s name on Attachment 1 hereto.  Such
sale, assignment and delegation shall become effective on the date designated in
Attachment 1 hereto (the “Assignment Effective Date”), which date shall be,
unless the Administrative Agent shall otherwise consent, at least five
(5) Business Days after the date following the date counterparts of this
Assignment Agreement are delivered to the Administrative Agent in accordance
with Section 3 hereof.

 

3.                                      Assignment Effective Notice.  Upon
(a) receipt by the Administrative Agent of counterparts of this Assignment
Agreement (to each of which is attached a fully completed Attachment 1), each of
which has been executed by Assignor Lender and Assignee Lender (and, to the
extent required

 

2

--------------------------------------------------------------------------------


 

by Section 10.06(b) of the Credit Agreement, by the Borrower and the
Administrative Agent) and (b) payment to the Administrative Agent of the
recordation and processing fee specified in Section 10.06(b) of the Credit
Agreement by Assignor Lender, the Administrative Agent will transmit to the
Borrower, Assignor Lender and Assignee Lender an Assignment Effective Notice
substantially in the form of Attachment 2 hereto, fully completed (an
“Assignment Effective Notice”).

 

4.                                      Assignment Effective Date.  At or before
12:00 noon (local time of Assignor Lender) on the Assignment Effective Date,
Assignee Lender shall pay to Assignor Lender, in immediately available or same
day funds, an amount equal to the purchase price, as agreed between Assignor
Lender and Assignee Lender (the “Purchase Price”), for the Commitment (and
related Loans and participations in L/C Obligations) and corresponding
Percentage Shares purchased by Assignee Lender hereunder.  Effective upon
receipt by Assignor Lender of the Purchase Price payable by Assignee Lender, the
sale, assignment and delegation to Assignee Lender of such Commitment (and
related Loans and participations in L/C Obligations) and corresponding
Percentage Shares as described in Section 2 hereof shall become effective.

 

5.                                      Payments After the Assignment Effective
Date.  Assignor Lender and Assignee Lender hereby agree that the Administrative
Agent shall, and hereby authorize and direct the Administrative Agent to,
allocate amounts payable under the Credit Agreement and the other Loan Documents
as follows:

 

(a)                                 All principal payments made after the
Assignment Effective Date with respect to each Commitment and corresponding
Percentage Shares assigned to Assignee Lender pursuant to this Assignment
Agreement shall be payable to Assignee Lender.

 

(b)                                 All interest, fees and other amounts accrued
after the Assignment Effective Date with respect to the Commitment and
corresponding Percentage Shares assigned to Assignee Lender pursuant to this
Assignment Agreement shall be payable to Assignee Lender.

 

Assignor Lender and Assignee Lender shall make any separate arrangements between
themselves which they deem appropriate with respect to payments between them of
amounts paid under the Loan Documents on account of the Commitment and
corresponding Percentage Shares assigned to Assignee Lender, and neither the
Administrative Agent nor the Borrower shall have any responsibility to effect or
carry out such separate arrangements.

 

6.                                      Delivery of Notes.  On or prior to the
Assignment Effective Date, Assignor Lender will deliver to the Administrative
Agent the Notes (if any) payable to Assignor Lender.  On or prior to the
Assignment Effective Date, if requested, the Borrower will deliver to the
Administrative Agent new Notes for Assignee Lender and Assignor Lender, in each
case in principal amounts reflecting, in accordance with the Credit Agreement,
their respective Commitments (as adjusted pursuant to this Assignment
Agreement).  As provided in Section 10.06(b) of the Credit Agreement, each such
new Note shall be dated the Closing Date.  Promptly after the Assignment
Effective Date, if new Notes are requested the Administrative Agent will send to
each of Assignor Lender and Assignee Lender, as applicable, its new Notes and,
if applicable, will send to the Borrower the superseded Notes payable to
Assignor Lender, marked “Replaced.”

 

7.                                      Delivery of Copies of Credit Documents. 
Concurrently with the execution and delivery hereof, Assignor Lender will
provide to Assignee Lender (if it is not already a Lender party to the Credit
Agreement) conformed copies of all documents delivered to Assignor Lender on or
prior to the Closing Date in satisfaction of the conditions precedent set forth
in the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

8.                                      Further Assurances.  Each of the parties
to this Assignment Agreement agrees that at any time and from time to time upon
the written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Assignment Agreement.

 

9.                                      Further Representations, Warranties and
Covenants.  Assignor Lender and Assignee Lender further represent and warrant to
and covenant with each other, the Administrative Agent and the Lenders as
follows:

 

(a)                                 Other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, Assignor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or the
other Loan Documents furnished.

 

(b)                                 Assignor Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or any of its obligations under the Credit Agreement or any
other Loan Documents.

 

(c)                                  Assignee Lender confirms that it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement.

 

(d)                                 Assignee Lender will, independently and
without reliance upon the Administrative Agent, Assignor Lender or any other
Lender and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents.

 

(e)                                  Assignee Lender appoints and authorizes the
Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as the Administrative Agent is authorized to exercise by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with the Credit Agreement.

 

(f)                                   Assignee Lender agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender.

 

(g)                                  Attachment 1 hereto sets forth
administrative information with respect to Assignee Lender.

 

10.                               Effect of this Assignment Agreement.  On and
after the Assignment Effective Date, (a) Assignee Lender shall be a Lender with
a Commitment and corresponding Percentage Shares equal to that set forth under
Column 2 opposite Assignee Lender’s name on Attachment 1 hereto and shall have
the rights, duties and obligations of such a Lender under the Credit Agreement
and the other Loan Documents and (b) Assignor Lender shall be a Lender with a
Commitment and corresponding Percentage Shares equal to that set forth under
Column 2 opposite Assignor Lender’s name on Attachment 1 hereto, and shall have
the rights, duties and obligations of such a Lender under the Credit Agreement
and the other Loan Documents or, if the Commitment of Assignor Lender has been
reduced to $0, Assignor Lender shall cease to be a Lender and shall have no
further obligation to make any Loans.

 

4

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.  This Assignment Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.  Section headings in this Assignment Agreement are for convenience of
reference only and are not part of the substance hereof.

 

[signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date set
forth in Attachment 1 hereto.

 

 

                                                   , as

 

Assignor Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

                                                   , as an

 

Assignee Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

CONSENTED TO AND ACKNOWLEDGED BY:

 

 

 

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation, as Borrower

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

CONSENTED TO, ACKNOWLEDGED BY,

 

AND ACCEPTED FOR RECORDATION

 

IN REGISTER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------

 

ATTACHMENT 1

 

TO ASSIGNMENT AGREEMENT

NAMES, ADDRESSES, COMMITMENTS AND PERCENTAGE

SHARES OF ASSIGNOR LENDER AND ASSIGNEE LENDER

AND ASSIGNMENT EFFECTIVE DATE

 

                                , 20     

 

A.       ASSIGNOR LENDER

 

 

 

Column 1
Commitment, Principal and
Percentage Shares
Transferred(1), (2)

 

Column 2
Commitment,
Principal
and  Percentage Shares
After
Assignment

 

WELLS FARGO BANK,

 

 

 

 

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

Applicable Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Telecopier No.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) To be expressed by a percentage rounded to the twelfth digit to the right of
the decimal point.

 

(2) Percentage Share of Aggregate Commitment to be sold by Assignor Lender and
purchased by Assignee Lender pursuant to this Assignment Agreement.

 

--------------------------------------------------------------------------------


 

Wiring Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

B.       ASSIGNEE LENDER

 

 

 

Column 1
Commitment, Principal
and Percentage Shares
Transferred(1), (2)

 

Column 2
Commitment, 
Principal
and  Percentage Shares After
Assignment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Telecopier No.:

 

 

 

 

 

 

 

 

 

 

 

Wiring Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.       ASSIGNMENT EFFECTIVE DATE:

                                    , 20    

 

--------------------------------------------------------------------------------

(1) To be expressed by a percentage rounded to the twelfth digit to the right of
the decimal point.

 

(2) Percentage Share of Aggregate Commitment to be sold by Assignor Lender and
purchased by Assignee Lender pursuant to this Assignment Agreement.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

TO ASSIGNMENT AGREEMENT

FORM OF

ASSIGNMENT EFFECTIVE NOTICE

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2012 (as amended, supplemented or otherwise modified in
accordance with its terms from time to time, the “Credit Agreement”), by and
among Titan Machinery Inc., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors party thereto, the several financial institutions party thereto as
Lenders, and Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent, Swing Line Lender and L/C Issuer.  The
Administrative Agent hereby acknowledges receipt of five executed counterparts
of a completed Assignment Agreement, a copy of which is attached hereto.  Terms
defined in such Assignment Agreement are used herein as therein defined.

 

1.             Pursuant to such Assignment Agreement, you are advised that the
Assignment Effective Date will be                               , 20     .

 

2.             Pursuant to such Assignment Agreement, Assignor Lender is
required to deliver to the Administrative Agent on or before the Assignment
Effective Date the Note, if any, payable to Assignor Lender.

 

3.             Pursuant to such Assignment Agreement and the Credit Agreement,
the Borrower is required to deliver to the Administrative Agent on or before the
Assignment Effective Date the following Notes, each dated March 30, 2012:

 

A.

 

 

B.

 

 

4.             Pursuant to such Assignment Agreement, Assignee Lender is
required to pay its Purchase Price to Assignor Lender at or before 12:00 noon
(local time of Assignor Lender) on the Assignment Effective Date in immediately
available funds.

 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, NATIONAL ,

 

ASSOCIATION as the Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:

Wells Fargo Bank, National Association, as the Administrative Agent

 

 

Date:

                            , 20    

 

 

Subject:

Titan Machinery Inc.

 

Financial Statements

 

In accordance with our Amended and Restated Credit Agreement dated as of
March 30, 2012, as amended, modified, extended, renewed, supplemented, or
restated (the “Credit Agreement”), attached are the financial statements of
Titan Machinery Inc. (the “Borrower”) of and for the [fiscal year] [fiscal
quarter] ended                            , 20     (the “Reporting Date”) and
the year-to-date period then ended (the “Current Financials”) required to be
made publicly available on EDGAR or otherwise delivered pursuant to Section 6.01
of the Credit Agreement.  All terms used in this certificate have the meanings
given in the Credit Agreement.

 

The Borrower certifies that the Current Financials have been prepared in
accordance with GAAP, subject to normal year-end adjustments and absence of
footnotes, and fairly present in all material respects the consolidated
financial condition of the Borrower as of the date thereof and in a manner
consistent with prior periods.

 

Defaults. (Check one):

 

The Borrower further certifies that:

 

o            Except as previously reported in writing to the Administrative
Agent, the Borrower does not have knowledge of the occurrence of any Default
under the Credit Agreement.

 

o            The Borrower has knowledge of the occurrence of a Default under the
Credit Agreement not previously reported in writing to the Administrative Agent
and attached hereto is a statement of the facts with respect to thereto and the
action which the Borrower is taking or purposes to take with respect thereto.

 

Representations and Warranties:

 

The Borrower further certifies that each of the representations and warranties
made by the Borrower, any Subsidiary, and/or any member of the Borrower party to
the Credit Agreement and/or party to any other Loan Document are true and
correct in all material respects on and as of the date of this Compliance
Certificate as if made on and as of the date of this Compliance Certificate (and
for purposes of this Compliance Certificate, the representations and warranties
made by the Borrower in Section 5.11 of the Credit Agreement shall be deemed to
refer to the financial statements of the Borrower made publicly available on
EDGAR or otherwise delivered to the Administrative Agent and the Lenders with
this Compliance Certificate).

 

2

--------------------------------------------------------------------------------


 

As of the Reporting Date, the Borrower’s Consolidated Leverage Ratio was
                    to 1.00.

 

Financial Covenants. The Borrower further certifies as follows:

 

1.             Maximum Consolidated Net Leverage Ratio. Pursuant to
Section 6.12(a) of the Credit Agreement, as of the Reporting Date, the
Borrower’s Consolidated Net Leverage Ratio was           to 1.00 which o
satisfies o does not satisfy the requirement that such ratio be no more than
           to 1.00 on the Reporting Date.

 

2.             Minimum Consolidated Fixed Charge Coverage Ratio. Pursuant to
Section 6.12(b) of the Credit Agreement, as of the Reporting Date, the
Borrower’s Consolidated Fixed Charge Coverage Ratio was           to 1.00 which
o satisfies o does not satisfy the requirement that such ratio be no less than
1.25 to 1.00 on the Reporting Date.

 

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP or as otherwise provided in the Credit
Agreement.

 

Existing Debt.  The Borrower further certifies the following Debt is outstanding
as of the Reporting Date:

 

Debt

 

Amount

 

CNH Capital America, LLC — 0% Debt

 

$

 

 

CNH Capital America, LLC — Interest Bearing

 

$

 

 

Agricredit Acceptance, LLC

 

$

 

 

Rental Equipment Debt (7.03(n))

 

$

 

 

Floorplan Loans

 

$

 

 

Working Capital Loans

 

$

 

 

 

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of the         day of                , 20     
(the “Agreement”), to the Credit Agreement and the other Loan Documents referred
to below is entered into by and among                  , a                  
organized under the laws of                 (the “New Subsidiary”), TITAN
MACHINERY INC., a Delaware corporation (the “Borrower”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”),
under such Credit Agreement (as defined below).

 

Recitals

 

I.             Reference is made to the Amended and Restated Credit Agreement,
dated as of March 30, 2012, by and among Borrower, the Subsidiary Guarantors
party thereto, the several financial institutions party thereto as Lenders, and
Wells Fargo Bank, National Association, a national banking association, as
Administrative Agent, Swing Line Lender and L/C Issuer (as amended, supplemented
or otherwise modified, the “Credit Agreement”).  All capitalized terms used and
not defined herein shall have the meanings given thereto in the Credit Agreement
or the applicable Loan Document referred to therein.

 

II.            Pursuant to Section 6.14 of the Credit Agreement, the Borrower is
required to cause the New Subsidiary to execute, among other documents, a
joinder agreement in order to become a Guarantor under the Credit Agreement, to
guaranty payment and performance of the Obligations of the Borrower under the
Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.01        Joinder of the New Subsidiary.  Pursuant to Section 10.14 of the
Credit Agreement, the New Subsidiary by its signature below becomes a Guarantor
under the Credit Agreement with the same force and effect as if originally named
therein as a Guarantor, and the New Subsidiary hereby (i) agrees to all the
terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (ii) represents and warrants that the representations and
warranties made by it as Guarantor thereunder are true and correct on and as of
the date hereof.  The New Subsidiary hereby agrees that each reference to a
“Subsidiary Guarantor,” “Guarantor” or the “Guarantors” in the Credit Agreement
and the other Loan Documents shall include the New Subsidiary.  The New
Subsidiary acknowledges that it has received a copy of each of the Loan
Documents and that it has read and understands the terms thereof and agrees for
the benefit of the Administrative Agent and the Lenders to be bound thereby and
to comply with the terms thereof insofar as such terms are applicable to it.

 

2.01        Additional Items.  The New Subsidiary shall have executed and
delivered to the Administrative Agent all such documents, instruments, and
agreements as the Administrative Agent may reasonably request.

 

3.01        General Provisions.

 

(a)           Representations and Warranties.  The New Subsidiary represents and
warrants that this Agreement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding

 

4

--------------------------------------------------------------------------------


 

obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally.

 

(b)           Limited Effect.  Except as supplemented hereby, the Credit
Agreement and each other Loan Document shall continue to be, and shall remain,
in full force and effect.  This Agreement shall not be deemed (i) to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document except as otherwise
expressly set forth herein or (ii) to prejudice any right or rights which the
Administrative Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.

 

(c)           Costs and Expenses.  The Borrower hereby agrees that it shall pay
or reimburse the Administrative Agent for all of its reasonable and customary
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement including, without limitation, the
reasonable fees and disbursements of counsel.

 

(d)           Notices.  All communications and notices hereunder shall be made
in accordance with Section 10.02 of the Credit Agreement.  All communications
and notices hereunder to the Administrative Agent or the Borrower shall be given
to it at its address for notices set forth in Section 10.02 of the Credit
Agreement, and all communications and notices hereunder to the New Subsidiary
shall be given to it c/o the Borrower at such address.

 

(e)           Severability.  If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Administrative
Agent and the Lenders in order to carry out the intentions of the parties hereto
as nearly as may be possible; and (b) the invalidity or unenforceability of any
provisions hereof in such jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

(f)            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(g)           Counterparts.  This Agreement may be executed by one or more of
the parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

(h)           Headings.  The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.

 

 

BORROWER:

 

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

NEW SUBSIDIARY:

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

NOTICE OF BORROWING,

CONVERSION OR CONTINUATION

 

                           , 20      

 

Wells Fargo Bank, National Association

 

 

 

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TITAN MACHINERY INC., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors party thereto, the
financial institutions party thereto from time to time (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), as L/C Issuer and as Swing Line
Lender,.  Unless otherwise indicated, all terms defined in the Credit Agreement
have the same respective meanings when used herein.

 

1.              *Pursuant to Section 2.02(a), of the Credit Agreement, the
Borrower hereby irrevocably requests a Working Capital Borrowing upon the
following terms:

 

a.              The principal amount of the requested Working Capital Borrowing
is to be $                          .

 

b.              The requested Working Capital Borrowing is to consist of (check
one):

 

o a Base Rate Loan.

 

o a Eurodollar Rate Loan, the initial Interest Period for such Loans will be
             month(s).

 

c.               The date of the requested Working Capital Borrowing is to be
                               , 20     .

 

2.              †Pursuant to Section 2.02(a), of the Credit Agreement, the
Borrower hereby irrevocably requests conversion or continuation of Working
Capital Borrowings, as set forth below  (check one):

 

--------------------------------------------------------------------------------

* Delete this paragraph 1 if requesting conversion or continuation of Eurodollar
Rate Loans.

 

† Delete this paragraph 2 if requesting only a new Working Capital Borrowing
and/or  Floorplan Borrowings.

 

2

--------------------------------------------------------------------------------


 

o on [Date], to convert $           in principal amount of now outstanding
Eurodollar Rate Loans having an Interest Period that expires on [Date] to Base
Rate Loans.

 

o on [Date], to continue $          in principal amount of now outstanding
Eurodollar Rate Loans having an Interest Period that expires on [Date] as new
Eurodollar Rate Loans that have an Interest Period of     month(s).

 

o on [Date], to convert $            in principal amount of now outstanding Base
Rate Loans to Eurodollar Loans that have an Interest Period of      month(s).

 

3.              ‡Pursuant to Section 2.02(a), of the Credit Agreement, the
Borrower hereby irrevocably requests a Floorplan Borrowing upon the following
terms:

 

a.              The principal amount of the requested Floorplan Borrowing is to
be $                         .

 

b.              The requested Floorplan Borrowing is to consist of (check one):

 

o a Base Rate Loan.

 

o a Eurodollar Rate Loan, the initial Interest Period for such Loans will be
           month(s).

 

c.               The date of the requested Floorplan Borrowing is to be
                              , 20     .

 

4.              §Pursuant to Section 2.02(a), of the Credit Agreement, the
Borrower hereby irrevocably requests conversion or continuation of Floorplan
Borrowings, as set forth below  (check one):

 

o on [Date], to convert $          in principal amount of now outstanding
Eurodollar Rate Loans having an Interest Period that expires on [Date] to Base
Rate Loans.

 

o  on [Date], to continue $         in principal amount of now outstanding
Eurodollar Rate Loans having an Interest Period that expires on [Date] as new
Eurodollar Rate Loans that have an Interest Period of     month(s).

 

o  on [Date], to convert $           in principal amount of now outstanding Base
Rate Loans to Eurodollar Loans that have an Interest Period of     month(s).

 

5.              The Borrower hereby certifies to the Administrative Agent and
the Lenders that, on the date of this Notice of Borrowing, Conversion or
Continuation and after giving effect to the requested borrowing, conversion or
continuation:

 

--------------------------------------------------------------------------------

‡ Delete this paragraph 1 if requesting conversion or continuation of Eurodollar
Rate Loans.

 

§ Delete this paragraph 2 if requesting only a new Floorplan Borrowing and/or
Working Capital Borrowings.

 

3

--------------------------------------------------------------------------------


 

a.              The representations and warranties of the Loan Parties set forth
in Article V of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects as of such date);

 

b.              No Default or Event of Default has occurred and is continuing;

 

c.               No material adverse change in the operations, business or
conditions (financial or otherwise) of Borrower or the Loan Parties (taken as a
whole) has occurred since                                 ,      .

 

6.              (3)Please disburse the proceeds of the requested Working Capital
Borrowing or Floorplan Borrowing, as applicable, to:

 

Wells Fargo Bank, National Association

ABA No.:

Account No.:

Account Name:

 

[signature page to follow]

 

--------------------------------------------------------------------------------

(3) Delete this paragraph 6 if not requesting only a new  Working Capital
Borrowings Floorplan Borrowing.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Notice of Borrowing,
Conversion or Continuation on the date set forth above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FLOORPLAN REVOLVING NOTE

 

FLOORPLAN LOAN NOTE

 

March 30, 2012

 

FOR VALUE RECEIVED, Titan Machinery Inc., a Delaware corporation (“Borrower”)
hereby promises to pay to the order of                           (the “Lender”),
the principal amount of each Floorplan Loan made by the Lender to the Borrower
pursuant to that certain Amended and Restated Credit Agreement, dated as of
March 30, 2012, among Borrower, the Subsidiary Guarantors party thereto, the
several financial institutions party thereto as Lenders, and Wells Fargo Bank,
National Association, a national banking association, as Administrative Agent,
Swing Line Lender and L/C Issuer (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on or before the
Floorplan Maturity Date specified in the Credit Agreement.  Capitalized terms
used herein have the meanings assigned to those terms in the Credit Agreement,
unless otherwise defined herein.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Floorplan Loan from the date of such Floorplan Loan until such principal amount
is paid in full, at the interest rates and at the times provided in the Credit
Agreement.  The Borrower shall make all payments hereunder, for the account of
the Lender’s applicable Lending Office, to the Administrative Agent as indicated
in the Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

 

Floorplan Loans made by the Lender shall be evidenced by one or more records or
accounts maintained by the Lender in the ordinary course of business.  The
Lender may also attach schedules to this Floorplan Loan Note and endorse thereon
the date, amount and maturity of its Floorplan Loans and all payments made on
the Floorplan Loans; provided that any failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of Borrower under
this Floorplan Loan Note.

 

This Floorplan Loan Note is one of the Notes referred to in the Credit
Agreement.  This Floorplan Loan Note is subject to the terms of the Credit
Agreement, including the rights of prepayment and the rights of acceleration of
maturity set forth therein.  The transfer, sale or assignment of any rights
under or interest in this Note is subject to certain restrictions contained in
the Credit Agreement, including Section 10.06 thereof.

 

6

--------------------------------------------------------------------------------


 

The Borrower hereby waives diligence, presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind. 
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  To the extent set forth in the
Credit Agreement, the Borrower shall pay all fees and expenses, including
attorneys’ fees, incurred by the Lender in the enforcement or attempt to enforce
any of the Borrower’s obligations hereunder not performed when due.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[signature page to follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Floorplan Loan Note
effective on the date first written above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

WORKING CAPITAL REVOLVING NOTE

 

WORKING CAPITAL LOAN NOTE

 

March 30, 2012

 

FOR VALUE RECEIVED, Titan Machinery Inc., a Delaware corporation (“Borrower”)
hereby promises to pay to the order of                      (the “Lender”), the
principal amount of each Working Capital Loan made by the Lender to the Borrower
pursuant to that certain Amended and Restated Credit Agreement, dated as of
March 30, 2012, among Borrower, the Subsidiary Guarantors party thereto, the
several financial institutions party thereto as Lenders, and Wells Fargo Bank,
National Association, a national banking association, as Administrative Agent,
Swing Line Lender and L/C Issuer (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on or before the
Working Capital Maturity Date specified in the Credit Agreement.  Capitalized
terms used herein have the meanings assigned to those terms in the Credit
Agreement, unless otherwise defined herein.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Working Capital Loan from the date of such Working Capital Loan until such
principal amount is paid in full, at the interest rates and at the times
provided in the Credit Agreement.  The Borrower shall make all payments
hereunder, for the account of the Lender’s applicable Lending Office, to the
Administrative Agent as indicated in the Credit Agreement, in lawful money of
the United States and in same day or immediately available funds.

 

Working Capital Loans made by the Lender shall be evidenced by one or more
records or accounts maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Working Capital Loan
Note and endorse thereon the date, amount and maturity of its Working Capital
Loans and all payments made on the Working Capital Loans; provided that any
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of Borrower under this Working Capital Loan Note.

 

This Working Capital Loan Note is one of the Notes referred to in the Credit
Agreement.  This Working Capital Loan Note is subject to the terms of the Credit
Agreement, including the rights of prepayment and the rights of acceleration of
maturity set forth therein.  The transfer, sale or assignment of any rights
under or interest in this Note is subject to certain restrictions contained in
the Credit Agreement, including Section 10.06 thereof.

 

2

--------------------------------------------------------------------------------


 

The Borrower hereby waives diligence, presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind. 
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  To the extent set forth in the
Credit Agreement, the Borrower shall pay all fees and expenses, including
attorneys’ fees, incurred by the Lender in the enforcement or attempt to enforce
any of the Borrower’s obligations hereunder not performed when due.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[signature page to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Working Capital Loan Note
effective on the date first written above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT E-3

 

SWINGLINE NOTE

 

SWINGLINE LOAN NOTE

 

March 30, 2012

 

FOR VALUE RECEIVED, TITAN MACHINERY INC., a Delaware corporation (“Borrower”)
hereby promises to pay to the order of                      (the “Lender”), the
principal amount of each Swingline Loan made by the Lender to the Borrower
pursuant to that certain Amended and Restated Credit Agreement, dated as of
March 30, 2012, among Borrower, the Subsidiary Guarantors party thereto, the
several financial institutions party thereto as Lenders, and Wells Fargo Bank,
National Association, a national banking association, as Administrative Agent,
Swing Line Lender and L/C Issuer (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on or before the
Floorplan Maturity Date specified in the Credit Agreement.  Capitalized terms
used herein have the meanings assigned to those terms in the Credit Agreement,
unless otherwise defined herein.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at the interest rates and at the times provided in the Credit
Agreement.  The Borrower shall make all payments hereunder, for the account of
the Lender’s applicable Lending Office, to the Administrative Agent as indicated
in the Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

 

Swingline Loans made by the Lender shall be evidenced by one or more records or
accounts maintained by the Lender in the ordinary course of business.  The
Lender may also attach schedules to this Swingline Loan Note and endorse thereon
the date, amount and maturity of its Swingline Loans and all payments made on
the Swingline Loans; provided that any failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of Borrower under
this Swingline Loan Note.

 

This Swingline Loan Note is one of the Notes referred to in the Credit
Agreement.  This Swingline Loan Note is subject to the terms of the Credit
Agreement, including the rights of prepayment and the rights of acceleration of
maturity set forth therein.  The transfer, sale or assignment of any rights
under or interest in this Note is subject to certain restrictions contained in
the Credit Agreement, including Section 10.06 thereof.

 

The Borrower hereby waives diligence, presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind. 
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  To the extent set forth in the
Credit Agreement, the Borrower shall pay all fees and expenses, including
attorneys’ fees, incurred by the Lender in the enforcement or attempt to enforce
any of the Borrower’s obligations hereunder not performed when due.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[signature page to follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Swingline Loan Note
effective on the date first written above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SWING LINE LOAN NOTICE FOR SWING LINE BORROWING

 

                          , 20     

 

Wells Fargo Bank, National Association

 

 

 

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TITAN MACHINERY INC., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors party thereto, the
financial institutions party thereto from time to time (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), as L/C Issuer and as Swing Line
Lender.  Unless otherwise indicated, all terms defined in the Credit Agreement
have the same respective meanings when used herein.

 

1.              Pursuant to Section 2.04(b), of the Credit Agreement, the
Borrower hereby irrevocably requests a Swing Line Borrowing upon the following
terms:

 

a.              The principal amount of the requested Swing Line Borrowing is to
be $                   ;

 

b.              The requested Swing Line Borrowing is to consist of a Base Rate
Loan; and

 

c.               The date of the requested Swing Line Borrowing is to be
                          , 20    .

 

2.              The Borrower hereby certifies to the Administrative Agent and
the Lenders that, on the date of this Swing Line Loan Notice for Swing Line
Borrowing and after giving effect to the requested Swing Line Borrowing:

 

a.              The representations and warranties of the Loan Parties set forth
in Article V of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects as of such date);

 

b.     No Default or Event of Default has occurred and is continuing;

 

c.               No material adverse change in the operations, business or
conditions (financial or otherwise) of Borrower or the Loan Parties (taken as a
whole) has occurred since                            ,         .

 

4

--------------------------------------------------------------------------------


 

3.              Please disburse the proceeds of the requested Swing Line
Borrowing to:

 

Wells Fargo Bank, National Association

ABA No.:

Account No.:

Account Name:

 

[signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Swing Line Loan Notice for
Swing Line Borrowing on the date set forth above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BORROWING BASE CERTIFICATE

 

Pursuant to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 30,
2012,  among TITAN MACHINERY INC., a Delaware corporation (“Borrower”), the
Subsidiary Guarantors party thereto, the several financial institutions thereto
as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent, Swing Line Lender and L/C Issuer (the
“Credit Agreement”), the undersigned certifies that as of the close of business
on the date set forth below, the Floorplan Availability and Working Capital
Availability are computed as set forth below.

 

The undersigned represents and warrants that this Borrowing Base Certificate is
a true and correct statement of, and that the information contained herein is
true and correct in all material respects regarding, the status of Eligible
Accounts, Eligible New Equipment Inventory, Eligible Used Equipment Inventory,
Eligible Rental Equipment, and Eligible Parts and Attachments Inventory and that
the amounts reflected herein are in compliance with the provisions of the Credit
Agreement and the Exhibits thereto.  The undersigned further represents and
warrants that there is no continuing Event of Default and all representations
and warranties continued in the Credit Agreement and other Loan Documents are
true and correct in all material respects. The undersigned understands that
Wells Fargo Bank, National Association, and the other Lenders will extend loans
in reliance upon the information contained herein.  In the event of a conflict
between the following summary of eligibility criteria and the criteria set forth
in the definition of Eligible Accounts, Eligible New Equipment Inventory,
Eligible Used Equipment Inventory, Eligible Rental Equipment, and Eligible Parts
and Attachments Inventory indicated in the Credit Agreement, the Credit
Agreement shall govern.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

CALCULATION OF FLOORPLAN BORROWING BASE AS
OF                                             :

 

 

 

 

 

 

 

 

 

New Equipment Inventory - NBV

 

 

 

$

 

[a]

Less: Ineligible New Equipment Inventory

 

 

 

 

 

Encumbered New Equipment Inventory

 

$

 

 

 

 

Total Ineligible New Equipment Inventory

 

 

 

$

 

[b]

Total Eligible New Equipment Inventory ([a]-[b])

 

 

 

$

 

[c]

Available at 90% of net book value ([c]*0.90)

 

 

 

$

 

[d]

 

 

 

 

 

 

Used Equipment Inventory - NBV

 

 

 

$

 

[e]

Less: Ineligible Used Equipment Inventory

 

 

 

 

 

Encumbered Used Equipment Inventory

 

$

 

 

 

 

Used Equipment on Hand > 3 years

 

$

 

 

 

 

Total Ineligible Used Equipment Inventory

 

 

 

$

 

[f]

Total Eligible Used Equipment Inventory ([e]-[f])

 

 

 

$

 

[g]

Available at 85% of net book value ([g]*0.85)

 

 

 

$

 

[h]

 

 

 

 

 

 

Floor Plan Borrowing Base ([d] + [h])

 

 

 

$

 

[i]

 

7

--------------------------------------------------------------------------------


 

Total Floorplan Loans

 

 

 

$

 

[j]

Total Swing Line Loans

 

 

 

$

 

[k]

Total Floorplan Outstandings ([j]+[k])

 

 

 

$

 

[l]

Aggregate Floorplan Commitment

 

 

 

$

 

[m]

 

 

 

 

 

 

Floorplan Availability (lesser of [i] minus [l] or; [m] minus [l])

 

 

 

$

 

 

 

CALCULATION OF WORKING CAPITAL BORROWING BASE AS OF
                                    :

 

Gross Accounts Receivable

 

 

 

$

 

[a]

Less: Ineligible Accounts Receivable

 

 

 

 

 

A/R Greater than 90 days Past Due

 

$

 

 

 

 

Cross Agings > 20%

 

$

 

 

 

 

Warranty Receivables

 

$

 

 

 

 

Supplier Receivables

 

$

 

 

 

 

Discount Receivables

 

$

 

 

 

 

Other A/R Due From Suppliers

 

$

 

 

 

 

Employee Receivables

 

$

 

 

 

 

Encumbered A/R or Contracts in Transit

 

$

 

 

 

 

Total Ineligible Accounts Receivable

 

 

 

$

 

[b]

Total Eligible Accounts Receivable ([a]-[b])

 

 

 

$

 

[c]

Available at 80% Advance Rate ([c]*0.80)

 

 

 

$

 

[d]

 

 

 

 

 

 

Rental Equipment Inventory - NBV

 

 

 

$

 

[e]

Less: Ineligible Rental Equipment Inventory

 

 

 

$

 

[f]

Total Eligible Used Rental Equipment Inventory ([e]-[f])

 

 

 

$

 

[g]

Available at 85% of net book value ([g]*0.85)

 

 

 

$

 

[h]

 

 

 

 

 

 

Gross Parts and Attachments Inventory

 

 

 

$

 

[i]

Less: Ineligible Parts and Attachments Inventory

 

 

 

 

 

Trade/Notes Payables due to CNH

 

$

 

 

 

 

CNH Reserve (50% of net CNH Parts)

 

$

 

 

 

 

Parts on Hand > 3 years in excess of $1MM

 

$

 

 

 

 

Parts Subject to First Lien of Others (Non CNH)

 

$

 

 

 

 

Total Ineligible Parts and Attachments

 

 

 

$

 

[j]

Total Eligible Parts and Attachments Inventory ([i]-[j])

 

 

 

$

 

[k]

Available at 75% Advance Rate ([k]*0.75)

 

 

 

$

 

[l]

 

 

 

 

 

 

Work in Process Inventory

 

 

 

$

 

[m]

Available at 50% Advance Rate ([m]*.50)

 

 

 

$

 

[n]

 

 

 

 

 

 

Total Parts and Attachments Inventory ([l] + [n])

 

 

 

$

 

[o]

 

 

 

 

 

 

Working Capital Borrowing Base ([d] + [h] + [o])

 

 

 

$

 

[p]

 

8

--------------------------------------------------------------------------------


 

Working Capital Loans

 

 

 

$

 

[q]

L/C Credit Extension

 

 

 

$

 

[r]

Total Working Capital Outstandings ([q]+[r])

 

 

 

$

 

[s]

 

 

 

 

 

 

Aggregate Working Capital Commitment

 

 

 

$

 

[t]

 

 

 

 

 

 

Working Capital Availability (lesser of [p] minus [s] or; [t] minus [s])

 

 

 

$

 

 

 

IN WITNESS WHEREOF, this Borrowing Base Certificate has been duly executed as of
the date first written above.

 

 

TITAN MACHINERY INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SECURITY AGREEMENT

 

10

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

among

 

TITAN MACHINERY INC.,

 

EACH OF THE OTHER GRANTORS PARTY HERETO

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of March 30, 2012

 

11

--------------------------------------------------------------------------------


 

Article 1. DEFINITIONS; GRANT OF SECURITY; CONTINUING PERFECTION AND PRIORITY

1

 

 

 

Section 1.1

General Definitions

2

 

 

 

Section 1.2

Other Definitions; Interpretation

4

 

 

 

Section 1.3

Grant of Security

4

 

 

 

Article 2. SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY

5

 

 

Article 3. REPRESENTATIONS AND WARRANTIES AND COVENANTS

5

 

 

 

Section 3.1

Generally

5

 

 

 

Section 3.2

Equipment and Inventory

9

 

 

 

Section 3.3

Accounts

9

 

 

 

Section 3.4

Pledged Collateral; Documents

10

 

 

 

Section 3.5

Intellectual Property Collateral

11

 

 

 

Section 3.6

Commercial Tort Claims

13

 

 

 

Article 4. FURTHER ASSURANCES; FILING AUTHORIZATION

13

 

 

Article 5. ADMINISTRATIVE AGENT

14

 

 

Article 6. REMEDIES UPON DEFAULT

14

 

 

 

Section 6.1

Remedies Generally

14

 

 

 

Section 6.2

Application of Proceeds of Sale

15

 

 

 

Section 6.3

Grant of License to Use Intellectual Property

15

 

 

 

Article 7. REIMBURSEMENT OF THE ADMINISTRATIVE AGENT

15

 

 

Article 8. SECURITY INTEREST ABSOLUTE

15

 

 

Article 9. TERMINATION; RELEASE

16

 

 

Article 10. ADDITIONAL GRANTORS

16

 

 

Article 11. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

16

 

 

Article 12. SURVIVAL OF AGREEMENT; SEVERABILITY

17

 

i

--------------------------------------------------------------------------------


 

Article 13. OTHER PROVISIONS

17

 

 

 

Section 13.1

Notices

17

 

 

 

Section 13.2

Waivers; Amendments

18

 

 

 

Section 13.3

Damage Waiver

18

 

 

 

Section 13.4

Counterparts; Integration; Effectiveness

18

 

 

 

Section 13.5

Right of Setoff

18

 

 

 

Section 13.6

Governing Law; Jurisdiction; Consent to Service of Process

18

 

 

 

Section 13.7

WAIVER OF JURY TRIAL; OTHER WAIVER

19

 

 

 

Section 13.8

Headings

19

 

ii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of March 30, 2012, among
Titan Machinery, Inc., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower which becomes a party hereto in accordance with
Article 10 (and each such Subsidiary, individually, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors and
the Borrower are referred to collectively herein as the “Grantors”), and Wells
Fargo Bank, National Association, a national banking association, as
administrative agent under the Credit Agreement (in such capacity, the
“Administrative Agent”) referred to in the Recitals (as amended, supplemented,
or otherwise modified from time to time, the “Security Agreement”).

 

RECITALS

 

A.                                    Borrower, the Subsidiary Guarantors, the
Lenders party thereto, and the Administrative Agent previously entered into that
certain Credit Agreement, dated as of October 31, 2010 (as amended to date, the
“Original Credit Agreement”).

 

B.                                    Borrower, the Subsidiary Guarantors, and
the Administrative Agent, as agent for the Lenders, previously entered into that
certain Security Agreement dated as of October 31, 2010 (as amended to date, the
“Original Security Agreement”).

 

C.                                    Reference is made to the Amended and
Restated Credit Agreement, dated as of even date herewith, among the Borrower,
the Subsidiary Guarantors, the Lenders party thereto, and the Administrative
Agent (as the same may be amended, supplemented, or otherwise modified from time
to time, the “Credit Agreement”), which amends and restates in its entirety the
Original Credit Agreement.

 

D.                                    The Lenders have agreed to make Loans to
the Borrower pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement.  Each of the Subsidiary Guarantors is a
direct or indirect subsidiary of the Borrower.  The Grantors acknowledge that
their business is a mutual and collective enterprise and that the Loans and
other financial accommodations made under the Loan Documents will enhance the
aggregate borrowing powers of the Borrower and credit availability to the other
Loan Parties and facilitate their loan relationship with the Lending Parties,
all to the mutual advantage of the Grantors.

 

E.                                     Each Grantor acknowledges that it will
derive substantial direct and indirect benefit from the making of the Loans.
Each Guarantor has, pursuant to the Guaranty, unconditionally guaranteed the
Obligations.

 

F.                                      This Security Agreement is given by each
Grantor in favor of the Administrative Agent for the benefit of the Secured
Parties (as hereinafter defined) to secure the payment and performance of all of
the Obligations.

 

G.                                    The execution and delivery by the Grantors
of this Security Agreement is a condition precedent to the effectiveness of the
Credit Agreement, and the Lending Parties would not have entered into the Credit
Agreement if the Grantors had not executed and delivered this Security
Agreement.

 

Accordingly, the Grantors and the Administrative Agent, on behalf of itself and
each other Secured Party (and each of their respective successors or assigns),
hereby agree as follows:

 

2.                                      DEFINITIONS; GRANT OF SECURITY;
CONTINUING PERFECTION AND PRIORITY

 

--------------------------------------------------------------------------------


 

2.1                               General Definitions. As used in this Security
Agreement, the following terms shall have the meanings specified below:

 

(a)                                 When used in this Security Agreement, each
of the following terms shall have the respective meaning ascribed thereto by the
UCC:  “Account”, “Account Debtor”, “Certificated Securities”, “Chattel Paper”,
“Commercial Tort Claim”, “Deposit Account”, “Document”, “Equipment”, “General
Intangibles”, “Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter
of Credit Right”, “Proceeds”, “Record”, “Security”, “Security Certificate”, and
“Supporting Obligation”.

 

(b)                                 As used in this Security Agreement, the
following terms shall have the meanings specified below:

 

“Additional Grantor” has the meaning assigned to such term in Article 10.

 

“Collateral” means all personal property and fixtures of such Grantor, including
all of such Grantor’s right, title, and interest in, to, and under the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (i) all Accounts, (ii) all Chattel Paper, (iii) all
Commercial Tort Claims listed on the applicable Perfection Certificate (as
supplemented from time to time), (iv) all Documents, (v) all Equipment, (vi) all
General Intangibles, (vii) all Goods, (viii) all Instruments, (ix) all insurance
policies covering any or all of the Collateral (regardless of whether the
Administrative Agent or any other Secured Party is the loss payee thereof) and
all business interruption insurance policies, (x) all Intellectual Property,
(xi) all Inventory, (xii) all Letter-of-Credit Rights, (xiii) all Deposit
Accounts, bank accounts, deposits, and cash, (xiv) all Investment Property, (xv)
all Pledged Collateral, (xvi) all other goods and other personal property of
such Grantor, whether tangible or intangible, (xvii) to the extent not otherwise
included in clauses (i) through (xvi) of this Section, all Collateral Records
and Supporting Obligations in respect of any of the foregoing, (xviii) to the
extent not otherwise included in clauses (i) through (xvii) of this Section, all
other property in which a security interest may be granted under the UCC or
which may be delivered to and held by the Administrative Agent pursuant to the
terms hereof, and (xix) to the extent not otherwise included in clauses (i)
through (xvii) of this Section, all Proceeds, products, substitutions,
accessions, rents, and profits of or in respect of any of the foregoing.

 

“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals, and other documents, and all computer software,
computer printouts, tapes, disks, and related data processing software and
similar items, in each case that at any time represent, cover, or otherwise
evidence, or contain information relating to, any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon.

 

“Copyrights” means all of the following: (i) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee, or otherwise, and (ii) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including registrations,
recordings, supplemental registrations, and pending applications for
registration in the United States Copyright Office or any similar offices in the
United States of America or any other country.

 

“Foreign Subsidiary” shall mean any Subsidiary that is “foreign,” as defined in
Section 7701(a)(5) of the Code, more than 50 percent of (i) the total combined
voting power of all classes of stock of such

 

2

--------------------------------------------------------------------------------


 

corporation entitled to vote, or (ii) the total value of the stock of such
corporation, is directly or indirectly owned by a Grantor.

 

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature, including inventions, designs, Patents,
Copyrights, Trademarks, licenses in respect thereof, domain names, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Patents” means all of the following: (i) all letters patent of the United
States of America or any other country, all registrations and recordings thereof
and all applications for letters patent of the United States of America or any
other country, including registrations, recordings and pending applications in
the United States Patent and Trademark Office or any similar offices in the
United States of America or any other country, and (ii) all reissues,
continuations, divisions, continuations in part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means, (i) with respect to each Grantor party to this
Security Agreement on the Closing Date, the Perfection Certificate delivered on
the Closing Date, and (ii) with respect to each Additional Grantor, the
Perfection Certificate delivered to the Administrative Agent on the date on
which such Additional Grantor becomes a Grantor hereunder.

 

“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity
Interests.

 

“Pledged Debt” means all Debt owed or owing to the Borrower or any Subsidiary
represented or evidenced by any Instruments or Chattel Paper, and all
Instruments, Chattel Paper and documents representing or evidencing such Debt.

 

“Pledged Equity Interests” means all Equity Interests owned or held by or on
behalf of any Grantor, and all Security Certificates, Instruments and other
documents, if any, representing or evidencing such Equity Interests.

 

“Secured Parties” means (i) the Lending Parties and Administrative Agent, (ii)
unless otherwise agreed upon in writing by the applicable Lending Party or its
Affiliate, each of the Lending Parties or any of its Affiliates party to Hedging
Obligations, (iii) the beneficiaries of each indemnification obligation
undertaken by or on behalf of any Grantor under any Loan Document, and (iv) the
successors and assigns of each of the foregoing.

 

“Security Interest” means, collectively, the Liens created or purported to be
created hereby.

 

“Trademarks” means all of the following: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
uniform resource locations (URL’s), domain names, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, (ii)
all registrations and recordings thereof and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in the United States of America or any other country and all
extensions and renewals thereof and amendments thereto, and (iii) all goodwill
associated therewith or symbolized by any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

 

2.2                               Other Definitions; Interpretation

 

(a)                                 Other Definitions. Capitalized terms used
herein and not otherwise defined herein, and the term “subsidiary” shall have
the meanings assigned to such terms in the Credit Agreement.

 

(b)                                 Rules of Interpretation. The rules of
interpretation specified in Sections 1.02 of the Credit Agreement shall be
applicable to this Security Agreement.  All references herein to provisions of
the UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.  To the extent the UCC is revised after the
date hereof such that the definition of any of the foregoing terms included in
the description or definition of the Collateral is changed, the parties hereto
desire that any property which is included in such changed definitions, but
which would not otherwise be included in the Security Interest on the date
hereof, nevertheless be included in the Security Interest upon the effective
date of such revision.

 

(c)                                  Resolution of Drafting Ambiguities.  Each
Grantor acknowledges and agrees that it was represented by counsel in connection
with the execution and delivery of this Security Agreement, that it and its
counsel reviewed and participated in the preparation and negotiation thereof and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

 

2.3                               Grant of Security.

 

(a)                                 Grant. As security for the payment and
performance in full of the Obligations, each Grantor hereby bargains, sells,
conveys, assigns, sets over, mortgages, pledges, hypothecates and transfers to
the Administrative Agent (and its successors and assigns), for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent
(and its successors and assigns), for the ratable benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under such Grantor’s Collateral.

 

(b)                                 Certain Limited Exclusions. Notwithstanding
anything in this Section 1.3 to the contrary, in no event shall the Collateral
include, and no Grantor shall be deemed to have granted a Security Interest in,
(i) any right under any lease, license, permit or other contract or agreement
constituting a General Intangible (other than the Pledged Collateral), but only
to the extent that the granting of a security interest therein or an assignment
thereof would violate any applicable law or any enforceable provision of lease,
license or other contract or agreement, as applicable, provided that to the
extent such Security Interest at any time hereafter shall no longer be
prohibited by law,

 

4

--------------------------------------------------------------------------------


 

and/or immediately upon such provision no longer being enforceable, as the case
may be, the Collateral shall automatically and without any further action
include, and the Grantors shall be deemed to have granted automatically and
without any further action a Security Interest in, such right as if such law had
never existed or such provision had never been enforceable, as the case may be,
(ii) any of the outstanding Equity Interests in a Foreign Subsidiary in excess
of 65% of the voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote in the election of directors or other similar body
of such Foreign Subsidiary; (iii) any Equity Interest in Rural Tower Network,
LLC; (iv) any Equity Interest in any Foreign Subsidiary that is not a first-tier
Subsidiary of any Grantor; or (v) notwithstanding anything in clause (i) of this
Section 1.3(b) to the contrary, any Equity Interest in another Person that is
not a Subsidiary of a Grantor, but only to the extent that the Grantor owning
such Equity Interest is required by any provision of any organizational document
of the issuer of the Equity Interest or any other agreement related to such
Equity Interests to obtain the consent of the issuer or any other Person owning
any Equity Interest in the issuer prior to granting or perfecting a security
interest in such Equity Interest; provided that Collateral shall include any
proceeds, products, substitutions or replacements of such property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
property described in a any clause (i) to (v) above).

 

3.                                      SECURITY FOR OBLIGATIONS; NO ASSUMPTION
OF LIABILITY

 

This Security Agreement secures, and the Collateral is collateral security for,
the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of Title 11 of the United
States Code, or any similar provision of any other bankruptcy, insolvency,
receivership or other similar law), of all Obligations.  Notwithstanding
anything to the contrary herein, the Security Interest is granted as security
only and shall not subject the Administrative Agent or any other Secured Party
to, or in any way alter or modify, any obligation or liability of any Grantor
with respect to or arising out of the Collateral.

 

4.                                      REPRESENTATIONS AND WARRANTIES AND
COVENANTS

 

4.1                               Generally

 

(a)                                 Representations and Warranties. Each of the
Grantors, jointly with the other Grantors and severally, represents and warrants
to the Administrative Agent and the other Secured Parties that:

 

(i)             The information in the Perfection Certificate attached hereto as
Exhibit A is true and correct on, in the case of (i) each Grantor party hereto
on the Closing Date, the date hereof or (ii) each Additional Grantor, the date
on which it became a Grantor.

 

5

--------------------------------------------------------------------------------


 

(ii)          Such Grantor has good and valid rights in or title to, the
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Collateral for its intended purposes, and except for Liens expressly permitted
pursuant to the Loan Documents.

 

(iii)       This Security Agreement creates a valid and continuing Security
Interest in the Collateral in favor of the Secured Parties.  Upon (i) the filing
of the UCC financing statements naming such Grantor as “debtor” and the
Administrative Agent as “secured party”, or the making of other appropriate
filings, registrations or recordings, containing a description of such
Collateral in the office of the Secretary of State (or other analogous office)
of the jurisdiction of its incorporation or formation as set forth in such
Grantor’s Perfection Certificate, (ii) the delivery to the Administrative Agent
of the Pledged Collateral to the extent certificated or evidenced by a Document
endorsed in blank, and (iii) the timely filing, registration or recordation of
fully executed security agreements in the form hereof in the United States
Patent and Trademark Office of United States Copyright Office, as applicable,
and (iv) obtaining control of any cash or Deposit Accounts described in the
definition of Collateral, as applicable, such Security Interest shall be a
perfected first priority Security Interest except to the extent of permitted
purchase money security interests and subject to the terms of any intercreditor
agreement, provided, however, that solely with respect to clause (iv) hereof,
such Security Interest shall be a perfected first priority Security Interest to
the extent that perfection can be effected through obtaining control, and with
respect to all clauses hereof, except for any Permitted Liens.

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees as follows:

 

(i)             It shall maintain, at its own cost and expense, such complete
and accurate Records with respect to the Collateral as is consistent with its
current practices and in accordance with such prudent and standard practices
used in industries that are the same as or similar to those in which it is
engaged, but in any event to include complete accounting Records indicating all
payments and proceeds received with respect to any part of the Collateral, and,
at such time or times as the Administrative Agent may reasonably request,
promptly to prepare and deliver to the Administrative Agent a duly certified
schedule or schedules in form and detail satisfactory to the Administrative
Agent showing the identity and amount of any and all such Collateral.

 

(ii)          It shall, at its own cost and expense, take any and all actions
necessary to defend title to the Collateral owned or rights in Collateral held
by it or on its behalf against all Persons and to defend the Security Interest
in the Collateral and the priority thereof against any Lien or other interest
not expressly permitted by the Loan Documents, and in furtherance thereof, it
shall not take, or permit to be taken, any action not otherwise expressly
permitted by the Loan Documents that could reasonably be expected to impair the
Security Interest or the priority thereof or any Secured Party’s rights in or to
such Collateral.

 

(iii)       During normal business hours, the Administrative Agent and such
Persons as the Administrative Agent may designate shall, as often as reasonably
requested, have the right, at the cost and expense of such Grantor, to inspect
all of its Records (and to make extracts and copies from such Records), to
discuss its affairs with its officers and independent accountants and to verify
under reasonable procedures the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Collateral owned
or rights in Collateral held by or on behalf of such Grantor, including, in the
case of Accounts, Pledged Debt, General Intangibles, Commercial Tort Claims or

 

6

--------------------------------------------------------------------------------


 

Collateral in the possession of any third person, by contacting Account Debtors,
contract parties or other obligors thereon or any third person possessing such
Collateral for the purpose of making such a verification.  The Administrative
Agent shall have the absolute right to share on a confidential basis any
information it gains from such inspection or verification with any Secured
Party.

 

(iv)      At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral owned or held by or on behalf of
such Grantor, and not permitted by the Loan Documents, and may pay for the
maintenance and preservation of such Collateral to the extent such Grantor fails
to do so as required by the Loan Documents, and such Grantor agrees, jointly
with the other Grantors and severally, to reimburse the Administrative Agent on
demand for any payment made or any expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any other Secured
Party to cure or perform, any covenants or other promises of any Grantor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

(v)         It shall remain liable for the failure to observe and perform all
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral owned or held by it or on its behalf, all
in accordance with the terms and conditions thereof, and it agrees, jointly with
the other Grantors and severally, to indemnify and hold harmless the
Administrative Agent and the other Secured Parties from and against any and all
liability for such performance.

 

(vi)      It shall not make, or permit to be made, an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, or grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Loan Documents.

 

(vii)                           It shall:

 

(1)                                 Keep the Collateral properly housed and
insured for the full insurable value thereof against loss or damage by fire,
theft, explosion, sprinklers, collision (in the case of motor vehicles) and such
other risks as are customarily insured against by Persons engaged in businesses
similar to that of Grantors, with such companies, in such amounts, with such
deductibles, and under policies in such form, as shall be satisfactory to the
Administrative Agent.  Original (or certified) copies of such policies of
insurance have been or shall be, within ninety (90) days of the date hereof,
delivered to Administrative Agent, together with evidence of payment of all
premiums therefor, and shall contain an endorsement, in form and substance
acceptable to Administrative Agent, showing loss under such insurance policies
payable to Administrative Agent.  Such endorsement, or an independent instrument
furnished to Administrative Agent, shall provide that the insurance company
shall give Administrative Agent at least thirty (30) days written notice before
any such policy of insurance is altered or canceled and that no act, whether
willful or negligent, or default of any Grantor or any other Person shall affect
the right of Administrative Agent to recover under such policy of insurance in
case of loss or damage.  In addition, each Grantor shall cause to be executed
and delivered to Administrative Agent an assignment of proceeds of its business
interruption

 

7

--------------------------------------------------------------------------------


 

insurance policies.  Each Grantor hereby directs all insurers under all policies
of insurance to pay all proceeds payable thereunder directly to Administrative
Agent during the continuance of an Event of Default.  Each Grantor irrevocably
makes, constitutes and appoints Administrative Agent (and all officers,
employees or agents designated by Administrative Agent) as such Grantor’s true
and lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and making all determinations and
decisions with respect to such policies of insurance during the continuance of
an Event of Default.

 

(2)                                 Maintain, at its expense, such public
liability and third party property damage insurance as is customary for Persons
engaged in businesses similar to that of each Grantor with such companies and in
such amounts, with such deductibles and under policies in such form as shall be
satisfactory to Administrative Agent and original (or certified) copies of such
policies have been or shall be, within ninety (90) days after the date hereof,
delivered to Administrative Agent, together with evidence of payment of all
premiums therefor; each such policy shall contain an endorsement showing
Administrative Agent as additional insured thereunder and providing that the
insurance company shall give Administrative Agent at least thirty (30) days
written notice before any such policy shall be altered or canceled.

 

If it at any time or times hereafter any Grantor shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then Administrative Agent, without waiving or releasing any
obligation or default by any Grantor hereunder, may (but shall be under no
obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as Administrative
Agent deems advisable upon notice to Grantors.  Such insurance, if obtained by
Administrative Agent, may, but need not, protect such Grantor’s interests or pay
any claim made by or against such Grantor with respect to the Collateral.  Such
insurance may be more expensive than the cost of insurance such Grantor may be
able to obtain on its own and may be cancelled only upon such Grantor providing
evidence that it has obtained the insurance as required above.  All sums
disbursed by Administrative Agent in connection with any such actions,
including, without limitation, court costs, expenses, other charges relating
thereto and reasonable attorneys’ fees, shall constitute a Loan under the Credit
Agreement, shall be payable on demand by Grantors to Administrative Agent and,
until paid, shall bear interest at the highest rate then applicable to a Loan
under the Credit Agreement.

 

(viii)                        It shall provide the Administrative Agent with
prompt written notice of (a) each Commercial Tort Claim in excess of $10,000,000
in respect of which such Grantor has any right, title or interest that is not
listed in the Perfection Certificate (and will promptly take all steps as the
Administrative Agent may request to grant to the Administrative Agent and the
other Secured Parties a first priority Lien therein), and (b) any judgment,
settlement or other disposition of any new or existing Commercial Tort Claim.

 

8

--------------------------------------------------------------------------------

 

4.2                               Equipment and Inventory.  Each of the
Grantors, jointly with the other Grantors and severally, represents and warrants
to the Administrative Agent and the other Secured Parties that all of its
Equipment and Inventory (other than mobile goods, Inventory and Equipment in
transit, or rented, leased or otherwise provided to others in the ordinary
course of business and other Collateral in which possession is not maintained in
the ordinary course of its business) is kept only at the locations specified in
the Perfection Certificate.

 

4.3                               Accounts

 

(a)                                 Representations and Warranties. Each of the
Grantors, jointly with the other Grantors and severally, represents and warrants
to the Administrative Agent and the other Secured Parties that no Account is
evidenced by an Instrument or Chattel Paper that has not been delivered to the
Administrative Agent.

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that:

 

(i)             To the extent reasonably practicable, it shall mark
conspicuously, in form and manner reasonably satisfactory to the Administrative
Agent, all Chattel Paper, Instruments and other evidence of any Accounts (other
than any delivered to the Administrative Agent as provided herein), as well as
the related Records, with an appropriate reference to the fact that the
Administrative Agent has a security interest therein.

 

(ii)          It will not, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Account, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Supporting
Obligation, or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, releases, compromises or settlements granted or
made in the ordinary course of business and consistent with its current
practices or in accordance with such practices reasonably believed by such
Grantor to be prudent.

 

(iii)       Except as otherwise provided in this Section, it shall continue to
collect all amounts due or to become due to it under all Accounts and any
Supporting Obligations relating thereto, and diligently exercise each material
right it may have thereunder, in each case at its own cost and expense, and in
connection with such collections and exercise, it shall, upon the occurrence and
during the continuance of an Event of Default, take such action as it or the
Administrative Agent may reasonably deem necessary. Notwithstanding the
foregoing and in addition to all other rights and remedies, the Administrative
Agent shall have the right at any time after the occurrence and during the
continuance of an Event of Default to notify, or require such Grantor to notify,
any Account Debtor with respect to any such Account or Supporting Obligation of
the Administrative Agent’s security interest therein, and in addition, at any
time during the continuation of an Event of Default, the Administrative Agent
may: (A) direct such Account Debtor to make payment of all amounts due or to
become due to such Grantor thereunder directly to the Administrative Agent and
(B) enforce, at the cost and expense of such Grantor, collection thereof and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor would be able to have done.  If the
Administrative Agent notifies such Grantor that it has elected to collect any
such Account or Supporting Obligation in accordance with the preceding sentence,
any payments thereof received by such Grantor shall not be commingled with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent hereunder and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement), and such Grantor shall not grant any extension of the time of
payment thereof, compromise, compound or settle the same for less than the full
amount thereof, release the same, wholly or partly, or allow any credit or
discount whatsoever thereon.  Each Grantor shall use its commercially reasonable
efforts to keep in full force and effect any Supporting Obligation relating to
any Account.

 

4.4                               Pledged Collateral; Documents

 

(a)                                 Representations and Warranties. Each of the
Grantors, jointly with the other Grantors and severally, represents and warrants
to the Administrative Agent and the other Secured Parties that: (i) all Pledged
Equity Interests have been duly authorized and validly issued and are fully paid
and non-assessable, and such Grantor is the direct owner, beneficially and of
record, thereof, free and clear of all Liens (other than Liens expressly
permitted by the Loan Documents), (ii) all Pledged Debt has been duly
authorized, issued and delivered and, where necessary, authenticated, and, to
the knowledge of such Grantor, constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and (iii) all Pledged Equity Interests
evidenced by a Security Certificate and Chattel Paper or Instruments and
Documents, have been delivered to the Administrative Agent.

 

(b)                                 Registration in Nominee Name; Denominations.
Each Grantor hereby agrees that without limiting Article 5, the Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) upon the occurrence and during the continuation of an Event
of Default to hold, where applicable, Pledged Collateral in the Administrative
Agent’s own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned, where
applicable, in blank or in favor of the Administrative Agent.

 

(c)                                  Distributions. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right to receive (for application
to the Obligations) all dividends, interest or principal in respect of Pledged
Collateral and to the extent that any thereof is received by or on behalf of a
Grantor, it shall be held in trust for the benefit of the Secured Parties, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Administrative Agent upon demand in the same form as
so received (with any necessary endorsement).  Any and all money and other
property paid over to or received by the Administrative Agent pursuant to this
clause shall be retained by the Administrative Agent in an account to be
established in the name of the Administrative Agent, for the ratable benefit of
the Secured Parties, under its sole dominion and control and shall be applied in
accordance with the provisions of Section 6.2.  After all Events of Default

 

10

--------------------------------------------------------------------------------


 

have been cured or waived, the Administrative Agent shall, within five Business
Days after all such Events of Default have been cured or waived, repay to the
applicable Grantor all cash dividends, interest and principal (without interest)
which remain in such account.

 

(d)                                 Voting Rights. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall be vested with all rights of each Grantor
to exercise the voting and consensual rights and powers with respect to Pledged
Collateral.

 

(e)                                  Control. If at any time any Pledged Equity
Interests do not constitute Securities or if any Pledged Equity Interests
constituting Securities are not evidenced by a Security Certificate, the
applicable Grantor shall take such actions and execute such documents, at such
Grantor’s expense, as is necessary to establish the Administrative Agent’s
control thereof or otherwise perfect the Security Interest therein

 

(f)                                   Instruments.  If any Pledged Debt is
evidence by any Instrument or Tangible Chattel Paper, the applicable Grantor
shall indorse, assign, and deliver the same to the Administrative Agent
accompanied by such instruments of transfer or assignment duly executed in blank
as Administrative Agent may from time to time reasonably request.

 

4.5                               Intellectual Property Collateral. Each Grantor
hereby covenants and agrees as follows:

 

(a)                                 It will not, nor will it permit any of its
licensees (or sublicensees) to, do any act, or omit to do any act, whereby any
material Patent that is related to the conduct of its business may become
invalidated or dedicated to the public, and it shall continue to mark any
products covered by a Patent with the relevant patent number as necessary to
establish and preserve its maximum rights under applicable patent laws.

 

(b)                                 It will (either directly or through its
licensees or its sublicensees), for each material Trademark included in the
Collateral that is related to the conduct of its business, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality of products and services offered under any
such Trademark, (iii) display such Trademark with notice of Federal or other
analogous registration to the extent necessary to establish and preserve its
rights under applicable law, and (iv) not knowingly use or knowingly permit any
of its licensees or sublicensees to use such Trademark in violation of any third
party’s valid and legal rights.

 

(c)                                  It will (either directly or through its
licensees or its sublicensees), for each material work covered by a Copyright
included in the Collateral that is related to the conduct of its business,
continue to publish, reproduce, display, adopt and distribute the material work
with appropriate copyright notice as necessary to establish and preserve its
maximum rights under applicable copyright laws.

 

11

--------------------------------------------------------------------------------


 

(d)                                 It will promptly notify the Administrative
Agent in writing if it knows that any Intellectual Property material to the
conduct of its business and included in the Collateral may become abandoned,
lost or dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or the United States
Copyright Office, or any similar offices or tribunals in the United States of
America or any other country) regarding such Grantor’s ownership of any such
Intellectual Property, its right to register the same, or to keep and maintain
the same.

 

(e)                                  In no event shall it, either directly or
through any agent, employee, licensee or designee, file an application for any
Intellectual Property of material value with the United States Patent and
Trademark Office, the United States Copyright Office or any similar offices in
the United States of America or any other country, unless it promptly notifies
the Administrative Agent in writing thereof and, upon request of the
Administrative Agent, executes and delivers any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in such Intellectual
Property, and such Grantor hereby appoints the Administrative Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

 

(f)                                   It will take all necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar offices
or tribunals in the United States of America or any other country, to maintain
and pursue each material application relating to the Intellectual Property
included in the Collateral owned or held by it or on its behalf (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registered Trademark and Copyright included in the Collateral that is material
to the conduct of its business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent, in good faith, with reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties. In the event that it has reason to believe that any
Intellectual Property included in the Collateral material to the conduct of its
business has been or is about to be infringed, misappropriated or diluted by a
third party, it promptly shall notify the Administrative Agent in writing and
shall, if consistent, in good faith, with reasonable business judgment, promptly
sue for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions consistent with reasonable business practices under the circumstances to
protect such Intellectual Property.

 

(g)                                  During the continuance of an Event of
Default, it shall use its commercially reasonable efforts to obtain all
requisite consents or approvals by the licensor

 

12

--------------------------------------------------------------------------------


 

of each license included in the Collateral owned or held by it or on its behalf
to effect the assignment (as collateral security) of all of its right, title and
interest thereunder to the Administrative Agent or its designee.

 

(h)                                 It shall continue to collect all amounts due
or to become due to such Grantor under all material Intellectual Property
included in the Collateral owned or held by it or on its behalf, and diligently
exercise each material right it may have thereunder, in each case at its own
cost and expense, and in connection with such collections and exercise, it
shall, upon the occurrence and during the continuance of an Event of Default,
take such action as it or the Administrative Agent may reasonably deem
necessary. Notwithstanding the foregoing, the Administrative Agent shall have
the right at any time after the occurrence and during the continuance of an
Event of Default to notify, or require such Grantor to notify, any relevant
obligors with respect to such amounts of the Administrative Agent’s security
interest therein.

 

4.6                               Commercial Tort Claims.  Each of the Grantors,
jointly with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that the Perfection
Certificate sets forth all Commercial Tort Claims as are in existence (i) on the
Closing Date, in the case of the Grantors signatory hereto on the Closing Date,
and (ii) on the date on which an Additional Grantor becomes a Grantor, in the
case of each Additional Grantor.  Each Grantor hereby covenants and agrees that
it shall provide the Administrative Agent with prompt written notice of each
Commercial Tort Claim in excess of $10,000,000, and any judgment, settlement or
other disposition thereof and will take such action as the Administrative Agent
may request to grant and perfect a security interest therein in favor of the
Administrative Agent and the other Secured Parties.

 

5.                                      FURTHER ASSURANCES; FILING AUTHORIZATION

 

Each Grantor hereby covenants and agrees, at its own cost and expense, to
promptly execute and deliver all further certificates, documents, instruments,
financing and continuation statements and amendments thereto, notices and other
agreements, and take all further action, that the Administrative Agent may
reasonably request from time to time, in order to perfect and protect the
Security Interest granted hereby or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to the
Collateral.  Each Grantor hereby irrevocably authorizes the Administrative Agent
at any time and from time to time to file in any relevant jurisdiction any
financing statements and amendments thereto that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral.  Each Grantor hereby further authorizes the Administrative Agent
to file filings with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country), including this Security Agreement, the Grants of Security
Interest in Trademarks and Patents and Grants of Security Interest in Copyrights
in the forms of Exhibits B and C respectively or other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor, and naming such Grantor, as debtor, and the Administrative Agent, as
secured party.

 

13

--------------------------------------------------------------------------------


 

6.                                      ADMINISTRATIVE AGENT

 

Each Grantor hereby appoints the Administrative Agent and any officer or agent
thereof, as its true and lawful agent and attorney-in-fact for the purpose of
carrying out the provisions of this Security Agreement, taking any action such
Grantor is obligated to take under any Loan Document, and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest, provided that the Administrative Agent agrees it
will not exercise its authority as the agent and attorney-in-fact of the
Borrower unless an Event of Default shall have occurred and shall be
continuing.  The provisions of this Article shall in no event relieve any
Grantor of any of its obligations hereunder or under the other Loan Documents
with respect to any of the Collateral or impose any obligation on the
Administrative Agent to proceed in any particular manner with respect to any of
the Collateral, or in any way limit the exercise by the Administrative Agent or
any other Secured Party of any other or further right that it may have on the
Closing Date or hereafter, whether hereunder, under any other Loan Document, by
law or otherwise.  The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Collateral.

 

7.                                      REMEDIES UPON DEFAULT

 

7.1                               Remedies Generally

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any and all rights and remedies granted to a
Secured Party by the UCC or otherwise allowed at law, and provided by this
Agreement.  Without limiting the foregoing, during such period with respect to
any Collateral consisting of Intellectual Property each Grantor agrees, on
demand, to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine, unless any of the Grantor’s obligations would violate any
then-existing licensing arrangements to the extent that waivers cannot be
obtained. The Administrative Agent may sell all or a portion of the Collateral
in any manner permitted by applicable law, provided, that the Grantors agree
that ten days’ written notice of any such sale shall be deemed reasonable notice
within the meaning of Section 9-611 of the UCC or its equivalent in other
jurisdictions (or any successor provisions).

 

14

--------------------------------------------------------------------------------


 

7.2                               Application of Proceeds of Sale

 

The Administrative Agent shall apply the proceeds of any collection or sale of
the Collateral, as well as any Collateral consisting of cash as set forth in
Section 8.03 of the Credit Agreement.

 

7.3                               Grant of License to Use Intellectual Property

 

For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Article, at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies upon the occurrence and
during the continuance of an Event of Default, each Grantor hereby grants, to
the extent it has the right to grant, to the Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or held or hereafter
acquired or held by or on behalf of such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, unless any of the
Grantor’s obligations would violate any then-existing licensing arrangements to
the extent that waivers cannot be obtained.  The use of such license by the
Administrative Agent shall be exercised, at the option of the Administrative
Agent, upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon such Grantor
notwithstanding any subsequent cure of an Event of Default.  Any royalties and
other payments received by the Administrative Agent shall be applied in
accordance with Section 6.2.

 

8.                                      REIMBURSEMENT OF THE ADMINISTRATIVE
AGENT

 

Each Grantor agrees, jointly with the other Grantors and severally, to pay to or
reimburse the Administrative Agent for all of its fees, costs and reasonable
expenses incurred in connection herewith.

 

9.                                      SECURITY INTEREST ABSOLUTE

 

All rights of the Administrative Agent hereunder, the Security Interest and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Credit
Agreement, any other Loan Documents, any agreement with respect to any of the
Obligations, or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other waiver, amendment,
supplement or other modification of, or any consent to any departure from, the
Credit Agreement, any other Loan Documents or any other agreement or instrument
relating to any of the foregoing, (iii) except as otherwise expressly permitted
under the Loan Documents or effected pursuant thereto, any exchange, release or
non-perfection of any Lien on any other collateral, or any release or waiver,
amendment, supplement or other modification of, or consent under, or departure
from, any guaranty, securing or guaranteeing all or any of the Obligations, or
(iv) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Obligations or in respect
of this Security Agreement or any other Loan Document.

 

15

--------------------------------------------------------------------------------


 

10.                               TERMINATION; RELEASE

 

This Security Agreement and the Security Interest shall terminate when all
Commitments have expired or otherwise terminated and all Obligations then due
and payable (excluding any contingent indemnification obligations and hedging
obligations not related to the Credit Facility) have been finally and paid in
full in cash. Upon the effectiveness of any written consent to the release of
the Security Interest in any Collateral pursuant to the Credit Agreement, the
Security Interest in such Collateral shall be automatically released.  Upon any
sale, transfer or other disposition of Collateral permitted by the Loan
Documents (other than to a Loan Party), the Security Interest in such Collateral
shall be automatically released (other than to the extent any such sale,
transfer or other disposition of such Collateral would, immediately after giving
effect thereto, result in the receipt by such Grantor of any other property
(whether in the form of Proceeds or otherwise) that would, but for the release
of the Security Interest therein pursuant to this clause, constitute Collateral,
in which event the Lien created hereunder shall continue in such property).  In
addition, if any of the Pledged Equity Interests in any Subsidiary or
subsidiary, as applicable, are sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Loan Documents and, immediately after
giving effect thereto, such Subsidiary or subsidiary, as applicable, would no
longer be a Subsidiary or a subsidiary, as applicable, then the obligations of
such Subsidiary or subsidiary, as applicable, under this Security Agreement and
the Security Interest in the Collateral owned or rights in Collateral held by or
on behalf of such Subsidiary or such subsidiary, as applicable, shall be
automatically released.  In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to the
applicable Grantor, at such Grantor’s own cost and expense, all Uniform
Commercial Code termination statements and similar documents that such Grantor
may reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Article shall be without recourse to
or warranty by the Administrative Agent or any other Secured Party.

 

11.                               ADDITIONAL GRANTORS

 

Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of a joinder agreement or supplement hereto together with a
Perfection Certificate, each in form and substance satisfactory to the
Administrative Agent, such Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein (each an
“Additional Grantor”).  The execution and delivery of any joinder agreement or
supplement shall not require the consent of any other Grantor hereunder.  The
rights and obligations of each Grantor hereunder and each other Loan Party and
other party (other than a Lending Party) under the Loan Documents shall remain
in full force and effect notwithstanding the addition of any Additional Grantor
as a party to this Security Agreement.  For clarity, no Foreign Subsidiary, NW
Property Solutions LLC or Transportation Solutions shall be required to become a
party hereto as a Grantor.

 

12.                               BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

 

16

--------------------------------------------------------------------------------


 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party, and all covenants, promises and agreements by or on behalf of any Grantor
that are contained in this Security Agreement shall bind and inure to the
benefit of each party hereto and its successors and assigns.  This Security
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Grantor
and the Administrative Agent and their respective successors and assigns, and
shall inure to the benefit of such Grantor, the Administrative Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Grantor shall have the right to assign its rights or obligations hereunder or
any interest herein or in any of the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Security
Agreement or the other Loan Documents.  This Security Agreement shall be
construed as a separate agreement with respect to each of the Grantors and may
be amended, supplemented, waived or otherwise modified or released with respect
to any Grantor without the approval of any other Grantor and without affecting
the obligations of any other Grantor hereunder.

 

13.                               SURVIVAL OF AGREEMENT; SEVERABILITY

 

All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Security Agreement or any other Loan
Documents shall be considered to have been relied upon by the Administrative
Agent and the other Secured Parties and shall survive the execution and delivery
of any Loan Document and the making of any Loan, regardless of any investigation
made by the Secured Parties or on their behalf, and shall continue in full force
and effect until this Security Agreement shall terminate. In the event any one
or more of the provisions contained in this Security Agreement or in any other
Loan Document should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein or therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
such invalid, illegal or unenforceable provisions.

 

14.                               OTHER PROVISIONS

 

14.1                        Notices. All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows: (i) if to any Grantor, to it c/o the Borrower as provided
in the Credit Agreement, and (ii) if to the Secured Parties or the
Administrative Agent, to the Administrative Agent as provided in Section 10.02
of the Credit Agreement.  All notices and other communications given to any
party hereto in accordance with the provisions hereof shall be deemed to have
been given on the date of receipt.

 

17

--------------------------------------------------------------------------------


 

14.2                        Waivers; Amendments. Neither this Security Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and each Grantor, subject to any consent requirement contained in Section 10.01
of the Credit Agreement.

 

14.3                        Damage Waiver. To the extent permitted by applicable
law, no Grantor shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct and actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement,
instrument or other document contemplated thereby, the Transactions or any Loan
or the use of the proceeds thereof.

 

14.4                        Counterparts; Integration; Effectiveness. This
Security Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one contract. This
Security Agreement constitutes the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of this Security Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

14.5                        Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Secured Parties and their respective Affiliates
are hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by it to or for the credit or the account of a
Grantor against any of and all the obligations of such Grantor now or hereafter
existing under this Security Agreement and the other Loan Documents,
irrespective of whether or not it shall have made any demand therefor and
although such obligations may be unmatured.  The rights of the Secured Parties
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that it may have.

 

14.6                        Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                                 This Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law (other than New York General
Obligations Law 5-1401 and 5-1402).  Each Grantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the Supreme Court of the State of New York sitting
in New York County in the Borough of Manhattan and of the United States District
Court for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document to which each is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state courts or, to the
fullest extent permitted by applicable Law, in such Federal courts.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Nothing in this Security
Agreement or in any other Loan Document shall affect any right

 

18

--------------------------------------------------------------------------------


 

that Administrative Agent or any Lending Party may otherwise have to bring any
action or proceeding relating to this Security Agreement or any other Loan
Document against any Loan Party or any of its properties in the courts of any
other jurisdiction.

 

(b)                                 Each Grantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Security
Agreement or the other Loan Documents in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(c)                                  Each Grantor irrevocably consents to
service of process in the manner provided for notices in Section 10.02 of the
Credit Agreement.  Nothing in this Security Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
Law.

 

14.7                        WAIVER OF JURY TRIAL; OTHER WAIVER.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO REPRESENTS THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS.  IN THE
EVENT OF LITIGATION, A COPY OF THIS SECURITY AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

14.8                        Headings. Article and Section headings used herein
are for convenience of reference only, are not part of this Security Agreement
and shall not affect the construction of, or be taken into consideration in
interpreting, this Security Agreement.

 

Section 13.9                             Prior Agreement.  This Agreement
constitutes an amendment and restatement of, and replacement and substitution
for, the Original Security Agreement.  The indebtedness evidenced by the
Original Security Agreement is continuing indebtedness evidenced hereby as
amended, and nothing herein shall be deemed to constitute a payment, settlement
or novation of the Original Security Agreement, or to release or otherwise
adversely affect any lien, mortgage, or security interest securing such
indebtedness or any rights of the Administrative Agent and Lenders against any
guarantor, surety, or other Person liable for such indebtedness.

 

19

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank]

 

20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

 

TITAN MACHINERY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Perfection Certificate

 

(Attached)

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT OF SECURITY INTEREST IN TRADEMARKS AND PATENTS

 

WHEREAS, TITAN MACHINERY INC., a Delaware corporation (“Grantor”) owns the
trademarks, trademark registrations, trademark applications, and any and all
goodwill associated therewith, and the patents and patent applications, in each
case set forth on Schedule A and Schedule B attached hereto; and

 

WHEREAS, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as Administrative Agent (the “Grantee”), desires to acquire a security interest
in, and lien on, all of Grantor’s right, title and interest in and to Grantor’s
trademarks, trademark registrations, trademark applications and any and all
goodwill associated therewith and patents and patent applications; and

 

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the trademarks, trademark registrations, trademark applications
and any and all goodwill associated therewith and patents and patent
applications described above.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and subject to the terms and conditions of the
Amended and Restated Security Agreement, dated as of March 30, 2012, among the
Grantor, certain of its affiliates, and the Grantee (as amended from time to
time, the “Security Agreement”), the Grantor hereby grants to the Grantee a
security interest in, and a lien upon, all of Grantor’s right, title and
interest in and to (i) the trademarks, trademark registrations, trademark
applications, and any and all goodwill associated therewith (the “Marks”) set
forth on Schedule A attached hereto, (ii) the patents and patent applications
(the “Patents”) set forth on Schedule B attached hereto, in each case together
with (iii) all Proceeds (as such term is defined in the Security Agreement) of
the Marks, (iv) all of the goodwill of the businesses with which the Marks are
associated, and (v) all causes of action, past, present and future, for
infringement, misappropriation, or dilution of any of the Marks and/or Patents
or unfair competition regarding the same.

 

This GRANT OF SECURITY INTEREST is made to secure the satisfactory performance
and payment of all the Obligations (as such term is defined in the Security
Agreement) of the Grantor and shall be effective as of the date of the Security
Agreement.

 

This Grant of Security Interest has been granted in conjunction with the
security interest granted to Grantee under the Security Agreement.  The rights
and remedies of the Grantee with respect to the security interest granted herein
are without prejudice to, and are in addition to those set forth in the Security
Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this Grant of Security Interest
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

 

[signature page to follow]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant of Security
Interest as of the 30th day of March, 2012.

 

GRANTOR:

 

 

 

TITAN MACHINERY INC.

 

a Delaware Corporation

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

a national banking association, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

25

--------------------------------------------------------------------------------


 

STATE OF                       

)

 

)

COUNTY OF

)

 

On this       day of March, 2012, before me personally came
                    , to me known, who, being by me duly sworn did depose and
say that he is the                         of Titan Machinery Inc., the company
described in and which executed the foregoing instrument, and that he signed his
name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the County and State aforesaid, the day and year first above written.

 

 

 

 

Notary Public

 

My Commission Expires:

 

STATE OF

)

 

)

COUNTY OF

)

 

On this       day of March, 2012, before me personally came
                         , to me known, who, being by me duly sworn did depose
and say that he is a                           of Wells Fargo Bank, National
Association, the company described in and which executed the foregoing
instrument and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the County and State aforesaid, the day and year first above written.

 

 

 

 

Notary Public

 

My Commission Expires:

 

26

--------------------------------------------------------------------------------

 

Schedule A - Trademarks

 

Country

 

Trademark

 

Registration #

 

Issue Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

Schedule B - Patents

 

Country

 

Patent Title

 

Patent #/
(Application #)

 

Issue
Date/
(File
Date)

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GRANT OF SECURITY INTEREST IN COPYRIGHTS

 

WHEREAS, TITAN MACHINERY INC., a Delaware corporation (“Grantor”) owns the
copyrights and associated copyright registrations and pending applications for
registration set forth on Schedule A attached hereto; and

 

WHEREAS, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as Administrative Agent (the “Grantee”), desires to acquire a security interest
in, and lien on, all of Grantor’s right, title and interest in and to Grantor’s
copyrights and copyright registrations and applications therefor; and

 

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and subject to the terms and conditions of the
Amended and Restated Security Agreement, dated as of March 30, 2012, among the
Grantor, certain of its affiliates, and the Grantee (as amended from time to
time, the “Security Agreement”), the Grantor hereby grants to the Grantee a
security interest in, and a lien upon, all of Grantor’s right, title and
interest in and to Grantor’s copyrights and copyright registrations and
applications more particularly set forth on Schedule A attached hereto (the
“Copyrights”), together with (i) all Proceeds (as such term is defined in the
Security Agreement referred to below) of the Copyrights, and (ii) all causes of
action, past, present and future, for infringement of any Copyright.

 

This GRANT OF SECURITY INTEREST is made to secure the satisfactory performance
and payment of all the Obligations (as such term is defined in the Security
Agreement) of the Grantor and shall be effective as of the date of the Security
Agreement.

 

This Grant of Security Interest has been granted in conjunction with the
security interest granted to Grantee under the Security Agreement.  The rights
and remedies of the Grantee with respect to the security interest granted herein
are without prejudice to, and are in addition to those set forth in the Security
Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this Grant of Security Interest
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

 

[signature page to follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant of Security
Interest as of the 30th day of March, 2012.

 

 

GRANTOR:

 

 

 

 

 

TITAN MACHINERY INC.

 

a Delaware corporation

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

a national banking association, as Administrative Agent

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

Trademark, Patent and Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

)

COUNTY OF

)

 

On this             day of March, 2012, before me personally came
                                    , to me known, who, being by me duly sworn
did depose and say that he is the                        of Titan Machinery
Inc., the company described in and which executed the foregoing instrument, and
that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the County and State aforesaid, the day and year first above written.

 

 

 

 

Notary Public

 

My Commission Expires:

 

STATE OF

)

 

)

COUNTY OF

)

 

On this              day of March, 2012, before me personally came
                             , to me known, who, being by me duly sworn did
depose and say that he is a                             of Wells Fargo Bank,
National Association, the company described in and which executed the foregoing
instrument and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the County and State aforesaid, the day and year first above written.

 

 

 

 

Notary Public

 

My Commission Expires:

 

Trademark, Patent and Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COPYRIGHTS

 

COPYRIGHT

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Titan Machinery Inc., as borrower, the
Subsidiary Guarantors party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, L/C Issuer, and Swing Line Lender, and each lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                , 20[  ]

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Titan Machinery Inc., as borrower, the
Subsidiary Guarantors party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, L/C Issuer, and Swing Line Lender, and each lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                , 20[  ]

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Titan Machinery Inc., as borrower, the
Subsidiary Guarantors party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, L/C Issuer, and Swing Line Lender, and each lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, and IRS Form W-9 from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                , 20[  ]

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Titan Machinery Inc., as borrower, the
Subsidiary Guarantors party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, L/C Issuer, and Swing Line Lender, and each lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by IRS Form W-8ECI, IRS Form W-8BEN, and IRS Form W-9
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                , 20[  ]

 

 

6

--------------------------------------------------------------------------------
